Exhibit 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

among

 

DIAGNA RADIOLOGY, LLC

 

THE MEMBERS OF DIAGNA RADIOLOGY, LLC,

 

MONTE ZARLINGO, M.D.,

 

and

 

VIRTUAL RADIOLOGIC CORPORATION

 

dated as of April 14, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

Section 1.01

Certain Defined Terms

1

Section 1.02

Definitions

6

Section 1.03

Interpretation and Rules of Construction

8

 

 

 

ARTICLE II PURCHASE AND SALE

9

Section 2.01

Purchase and Sale of Membership Interests

9

Section 2.02

Purchase Price

9

Section 2.03

Earn-Out

9

Section 2.04

Adjustment to Purchase Price Based on Adjusted Working Capital

12

Section 2.05

Closing

14

Section 2.06

Events of Closing

15

Section 2.07

Sellers’ Representative

15

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

16

Section 3.01

Authority of the Sellers and Enforceability

16

Section 3.02

Governmental Consents and Approvals

17

Section 3.03

No Conflict

17

Section 3.04

Ownership of Membership Interests

17

Section 3.05

Brokers

17

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

18

Section 4.01

Organization, Authority and Qualification of the Company

18

Section 4.02

Capitalization

18

Section 4.03

No Conflict

18

Section 4.04

Financial Information

19

Section 4.05

Absence of Undisclosed Liabilities

19

Section 4.06

Conduct in the Ordinary Course

19

Section 4.07

Litigation

21

Section 4.08

Compliance with Laws

21

Section 4.09

Environmental Matters

22

Section 4.10

Intellectual Property

22

Section 4.11

Real Property

26

Section 4.12

Employee Benefit Matters; Labor

27

Section 4.13

Taxes

29

Section 4.14

Material Contracts

31

Section 4.15

Brokers

32

Section 4.16

Title to and Sufficiency of Assets

32

Section 4.17

Notes and Accounts Receivable

32

Section 4.18

Powers of Attorney

33

Section 4.19

Insurance

33

Section 4.20

Customers

33

Section 4.21

Bank Accounts and Safe Deposit Boxes

33

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

33

Section 5.01

Organization and Authority of the Purchaser

33

Section 5.02

No Conflict

34

Section 5.03

Governmental Consents and Approvals

34

Section 5.04

Litigation

34

Section 5.05

Brokers

34

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

35

Section 6.01

Conduct of Business

35

Section 6.02

Books and Records

36

Section 6.03

Confidentiality

36

Section 6.04

Further Action

36

Section 6.05

Non-Competition; Non-Solicitation

36

Section 6.06

Litigation Support

38

Section 6.07

Transition

38

Section 6.08

Access to Properties, Books and Records

38

Section 6.09

Public Announcements

38

Section 6.10

Notices and Consents

39

Section 6.11

Notice of Breach

39

 

 

 

ARTICLE VII CONDITIONS PRECEDENT

39

Section 7.01

Conditions to Obligations of the Sellers

39

Section 7.02

Conditions to Obligations of Purchaser

40

 

 

 

ARTICLE VIII INDEMNIFICATION

42

Section 8.01

Survival

42

Section 8.02

Indemnification by the Sellers

42

Section 8.03

Indemnification by the Purchaser

43

Section 8.04

Limits on Indemnification

43

Section 8.05

Notice of Loss; Third Party Claims

44

Section 8.06

Remedies

45

Section 8.07

Right to Set-Off

45

 

 

 

ARTICLE IX TAX MATTERS

46

Section 9.01

Tax Return Filing

46

Section 9.02

Allocation for Straddle Period

46

Section 9.03

Indemnification

46

Section 9.04

Survival

47

Section 9.05

Transfer Taxes

47

Section 9.06

Character of Payments

47

Section 9.07

Termination of Existing Tax-Sharing Agreements

47

Section 9.08

Tax Treatment; Allocation

47

Section 9.09

Sole Tax Provision

48

 

 

 

ARTICLE X TERMINATION

48

 

ii

--------------------------------------------------------------------------------


 

Section 10.01

Right of Parties to Terminate

48

Section 10.02

Effect of Termination

48

 

 

 

ARTICLE XI GENERAL PROVISIONS

49

Section 11.01

Dispute Resolution

49

Section 11.02

Expenses

50

Section 11.03

Notices

50

Section 11.04

Severability

51

Section 11.05

Entire Agreement

52

Section 11.06

Assignment

52

Section 11.07

Amendment

52

Section 11.08

Waiver

52

Section 11.09

No Third Party Beneficiaries

52

Section 11.10

Governing Law

53

Section 11.11

[Reserved]

53

Section 11.12

Counterparts

53

 

ANNEX I – Members of the Company

ANNEX II – Adjusted Working Capital Benchmark Calculation

ANNEX III – 2009 Earn-Out Payment

ANNEX IV – 2010 Earn-Out Payment

 

EXHIBIT A –Diagna Radiologists

EXHIBIT B – Escrow Agreement

 

iii

--------------------------------------------------------------------------------


 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of April 14, 2008, by and among, Diagna Radiology, LLC, a
Delaware limited liability company (the “Company”), the members of the Company
set forth on Annex I hereto (the “Sellers”), Monte Zarlingo, M.D. (“Zarlingo”),
as the Sellers’ Representative, and Virtual Radiologic Corporation, a Delaware
corporation (the “Purchaser”).

 

RECITALS

 

The Sellers own all the issued and outstanding membership interests (the
“Membership Interests”) of the Company.

 

The Company is engaged in the business of providing remote diagnostic image
interpretation, or teleradiology, services (the “Business”).

 

This Agreement contemplates a transaction in which the Sellers will sell to the
Purchaser all of the issued and outstanding Membership Interests on the terms
and subject to the conditions set forth in this Agreement in exchange for cash.

 

The Sellers have requested that the Sellers’ Representative act as a
representative of the Sellers under this Agreement and the other agreements and
documents contemplated hereby, and the Sellers’ Representative has agreed to act
in such capacity.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company,
the Sellers and the Purchaser hereby agree as follows:

 


ARTICLE I

 


DEFINITIONS


 

Section 1.01                                Certain Defined Terms.  For purposes
of this Agreement:

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Adjusted Working Capital” means, with respect to the Company, the net book
value of those current assets of the Company that are included in the line item
categories of current assets specifically identified on Annex II hereto, less
the net book value of the line item categories of current liabilities
specifically identified on Annex II hereto, including the Change of Control
Payments, in each case as of the close of business on the Closing Date and
determined in accordance with GAAP applied on a basis consistent with that used
in calculating the Adjusted Working Capital Benchmark as set forth on Annex II;
provided, however, that the Provident Fee, attorneys’ fees, any Change of
Control Escrow Cash and any other amounts paid by the Company and/or the Sellers
at the Closing out of the proceeds of the Initial Purchase Price pursuant to
Section 2.02 shall not be recognized in the calculation of either the Adjusted
Working Capital or the Adjusted Working Capital Benchmark.

 

--------------------------------------------------------------------------------


 

“Adjusted Working Capital Benchmark” means one dollar ($1), calculated as set
forth on Annex II hereto.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Affiliated Medical Practice” means each of Virtual Radiologic Professionals,
LLC, a Delaware limited liability company (“VR Professionals”), Virtual
Radiologic Professionals of California, P.A., Virtual Radiologic Professionals
of Illinois, S.C., Virtual Radiologic Professionals of Michigan, P.C., Virtual
Radiologic Professionals of Minnesota, P.A., Virtual Radiologic Professionals of
New York, P.A., and Virtual Radiologic Professionals of Texas, P.A., together
with any other current or future Subsidiary of Purchaser or any of the foregoing
entities and any physician-owned medical practice with which Purchaser or any of
the foregoing may contract for the provision of professional medical or practice
management services in the future.

 

“Ancillary Agreements” means the Executive Services Agreement, the Independent
Physician Agreement, the Escrow Agreement, the Release and Assumption Agreement
(if executed and delivered pursuant to Section 7.02(l) below), and all other
agreements and documents executed in connection herewith.

 

“Applicable Percentage” means with respect to each Seller the percentage set
forth on Annex I hereto with respect to such Seller.

 

“Arbitrator” means the arbitrator(s) selected in accordance with the provisions
of Section 11.01 hereof.

 

“Assets” means the assets and properties of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Minneapolis,
Minnesota.

 

“Cap Amount” means Four Hundred Fifty Thousand Dollars ($450,000).

 

“Change of Control Payments” means, collectively, the payments due and payable
by the Company at the Closing to the Persons and in the amounts set forth on
Section 1.01(a) of the Disclosure Schedule.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means any confidential information concerning the
Business or the Company.

 

“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession,

 

2

--------------------------------------------------------------------------------


 

directly or indirectly or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting securities, as trustee, personal
representative or executor, by contract, credit arrangement or otherwise.

 

“Covenant Period” means with respect to Zarlingo, five (5) years after the
Closing Date, and with respect to the other Sellers, three (3) years after the
Closing Date.

 

“Deductible Amount” means Sixty Thousand Dollars ($60,000).

 

“Diagna Compensation” means an amount, for the relevant Earn-Out Period, equal
to (i) the average compensation per Study paid to Diagna Radiologists (i.e., the
total compensation paid to all Diagna Radiologists divided by total Studies read
by Diagna Radiologists for all customers of the Purchaser and the Affiliated
Medical Practices (including Diagna Studies) during such Earn-Out Period)
multiplied by (ii) the number of Diagna Studies read by all radiologists of the
Purchaser and the Affiliated Medical Practices during such Earn-Out Period.

 

“Diagna Customers” means, collectively, (i) the customers of the Company as of
the Closing Date and (ii) the prospective customers of the Company as agreed to
in writing by the Purchaser and the Sellers’ Representative.

 

“Diagna Radiologists” means the radiologists currently performing teleradiology
services for the Company including the employees and/or independent physicians
of the Company set forth on Exhibit A hereto.

 

“Diagna Studies” means, collectively, all Studies ordered by Diagna Customers.

 

“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered by the Sellers to the Purchaser in connection with this
Agreement.

 

“Escrow Agent” means Wells Fargo Bank, N.A.

 

“Escrow Agreement” means the Escrow Agreement substantially in the form attached
as Exhibit B hereto.

 

“Escrow Cash” means Six Hundred Thousand Dollars ($600,000).

 

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
or encumbrance.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order, consent decree or judgment relating to
pollution or protection of the environment.

 

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under or issued pursuant to any
applicable Environmental Law.

 

3

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

 

“Governmental Authority” means any federal, state, provincial, local or other
government, governmental, regulatory or administrative authority, official,
agency or commission, or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Gross Profit” means gross revenue earned by Purchaser, the Company, or any
Affiliated Medical Practice or any successors or assigns of any of the foregoing
for any products or services provided to Diagna Customers, including without
limitation fees for radiology interpretation services provided to Diagna
Customers, coverage fees (such as surcharges or fee increases for holiday
coverage or additional off-hour coverage), information technology service fees,
and billing fees, less Diagna Compensation.

 

“False Claims Act Claim” means a claim for indemnification by a Purchaser
Indemnified Party pursuant to Section 8.02(c) for Losses arising out of or
resulting from a direct or indirect violation by the Company on or prior to the
Closing Date of the False Claims Act.

 

“Hazardous Material” means any chemical, material or substance defined or
regulated as toxic or hazardous or as a pollutant, contaminant or waste under
any Environmental Law.

 

“Health Care Laws” means any federal, state, provincial, local, or similar
statute, law, ordinance, regulation, rule, code, order, requirement or rule of
law (including common law) relating to individual physician licensure, medical
practice licensure, medical practices acts and/or the corporate practice of
medicine, and shall specifically include (i) the Health Insurance Portability
and Accountability Act of 1996 and similar laws relating to protected health
information, and (ii) the Federal False Claims Act (31 USC § 3729 et seq) (the
“False Claims Act”).

 

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

 

“Indemnifying Party” means the Sellers pursuant to Sections 8.02 and 9.03 and
the Purchaser pursuant to Section 8.03, as the case may be.

 

“Independent Accountant” means an independent certified public accounting firm
of recognized national or regional standing which has not provided any services
for the Company, Sellers, or Purchaser within the previous two years.

 

“IRS” means the Internal Revenue Service of the United States.

 

4

--------------------------------------------------------------------------------


 

“Knowledge of the Sellers” or similar terms used in this Agreement means the
actual (but not constructive or imputed) knowledge of each of the Sellers, in
each case after reasonable investigation.

 

“Law” means any federal, state, provincial, local, or similar statute, law,
ordinance, regulation, rule, code, order, requirement or rule of law.

 

“Leased Real Property” means the real property leased by the Company as tenant
together with, to the extent leased by the Company, all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of the Company
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (other than Health Care
Laws), Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

 

“Material Adverse Effect” means any circumstance, change in or effect on the
Company that is materially adverse to the results of operations, financial
condition, business or assets of the Company.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

“Purchase Price Bank Account” means the bank account as the Sellers’
Representative may designate to the Purchaser by written notice.

 

“Reference Balance Sheet” means the unaudited balance sheet of the Company as of
March 31, 2008.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Special Cap Amount” means Six Hundred Thousand Dollars ($600,000).

 

“Study” means a group of related Radiologic images and patient information
necessary for a radiologist to provide an interpretative report.

 

“Subsidiary” means any corporation or other legal entity of which the Company
owns, directly or indirectly, 50% or more of the outstanding common stock or
other equity interests, the holders of which are entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.

 

5

--------------------------------------------------------------------------------


 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Sec. 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

“Tax Returns” means any and all returns, reports and forms (including elections,
declarations, amendments, schedules, information returns or attachments thereto)
required to be filed with a taxing authority with respect to Taxes.

 

Section 1.02                                Definitions.  The following terms
have the meanings set forth in the Sections set forth below:

 

Definition

 

Location

 

“2009 Earn-Out Payment”

 

2.03(d)

 

“2009 Earn-Out Period”

 

2.03(a)

 

“2009 Final Earn-Out Statement”

 

2.03(c)

 

“2010 Earn-Out Payment”

 

2.03(e)

 

“2010 Earn-Out Period”

 

2.03(a)

 

“2010 Final Earn-Out Statement”

 

2.03(c)

 

“Actual Adjusted Working Capital”

 

2.04(c)

 

“Actual Adjusted Working Capital Report”

 

2.04(c)

 

“Adjusted Working Capital Report”

 

2.04(a)

 

“Adjusted Working Capital Objection Notice”

 

2.04(d)

 

“Adjusted Working Capital Objection Period”

 

2.04(d)

 

“Agreement”

 

Recitals

 

“Audited Financial Statements”

 

4.04(c)

 

“Business”

 

Recitals

 

“Business Trade Secrets”

 

4.10(m)

 

“Change Fee”

 

7.02(l)

 

“Change of Control Escrow Cash”

 

2.02

 

“Closing”

 

2.05

 

“Closing Date”

 

2.05

 

“Closing Date Cash Consideration”

 

2.02

 

“Company”

 

Recitals

 

“Company Intellectual Property”

 

4.10(d)

 

“Company Registered Items”

 

4.10(e)

 

“Confidentiality Agreements”

 

4.10(i)

 

“Copyrights”

 

4.10(a)

 

“Davae Services Agreement”

 

7.02(l)

 

“Dispute Subject to Resolution”

 

11.01

 

“Earn-Out Objection Period”

 

2.03(b)

 

“Earn-Out Objection Notice”

 

2.03(b)

 

 

6

--------------------------------------------------------------------------------


 

“Earn-Out Payments

 

2.03(f)

 

“Earn-Out Period”

 

2.03(a)

 

“Earn-Out Statement”

 

2.03(a)

 

“Employee”

 

6.11(a)

 

“Executive Services Agreement

 

7.02(c)

 

“ERISA”

 

4.12(a)

 

“ERISA Affiliate”

 

4.12(a)

 

“Estimated Adjusted Working Capital “

 

2.04(a)

 

“Estimated Adjusted Working Capital Report”

 

2.04(a)

 

“False Claims Act”

 

1.01

 

“Final Adjusted Working Capital”

 

2.04(e)

 

“Final Earn-Out Statement”

 

2.03(c)

 

“Financial Statements”

 

4.04(a)

 

“In-Bound Licenses”

 

4.10(c)

 

“Independent Physician Agreement”

 

7.02(d)

 

“Initial Purchase Price”

 

2.02

 

“Intellectual Property”

 

4.10(a)

 

“Intellectual Property Rights”

 

4.10(a)

 

“Interim Financial Statements”

 

4.04(a)

 

“Loss”

 

8.02

 

“Marks”

 

4.10(a)

 

“Material Contracts”

 

4.14(a)

 

“Membership Interest”

 

Recitals

 

“Misdirected Funds”

 

6.07

 

“Nondisclosure Agreements”

 

4.10(h)

 

“Notice of Breach”

 

11.01(a)

 

“Opt-Out Notifications”

 

4.10(n)

 

“Out-Bound Licenses”

 

4.10(c)

 

“Owned Intellectual Property”

 

4.10(b)

 

“Patents”

 

4.10(a)

 

“Permit”

 

4.08(b)

 

“Plans”

 

4.12(a)

 

“Pre-Closing Period”

 

10.01(a)

 

“Proprietary Information

 

4.10(a)

 

“Provident Fee”

 

3.05

 

“Purchase Price”

 

2.02

 

“Purchase Price Allocation”

 

9.08

 

“Purchaser”

 

Recitals

 

“Purchaser Benefit Plans”

 

6.11(c)

 

“Purchaser Indemnified Party”

 

8.02

 

“Release and Assumption Agreement”

 

7.02(l)

 

“Request for Mediation”

 

11.01(b)

 

“Response to Notice of Breach

 

11.01(a)

 

“Seller Indemnified Party”

 

8.03

 

 

7

--------------------------------------------------------------------------------


 

“Sellers”

 

Recitals

 

“Seller Payment”

 

2.05

 

“Sellers’ Representative”

 

2.07

 

“Software”

 

4.10(a)

 

“Special Representations and Warranties”

 

8.01

 

“TA Agreement”

 

4.14(c)

 

“Third Party Claim”

 

8.05(b)

 

“VR Professionals”

 

1.02

 

“Work Product Agreements”

 

4.10(i)

 

“Zarlingo”

 

Recitals

 

 

Section 1.03           Interpretation and Rules of Construction.  In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:

 


(A)           WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN ARTICLE, SECTION,
ANNEX, EXHIBIT OR SCHEDULE, SUCH REFERENCE IS TO AN ARTICLE OR SECTION OF, OR AN
ANNEX, EXHIBIT OR SCHEDULE TO, THIS AGREEMENT UNLESS OTHERWISE INDICATED;


 


(B)           THE TABLE OF CONTENTS AND HEADINGS FOR THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND DO NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT;


 


(C)           WHENEVER THE WORDS “INCLUDE”, “INCLUDES” OR “INCLUDING” ARE USED
IN THIS AGREEMENT, THEY ARE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”;


 


(D)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, REFER TO THIS AGREEMENT AS A WHOLE AND NOT
TO ANY PARTICULAR PROVISION OF THIS AGREEMENT;


 


(E)           ALL TERMS DEFINED IN THIS AGREEMENT HAVE THE DEFINED MEANINGS WHEN
USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO,
UNLESS OTHERWISE DEFINED THEREIN;


 


(F)            THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO THE
SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS;


 


(G)           REFERENCES TO A PERSON ARE ALSO TO ITS SUCCESSORS AND PERMITTED
ASSIGNS; AND


 


(H)           THE USE OF “OR” IS NOT INTENDED TO BE EXCLUSIVE UNLESS EXPRESSLY
INDICATED OTHERWISE.


 


8

--------------------------------------------------------------------------------



 


ARTICLE II


 


PURCHASE AND SALE


 

Section 2.01           Purchase and Sale of Membership Interests.  Upon the
terms and subject to the conditions of this Agreement, at the Closing, the
Sellers shall sell to the Purchaser, and the Purchaser shall purchase from the
Sellers, the Membership Interests.

 

Section 2.02           Purchase Price.  Each of the Sellers agree that at the
Closing such Seller shall transfer, convey and deliver to the Purchaser free and
clear of all Encumbrances, all right, title, and interest of such Seller in and
to the Membership Interests owned by such Seller.  At the Closing, the Purchaser
shall deliver to the Sellers, as consideration for the sale of the Membership
Interests, Six Million Dollars ($6,000,000.00), as adjusted pursuant to
Section 2.04(b) (the “Initial Purchase Price”).  Following the Closing, such
Initial Purchase Price shall be subject to adjustment as provided in Sections
2.03 and 2.04 (the Initial Purchase Price, so adjusted, the “Purchase Price”). 
At the Closing, the Initial Purchase Price shall be paid by Purchaser as
follows:  (i) an amount equal to the Escrow Cash shall be deposited with the
Escrow Agent to be held in escrow pursuant to the terms of the Escrow Agreement;
(ii) if a Release and Assumption Agreement is not delivered on or prior to
Closing in accordance with Section 7.02(l), an amount equal to One Hundred Fifty
Thousand Dollars ($150,000) (the “Change of Control Escrow Cash”) shall be
deposited with the Escrow Agent to be held in escrow pursuant to the terms of
the Escrow Agreement; (iii) an amount equal to any brokers fees or commissions
payable by the Company or Sellers and professional fees and expenses incurred by
the Company or Sellers relating to the transaction contemplated by this
Agreement to be paid by the Company that shall at such time remain unpaid shall
be paid as directed by the Sellers prior to the Closing; and (iv) the balance of
such Initial Purchase Price (the “Closing Date Cash Consideration”) shall be
paid to the Sellers.  Closing Date Cash Consideration will be payable by wire
transfer of immediately available funds to the Purchase Price Bank Account. 
Subject to any amounts held back to fund future costs and expenses as may be
agreed to among the Sellers, the Closing Date Cash Consideration shall be
distributed by the Sellers’ Representative among the Sellers according to each
such Seller’s Applicable Percentage of such Closing Date Cash Consideration. 
The Purchaser agrees to deposit with the Escrow Agent at the Closing the Escrow
Cash and the Change of Control Escrow Cash (if applicable) in cash payable by
wire transfer or delivery of other immediately available funds (with the Escrow
Cash consisting of that portion of the cash otherwise payable to each Seller
based upon the Applicable Percentages) to be available to satisfy amounts owed
by the Sellers to the Purchaser under this Agreement, if any, in accordance with
the terms of this Agreement and the Escrow Agreement.

 

Section 2.03           Earn-Out.

 


(A)           AS PROMPTLY AS PRACTICABLE AFTER THE FIRST AND SECOND
ANNIVERSARIES OF THE LAST DAY OF THE CALENDAR MONTH THAT INCLUDES THE CLOSING
DATE (EACH 12-MONTH PERIOD IMMEDIATELY PRIOR TO EACH SUCH DATE BEING HEREIN
REFERRED TO AS AN “EARN-OUT PERIOD,” THE EARN-OUT PERIOD ENDING ON SUCH FIRST
ANNIVERSARY BEING HEREIN REFERRED TO AS THE “2009 EARN-OUT PERIOD” AND THE
EARN-OUT PERIOD ENDING ON SUCH SECOND ANNIVERSARY BEING


 


9

--------------------------------------------------------------------------------



 


HEREIN REFERRED TO AS THE “2010 EARN-OUT PERIOD”), BUT IN NO EVENT LATER THAN
THIRTY (30) BUSINESS DAYS THEREAFTER, THE PURCHASER SHALL DELIVER TO THE
SELLERS’ REPRESENTATIVE A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OR
SIMILAR OFFICER OF THE PURCHASER SETTING FORTH THE GROSS PROFIT WITH RESPECT TO
THE DIAGNA CUSTOMERS FOR THE RELEVANT EARN-OUT PERIOD (THE “EARN-OUT
STATEMENT”).  EACH RESPECTIVE EARN-OUT STATEMENT SHALL BE PREPARED BASED UPON
AMOUNTS USED IN PREPARATION OF THE UNAUDITED INCOME STATEMENT OF THE PURCHASER
AS OF THE LAST DAY OF THE APPROPRIATE EARN-OUT PERIOD, WHICH SUCH UNAUDITED
INCOME STATEMENT SHALL BE PREPARED IN ACCORDANCE WITH GAAP (AS IN EFFECT ON THE
CLOSING DATE) APPLIED CONSISTENTLY WITH THE UNAUDITED INCOME STATEMENT OF THE
COMPANY FOR THE PERIOD ENDING MARCH 31, 2008.


 


(B)           WITHIN THIRTY (30) DAYS AFTER RECEIPT OF EACH EARN-OUT STATEMENT
(THE “EARN-OUT OBJECTION PERIOD”), THE SELLERS’ REPRESENTATIVE BY WRITTEN NOTICE
TO THE PURCHASER MAY OBJECT TO ANY ITEMS SHOWN THEREON, SETTING FORTH IN SUCH
NOTICE (THE “EARN-OUT OBJECTION NOTICE”) THE SELLERS’ REPRESENTATIVE’S OBJECTION
IN REASONABLE DETAIL AND THE SELLERS’ REPRESENTATIVE’S PROPOSAL OR PROPOSALS
WITH RESPECT TO THE CALCULATION OF ANY ITEMS SHOWN THEREON.  WITHIN TWENTY (20)
DAYS FOLLOWING TIMELY DELIVERY OF THE EARN-OUT OBJECTION NOTICE, THE PURCHASER
AND THE SELLERS’ REPRESENTATIVE SHALL ATTEMPT, IN GOOD FAITH, TO RESOLVE ALL
DISPUTES BETWEEN THEM CONCERNING THE EARN-OUT OBJECTION NOTICE.  IF THE
PURCHASER AND THE SELLERS’ REPRESENTATIVE CANNOT RESOLVE SUCH DISPUTES WITHIN
SUCH TWENTY (20) DAY PERIOD, THEN ALL DISAGREEMENTS WILL BE SUBMITTED FOR
RESOLUTION TO THE INDEPENDENT ACCOUNTANT.  PROMPTLY, BUT NOT LATER THAN TWENTY
(20) DAYS AFTER THE DISPUTE HAS BEEN SUBMITTED TO THE INDEPENDENT ACCOUNTANT,
THE INDEPENDENT ACCOUNTANT SHALL DETERMINE (BASED SOLELY ON PRESENTATIONS BY THE
SELLERS’ REPRESENTATIVE AND THE PURCHASER TO THE INDEPENDENT ACCOUNTANT, AND NOT
BY INDEPENDENT REVIEW) ONLY THOSE ITEMS IN DISPUTE AND WILL RENDER ITS REPORT AS
TO ITS RESOLUTION OF SUCH TERMS AND RESULTING CALCULATIONS OF THE ITEMS SET
FORTH IN SUCH EARN-OUT STATEMENT.  IN DETERMINING EACH DISPUTED ITEM, THE
INDEPENDENT ACCOUNTANT MAY NOT ASSIGN A VALUE TO SUCH ITEM GREATER THAN THE
GREATEST VALUE FOR SUCH ITEM CLAIMED BY EITHER PARTY OR LESS THAN THE LOWEST
VALUE FOR SUCH TERM CLAIMED BY EITHER PARTY.  FOR THE PURPOSES OF THE
INDEPENDENT ACCOUNTANT’S CALCULATION OF THE GROSS PROFIT, THE AMOUNTS TO BE
INCLUDED SHALL BE THE APPROPRIATE AMOUNTS FROM SUCH EARN OUT STATEMENT AS TO
ITEMS THAT ARE NOT IN DISPUTE, AND THE AMOUNTS DETERMINED BY THE INDEPENDENT
ACCOUNTANT AS TO ITEMS FROM THE EARN-OUT OBJECTION NOTICE THAT ARE SUBMITTED FOR
RESOLUTION BY THE INDEPENDENT ACCOUNTANT.  THE SELLERS’ REPRESENTATIVE AND THE
PURCHASER SHALL COOPERATE WITH THE INDEPENDENT ACCOUNTANT IN MAKING ITS
DETERMINATION AND SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
PARTIES HERETO.  THE COSTS AND FEES RELATED TO SUCH DETERMINATION BY THE
INDEPENDENT ACCOUNTANT, INCLUDING THE COSTS RELATING TO ANY NEGOTIATIONS WITH
THE INDEPENDENT ACCOUNTANT WITH RESPECT TO THE TERMS AND CONDITIONS OF SUCH
INDEPENDENT ACCOUNTANT’S ENGAGEMENT, WILL BE PAID BY THE PURCHASER AND THE
SELLERS ON AN INVERSELY PROPORTIONAL BASIS, BASED UPON THE RELATIVE PORTIONS OF
THE AMOUNTS IN DISPUTE THAT HAVE BEEN SUBMITTED TO THE INDEPENDENT ACCOUNTANT
FOR RESOLUTION THAT ULTIMATELY ARE AWARDED TO EACH OF THE PURCHASER AND THE
SELLERS (E.G., IF $100,000 IS IN DISPUTE, AND OF THAT AMOUNT THE INDEPENDENT
ACCOUNTANT AWARDS $75,000 TO THE PURCHASER AND $25,000 TO THE SELLERS,


 


10

--------------------------------------------------------------------------------



 


THEN THE PURCHASER WILL BE RESPONSIBLE FOR 25%, AND THE SELLERS 75%, OF THE
COSTS AND FEES OF THE INDEPENDENT ACCOUNTANT).


 


(C)           IF THE SELLERS’ REPRESENTATIVE DOES NOT DELIVER AN EARN-OUT
OBJECTION NOTICE DURING THE EARN-OUT OBJECTION PERIOD, THEN THE SELLERS SHALL BE
DEEMED TO HAVE ACCEPTED THE EARN-OUT STATEMENT FOR THE RELEVANT EARN-OUT
PERIOD.  THE EARN-OUT STATEMENT, EITHER (I) AS ACCEPTED BY THE SELLERS’
REPRESENTATIVE PURSUANT TO THE PRECEDING SENTENCE, (II) AS AGREED TO BY THE
PURCHASER AND THE SELLERS’ REPRESENTATIVE, OR (III) AS ADJUSTED BY THE
INDEPENDENT ACCOUNTANT PURSUANT TO THE SECTION 2.03(B), WILL BE FINAL AND
BINDING AND WILL BE REFERRED TO AS THE “FINAL EARN-OUT STATEMENT” FOR THE
RELEVANT EARN-OUT PERIOD (THE FINAL EARN-OUT STATEMENT FOR THE 2009 EARN-OUT
PERIOD BEING HEREIN REFERRED TO AS THE “2009 FINAL EARN-OUT STATEMENT” AND THE
FINAL EARN-OUT STATEMENT FOR THE 2010 EARN-OUT PERIOD BEING HEREIN REFERRED TO
AS THE “2010 FINAL EARN-OUT STATEMENT”).


 


(D)           FOR THE 2009 EARN-OUT PERIOD, WITHIN FIFTEEN (15) DAYS FOLLOWING
THE DELIVERY OF THE 2009 FINAL EARN-OUT STATEMENT, THE PURCHASER WILL PAY TO THE
SELLERS, AS AN ADJUSTMENT TO THE PURCHASE PRICE, THE AMOUNT, IF ANY, PAYABLE
BASED ON THE 2009 GROSS PROFIT AS SET FORTH IN THE 2009 FINAL EARN-OUT STATEMENT
DETERMINED IN ACCORDANCE WITH ANNEX III ATTACHED HERETO (THE “2009 EARN-OUT
PAYMENT”).


 


(E)           FOR THE 2010 EARN-OUT PERIOD, WITHIN FIFTEEN (15) DAYS FOLLOWING
THE DELIVERY OF THE 2010 FINAL EARN-OUT STATEMENT, THE PURCHASER WILL PAY TO THE
SELLERS, AS AN ADJUSTMENT TO THE PURCHASE PRICE, THE AMOUNT, IF ANY, PAYABLE
BASED ON THE 2010 GROSS PROFIT AS SET FORTH IN THE 2010 FINAL EARN-OUT STATEMENT
DETERMINED IN ACCORDANCE WITH ANNEX IV ATTACHED HERETO (THE “2010 EARN-OUT
PAYMENT”).


 


(F)            ALL PAYMENTS MADE TO THE SELLERS BY THE PURCHASER PURSUANT TO
SECTION 2.03(D) AND SECTION 2.03(E) (COLLECTIVELY, THE “EARN OUT PAYMENTS”)
SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE PURCHASE
PRICE BANK ACCOUNT (TO BE DISTRIBUTED BY THE SELLERS’ REPRESENTATIVE AMONG THE
SELLERS IN ACCORDANCE WITH EACH SUCH SELLER’S APPLICABLE PERCENTAGE OF SUCH
AMOUNT).


 


(G)           NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE CONTRARY, IN NO EVENT
SHALL THE AGGREGATE PAYMENTS BY THE PURCHASER PURSUANT TO THIS SECTION 2.03
EXCEED A MAXIMUM OF $1,100,000.00 FOR ANY EARN-OUT PERIOD OR $2,200,000.00 IN
THE AGGREGATE FOR BOTH EARN-OUT PERIODS.


 


(H)           DURING THE EARN-OUT OBJECTION PERIOD AND WHILE ANY DISPUTE THAT IS
THE SUBJECT OF AN EARN-OUT OBJECTION NOTICE IS PENDING, THE PURCHASER SHALL
(I) PROVIDE TO THE SELLERS’ REPRESENTATIVE AND HIS AUTHORIZED REPRESENTATIVES
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO THE BOOKS, RECORDS AND
EMPLOYEES OF THE COMPANY, THE PURCHASER, AND EACH AFFILIATED MEDICAL PRACTICE
AND (II) COOPERATE WITH REASONABLE REQUESTS OF THE SELLERS’ REPRESENTATIVE
AND/OR HIS AUTHORIZED REPRESENTATIVES WITH RESPECT TO INFORMATION REQUESTED BY
THEM IN CONNECTION WITH THEIR REVIEW OF THE AMOUNTS SET FORTH


 


11

--------------------------------------------------------------------------------



 


IN THE EARN-OUT STATEMENTS (INCLUDING, WITHOUT LIMITATION, BY PROVIDING ON A
TIMELY BASIS COPIES OF THE PURCHASER’S WORK PAPERS USED IN THE CALCULATION OF
THE AMOUNTS SET FORTH ON THE EARN-OUT STATEMENT).


 


(I)            WITHIN FIFTEEN (15) DAYS AFTER THE END OF EACH CALENDAR MONTH
DURING THE 2009 EARN-OUT PERIOD AND THE 2010 EARN-OUT PERIOD, PURCHASER SHALL
PROVIDE SELLERS’  REPRESENTATIVE WITH A STATEMENT SHOWING A GOOD FAITH ESTIMATE
OF (I) THE AMOUNT OF GROSS PROFIT EARNED DURING THE PRIOR MONTH AND (II) THE
CUMULATIVE GROSS PROFIT EARNED DURING THE APPLICABLE EARN-OUT PERIOD.  SUCH
STATEMENT SHALL BE PROVIDED FOR INFORMATIONAL PURPOSES ONLY, AND SHALL NOT BE
DEEMED AN ACKNOWLEDGMENT OR ADMISSION OF THE ACCURACY OF THE CALCULATIONS SET
FORTH THEREON OR OTHERWISE BE CONSTRUED AS A WAIVER OF THE PURCHASER’S RIGHT TO
DELIVER AN EARN-OUT STATEMENT THAT DIFFERS FROM SUCH STATEMENT OR THE SELLERS’
REPRESENTATIVE’S RIGHT TO OBJECT TO THE CALCULATION OF THE AMOUNTS SET FORTH IN
ANY EARN-OUT STATEMENT OR ANY OTHER RIGHTS OF THE PURCHASER OR THE SELLERS’
REPRESENTATIVE.

 

Section 2.04           Adjustment to Purchase Price Based on Adjusted Working
Capital.

 


(A)           NOT EARLIER THAN THREE (3) DAYS PRIOR TO THE CLOSING DATE, AND
PRIOR TO CLOSING, THE SELLERS’ REPRESENTATIVE SHALL PREPARE AND DELIVER TO THE
PURCHASER A REPORT (THE “ESTIMATED ADJUSTED WORKING CAPITAL REPORT”) SHOWING IN
REASONABLE DETAIL ITS COMPUTATION OF THE ADJUSTED WORKING CAPITAL ESTIMATED AS
OF CLOSING DATE AND WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL GIVE EFFECT TO ANY
DISTRIBUTIONS OF CASH AND CASH EQUIVALENTS THAT THE SELLERS WILL CAUSE THE
COMPANY TO DISTRIBUTE TO THE SELLERS PRIOR TO THE CLOSING DATE (THE “ESTIMATED
ADJUSTED WORKING CAPITAL”).  EACH SELLER COVENANTS THAT THE ESTIMATED ADJUSTED
WORKING CAPITAL REPORT WILL BE PREPARED IN GOOD FAITH BY THE SELLERS’
REPRESENTATIVE IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH THAT
USED IN THE PREPARATION OF THE ADJUSTED WORKING CAPITAL BENCHMARK.


 


(B)           AT THE CLOSING, THE INITIAL PURCHASE PRICE SHALL BE SUBJECT TO AN
ADJUSTMENT, IF ANY, AS FOLLOWS:  (I) IF THE ESTIMATED ADJUSTED WORKING CAPITAL
IS GREATER THAN THE ADJUSTED WORKING CAPITAL BENCHMARK, THEN THE AMOUNT IN
EXCESS SHALL BE PAYABLE BY THE PURCHASER TO THE SELLERS BY INCREASING THE AMOUNT
OF THE INITIAL PURCHASE PRICE BY SUCH EXCESS, OR (II) IF THE ADJUSTED WORKING
CAPITAL BENCHMARK IS GREATER THAN THE ESTIMATED ADJUSTED WORKING CAPITAL, THEN
THE AMOUNT IN EXCESS SHALL BE PAYABLE BY THE SELLERS TO THE PURCHASER BY
DECREASING THE AMOUNT OF THE INITIAL PURCHASE PRICE BY SUCH EXCESS.


 


(C)           AS SOON AS IS REASONABLY PRACTICABLE AFTER THE CLOSING DATE, BUT
IN ANY EVENT NOT MORE THAN FORTY-FIVE (45) DAYS THEREAFTER, THE PURCHASER SHALL
PREPARE AND DELIVER TO THE SELLERS’ REPRESENTATIVE A CERTIFICATE SIGNED BY THE
CHIEF FINANCIAL OFFICER OR SIMILAR OFFICER OF THE PURCHASER (THE “ACTUAL
ADJUSTED WORKING CAPITAL REPORT”) SHOWING IN REASONABLE DETAIL ITS COMPUTATION
OF THE ACTUAL ADJUSTED WORKING CAPITAL (THE “ACTUAL ADJUSTED WORKING CAPITAL”). 
THE PURCHASER COVENANTS THAT THE ACTUAL ADJUSTED WORKING CAPITAL REPORT WILL BE
PREPARED IN GOOD FAITH BY THE PURCHASER IN ACCORDANCE WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH THAT USED IN THE PREPARATION OF THE ADJUSTED WORKING
CAPITAL BENCHMARK.


 


12

--------------------------------------------------------------------------------



 


(D)           WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE ACTUAL ADJUSTED
WORKING CAPITAL REPORT (THE “ADJUSTED WORKING CAPITAL OBJECTION PERIOD”), THE
SELLERS’ REPRESENTATIVE BY WRITTEN NOTICE TO THE PURCHASER MAY OBJECT TO THE
ACTUAL ADJUSTED WORKING CAPITAL AS SET FORTH IN THE ACTUAL ADJUSTED WORKING
CAPITAL REPORT, SETTING FORTH IN SUCH NOTICE (THE “ADJUSTED WORKING CAPITAL
OBJECTION NOTICE”) THE SELLERS’ REPRESENTATIVE’S OBJECTION IN REASONABLE DETAIL
AND THE SELLERS’ REPRESENTATIVE’S PROPOSAL OR PROPOSALS WITH RESPECT TO THE
CALCULATION OF ACTUAL ADJUSTED WORKING CAPITAL.  WITHIN TWENTY (20) DAYS
FOLLOWING TIMELY DELIVERY OF THE ADJUSTED WORKING CAPITAL OBJECTION NOTICE, THE
PURCHASER AND THE SELLERS’ REPRESENTATIVE SHALL ATTEMPT, IN GOOD FAITH, TO
RESOLVE ALL DISPUTES BETWEEN THEM CONCERNING THE ADJUSTED WORKING CAPITAL
OBJECTION NOTICE.  IF THE PURCHASER AND THE SELLERS’ REPRESENTATIVE CANNOT
RESOLVE SUCH DISPUTES WITHIN SUCH TWENTY (20) DAY PERIOD, THEN ALL DISAGREEMENTS
WILL BE SUBMITTED FOR RESOLUTION TO THE INDEPENDENT ACCOUNTANT.  PROMPTLY, BUT
NOT LATER THAN TWENTY (20) DAYS AFTER THE DISPUTE HAS BEEN SUBMITTED TO THE
INDEPENDENT ACCOUNTANT, THE INDEPENDENT ACCOUNTANT SHALL DETERMINE ONLY THOSE
ITEMS IN DISPUTE AND WILL RENDER ITS REPORT AS TO ITS RESOLUTION OF SUCH TERMS
AND RESULTING CALCULATIONS OF THE ACTUAL ADJUSTED WORKING CAPITAL.  IN
DETERMINING EACH DISPUTED ITEM, THE INDEPENDENT ACCOUNTANT MAY NOT ASSIGN A
VALUE TO SUCH ITEM GREATER THAN THE GREATEST VALUE FOR SUCH ITEM CLAIMED BY
EITHER PARTY OR LESS THAN THE LOWEST VALUE FOR SUCH TERM CLAIMED BY EITHER
PARTY.  FOR THE PURPOSES OF THE INDEPENDENT ACCOUNTANT’S CALCULATION OF THE
ACTUAL ADJUSTED WORKING CAPITAL, THE AMOUNTS TO BE INCLUDED SHALL BE THE AMOUNTS
STATED IN THE ACTUAL ADJUSTED WORKING CAPITAL REPORT AS TO ITEMS THAT ARE NOT IN
DISPUTE, AND THE AMOUNTS DETERMINED BY THE INDEPENDENT ACCOUNTANT AS TO ITEMS
FROM THE ADJUSTED WORKING CAPITAL OBJECTION NOTICE THAT ARE SUBMITTED FOR
RESOLUTION BY THE INDEPENDENT ACCOUNTANT.  THE SELLERS’ REPRESENTATIVE AND THE
PURCHASER SHALL COOPERATE WITH THE INDEPENDENT ACCOUNTANT IN MAKING ITS
DETERMINATION AND SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
PARTIES HERETO.  THE COSTS AND FEES RELATED TO SUCH DETERMINATION BY THE
INDEPENDENT ACCOUNTANT, INCLUDING THE COSTS RELATING TO ANY NEGOTIATIONS WITH
THE INDEPENDENT ACCOUNTANT WITH RESPECT TO THE TERMS AND CONDITIONS OF SUCH
INDEPENDENT ACCOUNTANT’S ENGAGEMENT, WILL BE PAID BY THE PURCHASER AND THE
SELLERS ON AN INVERSELY PROPORTIONAL BASIS, BASED UPON THE RELATIVE PORTIONS OF
THE AMOUNTS IN DISPUTE THAT HAVE BEEN SUBMITTED TO THE INDEPENDENT ACCOUNTANT
FOR RESOLUTION THAT ULTIMATELY ARE AWARDED TO EACH OF THE PURCHASER AND THE
SELLERS (E.G., IF $100,000 IS IN DISPUTE, AND OF THAT AMOUNT THE INDEPENDENT
ACCOUNTANT AWARDS $75,000 TO THE PURCHASER AND $25,000 TO THE SELLERS, THEN THE
PURCHASER WILL BE RESPONSIBLE FOR 25%, AND THE SELLERS 75%, OF THE COSTS AND
FEES OF THE INDEPENDENT ACCOUNTANT).


 


(E)           IF THE SELLERS’ REPRESENTATIVE DOES NOT DELIVER AN ADJUSTED
WORKING CAPITAL OBJECTION NOTICE DURING THE ADJUSTED WORKING CAPITAL OBJECTION
PERIOD, THEN THE SELLERS SHALL BE DEEMED TO HAVE ACCEPTED THE CALCULATION OF THE
ACTUAL ADJUSTED WORKING CAPITAL AS SET FORTH IN THE ACTUAL ADJUSTED WORKING
CAPITAL REPORT.  THE TERM “FINAL ADJUSTED WORKING CAPITAL” SHALL MEAN (I) THE
ACTUAL ADJUSTED WORKING CAPITAL AS SET FORTH IN THE ACTUAL ADJUSTED WORKING
CAPITAL REPORT IF THE SELLERS’ REPRESENTATIVE ACCEPTS THE ACTUAL ADJUSTED
WORKING CAPITAL REPORT AS DELIVERED OR DOES NOT DELIVER A ADJUSTED WORKING
CAPITAL OBJECTION NOTICE DURING THE ADJUSTED WORKING CAPITAL


 


13

--------------------------------------------------------------------------------



 


OBJECTION PERIOD, OR (II) THE ACTUAL ADJUSTED WORKING CAPITAL DETERMINED
PURSUANT TO SECTION 2.04(D), IF THE SELLERS’ REPRESENTATIVE DELIVERS AN ADJUSTED
WORKING CAPITAL OBJECTION NOTICE DURING THE ADJUSTED WORKING CAPITAL OBJECTION
PERIOD.


 


(F)            IF THE ESTIMATED ADJUSTED WORKING CAPITAL  IS GREATER THAN THE
FINAL ADJUSTED WORKING CAPITAL, THEN THE AMOUNT IN EXCESS SHALL BE PAYABLE BY
THE SELLERS TO THE PURCHASER WITHIN FIVE (5) DAYS AFTER THE FINAL ADJUSTED
WORKING CAPITAL IS DETERMINED AS PROVIDED IN SECTION 2.04(E).  SUBJECT TO THE
REQUIREMENT OF SECTION 8.07 THAT THE PURCHASER PROCEED FIRST AGAINST THE ESCROW
CASH, EACH OF THE SELLERS SHALL PAY THEIR PRO RATA SHARE OF ANY REMAINING
AMOUNTS (BASED ON EACH SELLER’S PERCENTAGE OWNERSHIP OF MEMBERSHIP INTERESTS)
AND EACH SELLER SHALL BE LIABLE FOR ALL COSTS AND EXPENSES OF COLLECTION FROM
SUCH SELLER.


 


(G)           IF THE FINAL ADJUSTED WORKING CAPITAL IS GREATER THAN THE
ESTIMATED ADJUSTED WORKING CAPITAL, THEN THE AMOUNT IN EXCESS SHALL BE PAYABLE
BY THE PURCHASER TO THE SELLERS IN CASH, TO BE PAID TO THE SELLERS’
REPRESENTATIVE, BY WIRE TRANSFER TO THE PURCHASE PRICE BANK ACCOUNT, FOR FURTHER
DISTRIBUTION TO THE SELLERS IN ACCORDANCE WITH THE APPLICABLE PERCENTAGES,
WITHIN FIVE (5) DAYS AFTER THE FINAL ADJUSTED WORKING CAPITAL IS DETERMINED AS
PROVIDED IN SECTION 2.04(E) ABOVE.  IF THE PAYMENT PROVIDED FOR IN THIS
SECTION 2.04(G) IS NOT PAID BY THE PURCHASER WHEN DUE, THE SELLERS MAY PROCEED
AGAINST THE PURCHASER FOR PAYMENT, IN WHICH EVENT THE PURCHASER SHALL BE LIABLE
FOR ALL COSTS AND EXPENSES OF COLLECTION INCLUDING REASONABLE ATTORNEY’S FEES.


 


(H)           DURING THE ADJUSTED WORKING CAPITAL OBJECTION PERIOD AND WHILE ANY
DISPUTE THAT IS THE SUBJECT OF AN ADJUSTED WORKING CAPITAL OBJECTION NOTICE IS
PENDING, THE PURCHASER SHALL (I) PROVIDE TO THE SELLERS’ REPRESENTATIVE AND HIS
AUTHORIZED REPRESENTATIVES REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO THE
BOOKS, RECORDS AND EMPLOYEES OF THE COMPANY, THE PURCHASER, AND EACH AFFILIATED
MEDICAL PRACTICE AND (II) COOPERATE WITH REASONABLE REQUESTS OF THE SELLERS’
REPRESENTATIVE OR HIS AUTHORIZED REPRESENTATIVES WITH RESPECT TO INFORMATION
NECESSARY IN THE DETERMINATION OF THE ACTUAL ADJUSTED WORKING CAPITAL
(INCLUDING, WITHOUT LIMITATION, BY PROVIDING ON A TIMELY BASIS COPIES OF THE
PURCHASER’S WORK PAPERS USED IN THE CALCULATION OF THE ACTUAL ADJUSTED WORKING
CAPITAL).


 

Section 2.05           Closing.  Subject to the terms and conditions of this
Agreement, the sale and purchase of the Membership Interests contemplated by
this Agreement shall take place at a closing (the “Closing”) to be held on
April 14, 2008 or, if later, on the third business day following the
satisfaction or waiver of the conditions set forth in Article VII, or at such
other place or on such other date as is mutually acceptable to the Purchaser and
the Sellers’ Representative (the “Closing Date”).  The transactions described
herein shall be deemed effective as of 11:59 p.m. on the Closing Date.  The
parties will exchange signatures on this Agreement, the Ancillary Agreements and
other closing documents by facsimile, email or other means of electronic
transmission, and each agrees to provide original signatures on all Ancillary
Agreements and other closing documents by FedEx or similar overnight courier
service as soon as practicable following the Closing Date.

 

14

--------------------------------------------------------------------------------


 

Section 2.06                                Events of Closing.  At the Closing
the following events shall occur simultaneously:

 


(A)                                  THE PURCHASER SHALL (I) PAY THE CLOSING
DATE CASH CONSIDERATION TO THE SELLERS, (II) DEPOSIT THE ESCROW CASH AND CHANGE
OF CONTROL ESCROW CASH (IF APPLICABLE) WITH THE ESCROW AGENT AND (III) PAY ANY
BROKERS FEES OR COMMISSIONS PAYABLE BY THE COMPANY OR SELLERS AND PROFESSIONAL
FEES AND EXPENSES TO BE PAID BY THE COMPANY AS DIRECTED BY THE SELLERS PRIOR TO
THE CLOSING;


 


(B)                                 SELLERS SHALL TRANSFER THE MEMBERSHIP
INTERESTS TO THE PURCHASER, FREE OF ANY ENCUMBRANCES;


 


(C)                                  EACH SELLER SHALL DELIVER AN AFFIDAVIT FROM
SUCH SELLER STATING, UNDER PENALTY OF PERJURY, SUCH SELLER’S UNITED STATES
TAXPAYER IDENTIFICATION NUMBER AND THAT SUCH SELLER IS NOT A FOREIGN PERSON,
PURSUANT TO SECTION 1445(B)(2) OF THE CODE; AND


 


(D)                                 EACH SELLER SHALL DELIVER TO THE PURCHASER
THE INSTRUMENTS AND DOCUMENTS REFERRED TO IN SECTION 7.02 BELOW AND THE
PURCHASER SHALL DELIVER TO THE SELLERS THE INSTRUMENTS AND DOCUMENTS REFERRED TO
IN SECTION 7.01 BELOW.

 

Section 2.07                                Sellers’ Representative.

 


(A)                                  FROM AND AFTER THE CLOSING DATE, ZARLINGO
(THE “SELLERS’ REPRESENTATIVE”), OR SUCH PERSON WHO MAY BE APPOINTED BY THE
SELLERS IN A WRITTEN NOTICE DELIVERED TO THE PURCHASER TO REPLACE ZARLINGO,
SHALL ACT AS THE REPRESENTATIVE OF THE SELLERS, AND SHALL BE AUTHORIZED TO ACT
ON BEHALF OF THE SELLERS AND TO TAKE ANY AND ALL ACTIONS REQUIRED OR PERMITTED
TO BE TAKEN BY THE SELLERS OR THE SELLERS’ REPRESENTATIVE UNDER THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS, INCLUDING WITHOUT LIMITATION ANY ACTIONS WITH
RESPECT TO (I) ANY ADJUSTMENTS TO THE PURCHASE PRICE AS CONTEMPLATED BY SECTIONS
2.03 AND 2.04, (II) CLAIMS FOR INDEMNIFICATION PURSUANT TO ARTICLES VIII OR IX
OF THIS AGREEMENT, AND (III) ANY ACTIONS TO BE TAKEN BY THE SELLERS’
REPRESENTATIVE PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT  (INCLUDING,
WITHOUT LIMITATION, THE EXERCISE OF THE POWER TO (A) AUTHORIZE OR DISPUTE THE
BASIS FOR THE DELIVERY OF ALL OR ANY PORTION OF THE ESCROW CASH OR CHANGE OF
CONTROL ESCROW CASH (IF APPLICABLE) TO THE PURCHASER IN SATISFACTION OF THE
OBLIGATIONS OF THE SELLERS UNDER THIS AGREEMENT, (B) AGREE TO, NEGOTIATE, ENTER
INTO SETTLEMENTS AND COMPROMISES OF, AND COMPLY WITH ORDERS OF COURTS WITH
RESPECT TO ANY CLAIMS FOR INDEMNIFICATION, (C) ENGAGE COUNSEL AND/OR OTHER
PROFESSIONALS TO PROVIDE ASSISTANCE IN CONNECTION WITH THE PERFORMANCE OF THE
SELLERS’ REPRESENTATIVE’S FUNCTIONS AS THE SELLERS’ REPRESENTATIVE (WHICH
ENGAGEMENT MAY INCLUDE REPRESENTATIVE OF THE SELLERS INDIVIDUALLY), INCLUDING
THE RIGHT TO EXPEND SUCH SUMS AS THE SELLERS’ REPRESENTATIVE SHALL DEEM
REASONABLE IN EXCHANGE FOR SERVICES PROVIDED, AND (D) TAKE ALL ACTIONS NECESSARY
IN THE JUDGMENT OF THE SELLERS’ REPRESENTATIVE TO ACCOMPLISH ANY OF THE
FOREGOING TASKS).  THE EXECUTION OF THIS AGREEMENT BY THE SELLERS SHALL
CONSTITUTE APPROVAL OF THE APPOINTMENT OF THE SELLERS’ REPRESENTATIVE AND ALL
ACTIONS OF SUCH SELLERS’ REPRESENTATIVE PURSUANT TO THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS, INCLUDING AUTHORIZING THE


 


15

--------------------------------------------------------------------------------



 


SELLERS’ REPRESENTATIVE TO ENTER INTO THE ESCROW AGREEMENT ON BEHALF OF THE
SELLERS.  IN ALL MATTERS RELATING TO ARTICLES VIII AND IX, THE SELLERS’
REPRESENTATIVE SHALL BE THE ONLY PARTY ENTITLED TO ASSERT THE RIGHTS OF THE
SELLERS, AND THE SELLERS’ REPRESENTATIVE SHALL HAVE THE AUTHORITY TO EXERCISE
ANY RIGHTS OF THE SELLERS AND TO PERFORM ANY OF THE OBLIGATIONS OF THE SELLERS
UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  THE PURCHASER AND ANY
PURCHASER INDEMNIFIED PARTY SHALL BE ENTITLED TO RELY ON ALL STATEMENTS,
REPRESENTATIONS AND DECISIONS OF THE SELLERS’ REPRESENTATIVE.


 


(B)           THE SELLERS SHALL BE BOUND BY ALL ACTIONS OR INACTIONS TAKEN BY
THE SELLERS’ REPRESENTATIVE IN HIS CAPACITY AS THE SELLERS’ REPRESENTATIVE. THE
SELLERS’ REPRESENTATIVE SHALL NOT BE LIABLE TO ANY SELLER FOR ANY ERROR OF
JUDGMENT, OR ANY ACTION TAKEN, SUFFERED OR OMITTED TO BE TAKEN UNDER THIS
AGREEMENT IN HIS CAPACITY AS THE SELLERS’ REPRESENTATIVE, EXCEPT IN THE CASE OF
HIS GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.  THE SELLERS’
REPRESENTATIVE MAY CONSULT WITH LEGAL COUNSEL, ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY HIM, THE REASONABLE FEES AND EXPENSES OF WHICH SHALL BE PAID BY THE
SELLERS.  THE SELLERS’ REPRESENTATIVE, SOLELY IN HIS CAPACITY AS SUCH, SHALL NOT
HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS.


 


(C)           EACH SELLER, SEVERALLY, BUT NOT JOINTLY, SHALL INDEMNIFY AND HOLD
HARMLESS AND REIMBURSE THE SELLERS’ REPRESENTATIVE FROM AND AGAINST SUCH
SELLER’S APPLICABLE PERCENTAGE OF ANY AND ALL LIABILITIES, LOSSES, DAMAGES,
CLAIMS, COSTS OR EXPENSES SUFFERED OR INCURRED BY THE SELLERS’ REPRESENTATIVE
ARISING OUT OF OR RESULTING FROM ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE
SELLERS’ REPRESENTATIVE, SOLELY IN HIS CAPACITY AS SUCH, UNDER THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS, OTHER THAN SUCH LIABILITIES, LOSSES, DAMAGES,
CLAIMS, COSTS OR EXPENSES ARISING OUT OF OR RESULTING FROM THE SELLERS’
REPRESENTATIVE’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.


 


ARTICLE III




REPRESENTATIONS AND WARRANTIES


 


OF THE SELLERS


 

Except as set forth in Section 3 of the Disclosure Schedule in a numbered
paragraph that corresponds to the section for which such disclosure is made,
each Seller, severally and not jointly, hereby represents and warrants to the
Purchaser, as of the date hereof or, if a representation or warranty is made as
of a specified date, as of such date as follows:

 

Section 3.01           Authority of the Sellers and Enforceability.  This
Agreement has been, and upon their execution, the Ancillary Agreements to which
such Seller is a Party shall have been, duly executed and delivered by such
Seller; and (assuming due authorization, execution and delivery by the other
parties thereto) this Agreement constitutes, and upon their execution, the
Ancillary Agreements to which such Seller is a party shall constitute, legal,
valid and binding obligations of such Seller, enforceable against such Seller in
accordance with their respective

 

16

--------------------------------------------------------------------------------


 

terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at Law).

 

Section 3.02           Governmental Consents and Approvals.  The execution,
delivery and performance by such Seller of this Agreement and each Ancillary
Agreement to which such Seller is a party do not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority, except where the failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not prevent or materially delay the consummation by the
Company or the Sellers of the transactions contemplated by this Agreement and
the Ancillary Agreements.

 

Section 3.03           No Conflict.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements by such Seller do not and will not
(a) to the extent applicable, violate, conflict with or result in the breach of
the organizational documents of such Seller, (b) conflict with or violate any
Law or Governmental Order applicable to such Seller, or (c) conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, acceleration or
cancellation of, any material note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, Permit, franchise or other instrument or
arrangement to which such Seller is a party, except, in the case of clause (b),
as would not prevent or materially delay the consummation by the Company or the
Sellers of the transactions contemplated by this Agreement and the Ancillary
Agreements to which such Seller is a party and would not have a Material Adverse
Effect on the Business.

 

Section 3.04           Ownership of Membership Interests.  The Membership
Interests set forth on Annex I hereto with respect to such Seller are owned of
record and beneficially by such Seller, free and clear of all Encumbrances. 
Except as set forth in the Company’s limited liability company agreement, such
Seller is not a party to any option, warrant, purchase right, or other contract
or commitment that could require such Seller to sell, transfer, or otherwise
dispose of any Membership Interests.  Except as set forth in the Company’s
limited liability company agreement, as amended, such Seller is not and has not
been a party to any voting trust, proxy, or other agreement or understanding
with respect to the voting of any Membership Interests, or any restrictions on
transfer.  Upon delivery to the Purchaser of the Agreement and payment by the
Purchaser of the Purchase Price, good and valid title to such Seller’s
Membership Interests will pass to the Purchaser, free and clear of all
Encumbrances.

 

Section 3.05           Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or the Ancillary Agreements
to which such Seller is a party based upon arrangements made by or on behalf of
the Company or such Seller, other than a fee or commission payable by the
Company or Sellers to Provident Health Care Partners, LLC, which shall be
deducted at the Closing from the Initial Purchase Price and delivered to
Provident against receipt and release (the “Provident Fee”).

 

17

--------------------------------------------------------------------------------


 


ARTICLE IV




REPRESENTATIONS AND WARRANTIES




REGARDING THE COMPANY


 

Except as set forth in Section 4 of the Disclosure Schedule in a numbered
paragraph that corresponds to the section for which such disclosure is made, the
Company hereby represents and warrants to the Purchaser, as of the date hereof
or, if a representation or warranty is made as of a specified date, as of such
date, as follows:

 

Section 4.01           Organization, Authority and Qualification of the
Company.  The Company is a limited liability company duly organized, validly
existing and in good standing under the Laws of Delaware and has all necessary
limited liability company power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as it has been and is currently conducted.  The Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the failure to be so licensed or qualified would have a
Material Adverse Effect.  True and correct copies of the certificate of
formation and limited liability company agreement of the Company have been made
available to the Purchaser.  The Company has all necessary power and authority
to enter into this Agreement and any Ancillary Agreements to which it is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement the performance of its obligations hereunder and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the other parties thereto) this Agreement constitutes
a legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at Law).

 

Section 4.02           Capitalization.  The Membership Interests constitute all
of the issued and outstanding equity in the Company and the Sellers constitute
all of the members of the Company.  There are no options, warrants, convertible
securities or other rights, agreements, arrangements or commitments relating to
(or having a value determined by reference to) the Membership Interests or
obligating the Company to issue or sell (or provide any value determined by
reference to) any membership interests or any other interest in the Company. 
The Company has no Subsidiaries or any investments in any other Person or any
rights to acquire any outstanding equity interests in any Person.  The Company
has not offered Membership Interests to or accepted as a member anyone other
than the Sellers and the persons listed on Section 4.02 of the Disclosure
Schedule.

 

Section 4.03           No Conflict.  Except as set forth in Section 4.03 of the
Disclosure Schedule, the execution, delivery and performance of this Agreement
and the Ancillary

 

18

--------------------------------------------------------------------------------


 

Agreements by the Company do not and will not (a) violate, conflict with or
result in the breach of the certificate of formation or limited liability
company agreement of the Company, (b) conflict with or violate any Law or
Governmental Order applicable to the Company that is material to the Business or
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
acceleration or cancellation of, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, Permit, franchise or other
instrument or arrangement to which the Company is a party that is material to
the Business (or result in the imposition of any Encumbrance upon any of its
assets, other than Encumbrances that do not materially detract from the value of
such assets or materially interfere with the present use of such assets).

 

Section 4.04                                Financial Information.

 


(A)                                  TRUE AND COMPLETE COPIES OF (I) THE AUDITED
BALANCE SHEET OF THE COMPANY AS OF DECEMBER 31, 2006, AND THE RELATED AUDITED
STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY FOR THE YEAR THEN ENDED
(COLLECTIVELY, THE “AUDITED FINANCIAL STATEMENTS”), (II) THE UNAUDITED BALANCE
SHEET OF THE COMPANY FOR THE FISCAL YEAR ENDED AS OF DECEMBER 31, 2007, AND THE
RELATED UNAUDITED STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY
(COLLECTIVELY, THE “UNAUDITED FINANCIAL STATEMENTS”) AND (III) THE UNAUDITED
BALANCE SHEET OF THE COMPANY AS OF MARCH 31, 2008, AND THE RELATED UNAUDITED
STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY HAVE BEEN DELIVERED BY THE
SELLERS TO THE PURCHASER (THE “INTERIM FINANCIAL STATEMENTS” AND TOGETHER WITH
THE AUDITED FINANCIAL STATEMENTS AND THE UNAUDITED FINANCIAL STATEMENTS, THE
“FINANCIAL STATEMENTS”).


 


(B)                                 THE FINANCIAL STATEMENTS (I) WERE PREPARED
IN ACCORDANCE WITH THE BOOKS OF ACCOUNT AND OTHER FINANCIAL RECORDS OF THE
COMPANY (EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO), (II) PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE COMPANY AS OF THE DATES THEREOF OR FOR THE PERIODS COVERED
THEREBY AND (III) WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH THE PAST PRACTICES OF THE COMPANY, CLAUSES (II) AND (III) ABOVE
BEING SUBJECT, IN THE CASE OF THE INTERIM FINANCIAL STATEMENTS, TO NORMAL
RECURRING YEAR-END ADJUSTMENTS, AND IN THE CASE OF THE INTERIM FINANCIAL
STATEMENTS AND THE UNAUDITED FINANCIAL STATEMENTS, TO THE ABSENCE OF NOTES, THE
EFFECT OF WHICH ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL.


 

Section 4.05                                Absence of Undisclosed Liabilities.
 Except as set forth in Section 4.05 of the Disclosure Schedule, there are no
individual Liabilities of the Company, or series of related Liabilities
aggregating, in excess of $25,000, other than Liabilities (a) reflected or
reserved against on the Financial Statements or the notes thereto, or
(b) incurred since the date of the Interim Financial Statements in the ordinary
course of business consistent with past practices of the Company.

 

19

--------------------------------------------------------------------------------


 

Section 4.06                                Conduct in the Ordinary Course.

 


(A)                                  SINCE DECEMBER 31, 2006, THE COMPANY HAS
CONDUCTED THE BUSINESS IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICES,
AND THERE HAS NOT OCCURRED ANY MATERIAL ADVERSE EFFECT.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SINCE DECEMBER 31, 2006 THE COMPANY HAS NOT:


 

(I)                                     OTHER THAN THE CONTRACTS LISTED ON
SECTION 4.14 OF THE DISCLOSURE SCHEDULE, ENTERED INTO ANY AGREEMENT, COMMITMENT,
CONTRACT, LEASE, OR LICENSE, EITHER INVOLVING MORE THAN $25,000, OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES OR AS
CONTEMPLATED BY THIS AGREEMENT;

 

(II)                                  ACCELERATED, TERMINATED, MATERIALLY
MODIFIED, OR CANCELLED ANY AGREEMENT, CONTRACT, LEASE, OR LICENSE TO WHICH THE
COMPANY IS A PARTY OR BY WHICH IT IS BOUND INVOLVING MORE THAN $25,000 PER
ANNUM;

 

(III)                               MADE ANY CAPITAL INVESTMENT IN, ANY LOAN TO,
OR ANY ACQUISITION OF THE SECURITIES OR ASSETS OF, ANY OTHER PERSON;

 

(IV)                              ISSUED ANY NOTE, BOND, OR OTHER DEBT SECURITY
OR CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY INDEBTEDNESS FOR BORROWED MONEY
OR CAPITALIZED LEASE OBLIGATION;

 

(V)                                 TRANSFERRED, ASSIGNED, OR GRANTED ANY
LICENSE OR SUBLICENSE OF ANY RIGHTS UNDER OR WITH RESPECT TO ANY COMPANY
INTELLECTUAL PROPERTY;

 

(VI)                              AMENDED OR OTHERWISE MODIFIED ITS CERTIFICATE
OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT;

 

(VII)                           ENTERED INTO ANY COLLECTIVE BARGAINING
AGREEMENT, WRITTEN OR ORAL, OR MODIFIED THE TERMS OF ANY EXISTING SUCH CONTRACT
OR AGREEMENT;

 

(VIII)                        ADOPTED, AMENDED, MODIFIED, OR TERMINATED ANY PLAN
OR GRANTED OR ANNOUNCED ANY INCREASE IN THE SALARIES, BONUSES OR OTHER
COMPENSATION OR BENEFITS PAYABLE BY THE COMPANY TO ANY OF THE CURRENT OR FORMER
DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES OR INDEPENDENT CONTRACTORS OF THE
COMPANY, OTHER THAN AS REQUIRED BY LAW, PURSUANT TO ANY PLANS, PROGRAMS OR
AGREEMENTS EXISTING ON THE DATE OF THIS AGREEMENT AND DISCLOSED TO THE PURCHASER
OR, SOLELY IN THE CASE OF SALARIES AND BONUSES, OTHER ORDINARY INCREASES
CONSISTENT WITH THE PAST PRACTICES OF THE COMPANY;

 

(IX)                                DELAYED OR POSTPONED THE PAYMENT OF ACCOUNTS
PAYABLE AND OTHER LIABILITIES OR THE PURCHASE OF INVENTORY;

 

(X)                                   CHANGED ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICE OR POLICY USED BY THE COMPANY, OTHER THAN SUCH CHANGES
REQUIRED BY GAAP;

 

20

--------------------------------------------------------------------------------


 

(XI)                                MADE OR MODIFIED ANY TAX ELECTION OR
AGREEMENT IN RESPECT OF TAXES BY THE COMPANY; OR

 

(XII)                             ENTERED INTO ANY LEGALLY BINDING AGREEMENT,
WHETHER ORAL OR WRITTEN, TO DO ANY OF THE FOREGOING.

 

The Purchaser acknowledges that the Sellers intend to cause the Company to
distribute cash and cash equivalents to the Sellers prior to the Closing Date to
the extent not required to meet the Adjusted Working Capital Benchmark and
agrees that any such distribution alone will not be deemed to violate the
representations and warranties set forth in this Section 4.06.

 

Section 4.07                                Litigation.

 


(A)                                  SECTION 4.07(A) OF THE DISCLOSURE SCHEDULE
SETS FORTH EACH INSTANCE IN WHICH THE COMPANY (I) IS SUBJECT TO ANY GOVERNMENTAL
ORDER OR (II) IS A PARTY OR, TO THE KNOWLEDGE OF SELLERS, IS THREATENED TO BE
MADE A PARTY TO ANY ACTION.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 4.07(B) OF
THE DISCLOSURE SCHEDULE, THE COMPANY HAS GIVEN TIMELY NOTICE TO THE APPROPRIATE
INSURANCE CARRIER WITH RESPECT TO EACH ITEM LISTED IN SECTION 4.07(A) OF THE
DISCLOSURE SCHEDULE THAT MAY BE COVERED BY INSURANCE, AND EXCEPT AS SET FORTH IN
SECTION 4.07(B) OF THE DISCLOSURE SCHEDULE,


 

(I)                                     NO DISPUTE WITH ANY INSURANCE CARRIER
EXISTS WITH RESPECT TO THE SCOPE OF ANY SUCH INSURANCE COVERAGE;

 

(II)                                  THE COMPANY HAS NOT RECEIVED ANY REFUSAL
OF COVERAGE OR ANY NOTICE THAT A DEFENSE WILL BE AFFORDED WITH A RESERVATION OF
RIGHTS; AND

 

(III)                               WITH RESPECT TO THOSE ITEMS SET FORTH ON
SCHEDULE 4.07(B) OF THE DISCLOSURE SCHEDULE WITH RESPECT TO WHICH NO NOTICE HAS
BEEN GIVEN TO THE INSURANCE CARRIER, NO SELLER HAS REASON TO BELIEVE THAT
COVERAGE WOULD BE DENIED IF A CLAIM WAS MADE.

 


(C)                                  SECTION 4.07(C) OF THE DISCLOSURE SCHEDULE
SETS FORTH EACH INCIDENT NOT LISTED IN SECTION 4.07(A) OF THE DISCLOSURE
SCHEDULE THAT TO THE KNOWLEDGE OF SELLERS HAS OCCURRED THAT AS OF THE DATE
HEREOF COULD REASONABLY BE EXPECTED TO FORM THE BASIS FOR AN ACTION WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN DAMAGES IN EXCESS OF $100,000.  EXCEPT AS
SET FORTH IN SECTION 4.07(C) OF THE DISCLOSURE SCHEDULE, ALL SUCH INCIDENTS HAVE
BEEN REPORTED TO THE APPROPRIATE INSURANCE CARRIER.

 

Section 4.08                                Compliance with Laws.

 


(A)                                  THE COMPANY HAS CONDUCTED AND, DURING ANY
PERIOD BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, WILL CONTINUE TO
CONDUCT THE BUSINESS IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL LAWS AND
GOVERNMENTAL ORDERS APPLICABLE TO THE COMPANY AND THE COMPANY IS NOT IN
VIOLATION IN ANY MATERIAL RESPECT OF ANY SUCH LAW OR


 


21

--------------------------------------------------------------------------------



 


GOVERNMENTAL ORDER; PROVIDED, HOWEVER, THAT THE FOREGOING REPRESENTATIONS AND
WARRANTIES SHALL NOT BE DEEMED TO BE MADE WITH RESPECT TO HEALTH CARE LAWS.


 


(B)                                 THE COMPANY HAS ALL AUTHORIZATIONS,
APPROVALS, CONSENTS, LICENSES, REGISTRATIONS, OR PERMITS ISSUED BY A
GOVERNMENTAL AUTHORITY OR PURSUANT TO ANY LEGAL REQUIREMENT, OTHER THAN
ENVIRONMENTAL PERMITS (EACH, A “PERMIT”) REQUIRED BY ANY GOVERNMENTAL AUTHORITY
FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED, AND ITS EMPLOYEES AND
AGENTS (INCLUDING EACH RADIOLOGIST EMPLOYED OR UNDER CONTRACT TO PERFORM
PROFESSIONAL SERVICES ON BEHALF OF THE COMPANY) HAVE ALL LICENSES NECESSARY TO
CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED BY THE COMPANY, ALL OF WHICH ARE IN
FULL FORCE AND EFFECT AND WILL REMAIN IN EFFECT FOLLOWING THE CLOSING; PROVIDED,
HOWEVER, THAT NO REPRESENTATION OR WARRANTY IS MADE REGARDING PERMITS REQUIRED
PURSUANT TO HEALTH CARE LAWS OR THE COMPANY’S QUALIFICATION TO CONDUCT BUSINESS
AS A FOREIGN ENTITY IN ANY JURISDICTION.  TO THE KNOWLEDGE OF THE SELLERS, THE
COMPANY AND ITS EMPLOYEES ARE NOT IN VIOLATION OF ANY SUCH PERMIT.


 


(C)                                  SECTION 4.08(C) OF THE DISCLOSURE SCHEDULE
SETS FORTH FOR EACH RADIOLOGIST CURRENTLY EMPLOYED BY OR UNDER CONTRACT TO
PERFORM PROFESSIONAL SERVICES ON BEHALF OF THE COMPANY AND EACH STATE IN WHICH
EACH SUCH RADIOLOGIST IS LICENSED TO PRACTICE MEDICINE.


 

Section 4.09                                Environmental Matters.  (a) The
Company is in material compliance with all applicable Environmental Laws and has
obtained and is in material compliance with all Environmental Permits, (b) the
Company has not received any written claims pursuant to any Environmental Law
pending and, to the Knowledge of the Sellers, no such claims have been
threatened against the Company, (c) copies of any and all environmental
assessments or audit reports or other similar studies or analyses that relate to
the Assets, have been provided to the Purchaser, (d) the Company is not
currently conducting any investigation, response, remedial action, cleanup or
other corrective action pursuant to any Environmental Laws at any site or
facility, nor a party to any contract, agreement, order, judgment or decree
which obligates it to conduct any such actions, (e) no Hazardous Materials have
been brought to or released to the surface or subsurface by the Company at, on
or under any site or facility currently owned, operated or leased by the Company
that would result in a requirement to undertake any notification, investigation,
response, remedial action, cleanup or other corrective action under any
Environmental Laws nor were any Hazardous Materials brought to or released to
the surface or subsurface by the Company at, on or under any site or facility
previously owned, operated or leased by the Company at the time of the Company’s
ownership, operation or leasehold other than in compliance with Environmental
Laws, and (f) to the Knowledge of the Sellers, the Company does not have any
liability with respect to the storage, treatment, disposal or release of any
Hazardous Materials at, on or under any site or facility not owned, operated or
leased by it.

 

Section 4.10                                Intellectual Property.

 


(A)                                  AS USED IN THIS AGREEMENT, “INTELLECTUAL
PROPERTY” MEANS: (I) INVENTIONS (WHETHER OR NOT PATENTABLE), TRADE SECRETS,
TECHNICAL DATA, DATABASES, CUSTOMER LISTS, DESIGNS, TOOLS, METHODS, PROCESSES,
TECHNOLOGY, IDEAS, KNOW-HOW, SOURCE CODE, PRODUCT


 


22

--------------------------------------------------------------------------------



 


ROAD MAPS AND OTHER PROPRIETARY INFORMATION AND MATERIALS (“PROPRIETARY
INFORMATION”); (II) TRADEMARKS AND SERVICE MARKS (WHETHER OR NOT REGISTERED),
TRADE NAMES, LOGOS, TRADE DRESS AND OTHER PROPRIETARY INDICIA AND ALL GOODWILL
ASSOCIATED THEREWITH; (III) DOCUMENTATION, ADVERTISING COPY, MARKETING
MATERIALS, WEB-SITES, SPECIFICATIONS, MASK WORKS, DRAWINGS, GRAPHICS, DATABASES,
RECORDINGS AND OTHER WORKS OF AUTHORSHIP, WHETHER OR NOT PROTECTED BY COPYRIGHT;
(IV) COMPUTER PROGRAMS, INCLUDING ANY AND ALL SOFTWARE IMPLEMENTATIONS OF
ALGORITHMS, MODELS AND METHODOLOGIES, WHETHER IN SOURCE CODE OR OBJECT CODE,
DESIGN DOCUMENTS, FLOW-CHARTS, USER MANUALS AND TRAINING MATERIALS RELATING
THERETO AND ANY TRANSLATIONS THEREOF (COLLECTIVELY, “SOFTWARE”); AND (V) ALL
FORMS OF LEGAL RIGHTS AND PROTECTIONS THAT MAY BE OBTAINED FOR, OR MAY PERTAIN
TO, THE INTELLECTUAL PROPERTY SET FORTH IN CLAUSES (I) THROUGH (IV) IN THE
UNITED STATES OF AMERICA (“INTELLECTUAL PROPERTY RIGHTS”), INCLUDING ALL LETTERS
PATENT, PATENT APPLICATIONS, PROVISIONAL PATENTS, DESIGN PATENTS, PCT FILINGS,
INVENTION DISCLOSURES AND OTHER RIGHTS TO INVENTIONS OR DESIGNS (“PATENTS”), ALL
REGISTERED AND UNREGISTERED COPYRIGHTS IN BOTH PUBLISHED AND UNPUBLISHED WORKS
(“COPYRIGHTS”), ALL TRADEMARKS, SERVICE MARKS AND OTHER PROPRIETARY INDICIA
(WHETHER OR NOT REGISTERED) (“MARKS”), TRADE SECRET RIGHTS, MASK WORKS, MORAL
RIGHTS OR OTHER LITERARY PROPERTY OR AUTHORS RIGHTS, AND ALL APPLICATIONS,
REGISTRATIONS, ISSUANCES, DIVISIONS, CONTINUATIONS, RENEWALS, REISSUANCES AND
EXTENSIONS OF THE FOREGOING.


 


(B)                                 SECTION 4.10(B) OF THE DISCLOSURE SCHEDULE
LISTS (BY NAME, OWNER AND, WHERE APPLICABLE, REGISTRATION NUMBER AND
JURISDICTION OF REGISTRATION, APPLICATION, CERTIFICATION OR FILING) ALL COMPUTER
PROGRAMS AND ASSOCIATED TELERADIOLOGY WORKFLOW PROCESSES, MARKS, AND DOMAIN
NAMES THAT ARE OWNED BY THE COMPANY (WHETHER EXCLUSIVELY, JOINTLY WITH ANOTHER
PERSON OR OTHERWISE) AND WHICH ARE MATERIAL TO THE CONDUCT AND OPERATION OF THE
BUSINESS AS OF THE CLOSING (“OWNED INTELLECTUAL PROPERTY”).  EXCEPT AS DESCRIBED
ON SECTION 4.10(B) OF THE DISCLOSURE SCHEDULE, THE COMPANY OWNS THE ENTIRE
RIGHT, TITLE AND INTEREST TO ALL OWNED INTELLECTUAL PROPERTY FREE AND CLEAR OF
ALL ENCUMBRANCES.


 


(C)                                  SECTION 4.10(C) OF THE DISCLOSURE SCHEDULE
LISTS (I) ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS (“IN-BOUND LICENSES”)
PURSUANT TO WHICH A THIRD PARTY AUTHORIZES THE COMPANY TO USE, PRACTICE ANY
RIGHTS UNDER, OR GRANT SUBLICENSES WITH RESPECT TO, ANY INTELLECTUAL PROPERTY
OWNED BY SUCH THIRD PARTY OTHER THAN IN-BOUND LICENSES THAT CONSIST SOLELY OF
“SHRINK-WRAP” AND SIMILAR COMMERCIALLY AVAILABLE END-USER LICENSES, INCLUDING
THE INCORPORATION OF ANY SUCH INTELLECTUAL PROPERTY INTO THE COMPANY’S PRODUCTS
AND, WITH RESPECT TO EACH IN-BOUND LICENSE, WHETHER THE IN-BOUND LICENSE IS
EXCLUSIVE OR NON-EXCLUSIVE AND (II) ALL LICENSES, SUBLICENSES AND OTHER
AGREEMENTS (“OUT-BOUND LICENSES”) PURSUANT TO WHICH THE COMPANY AUTHORIZES A
THIRD PARTY TO USE, PRACTICE ANY RIGHTS UNDER, OR GRANT SUBLICENSES WITH RESPECT
TO, ANY OWNED INTELLECTUAL PROPERTY OR PURSUANT TO WHICH THE COMPANY GRANTS
RIGHTS TO USE OR PRACTICE ANY RIGHTS UNDER ANY INTELLECTUAL PROPERTY OWNED BY A
THIRD PARTY AND, WITH RESPECT TO EACH OUT-BOUND LICENSE, WHETHER THE OUT-BOUND
LICENSE IS EXCLUSIVE OR NON-EXCLUSIVE.


 


(D)                                 THE COMPANY (I) EXCLUSIVELY OWNS THE ENTIRE
RIGHT, INTEREST AND TITLE TO ALL INTELLECTUAL PROPERTY THAT IS USED IN OR
NECESSARY FOR THE BUSINESS OF THE COMPANY AS IT IS


 


23

--------------------------------------------------------------------------------



 


CURRENTLY CONDUCTED FREE AND CLEAR OF ENCUMBRANCES, OR (II) OTHERWISE RIGHTFULLY
USES OR OTHERWISE ENJOYS SUCH INTELLECTUAL PROPERTY PURSUANT TO THE TERMS OF A
VALID AND ENFORCEABLE IN-BOUND LICENSE THAT IS LISTED ON SECTION 4.10(C) OF THE
DISCLOSURE SCHEDULE OR THAT IS A “SHRINK-WRAP” OR SIMILAR COMMERCIALLY AVAILABLE
END-USER LICENSE.  THE OWNED INTELLECTUAL PROPERTY, TOGETHER WITH THE RIGHTS
UNDER THE IN-BOUND LICENSES LISTED ON SECTION 4.10(C) OF THE DISCLOSURE SCHEDULE
OR THAT ARE “SHRINK-WRAP” OR SIMILAR COMMERCIALLY AVAILABLE END-USER LICENSES
(COLLECTIVELY, THE “COMPANY INTELLECTUAL PROPERTY”), CONSTITUTES ALL THE
MATERIAL INTELLECTUAL PROPERTY USED IN OR NECESSARY FOR THE OPERATION OF
COMPANY’S BUSINESS AS CURRENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED.


 


(E)                                  THE COMPANY DOES NOT OWN ANY REGISTERED
PATENTS, MARKS, COPYRIGHTS OR SIMILAR CERTIFICATIONS, (“COMPANY REGISTERED
ITEMS”) AND HAS NOT FILED ANY APPLICATIONS THEREFOR.


 


(F)                                    THE COMPANY HAS NOT BEEN GIVEN NOTICE OF
ANY CHALLENGES (AND, TO THE KNOWLEDGE OF THE SELLERS, THERE EXISTS NO BASIS FOR
A CHALLENGE) WITH RESPECT TO THE VALIDITY OR ENFORCEABILITY OF ANY COMPANY
INTELLECTUAL PROPERTY.  NEITHER THE SELLERS, NOR THE COMPANY HAVE TAKEN ANY
ACTION OR FAILED TO TAKE ANY ACTION THAT COULD REASONABLY BE EXPECTED TO RESULT
IN THE ABANDONMENT, CANCELLATION, FORFEITURE, RELINQUISHMENT, INVALIDATION,
WAIVER OR UNENFORCEABILITY OF ANY COMPANY INTELLECTUAL PROPERTY.


 


(G)                                 TO THE KNOWLEDGE OF THE SELLERS, NONE OF THE
SERVICES CURRENTLY OR FORMERLY PROVIDED BY THE COMPANY, HAS INFRINGED OR
INFRINGES UPON, OR OTHERWISE UNLAWFULLY USED OR USES, THE INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.  TO THE KNOWLEDGE OF THE SELLERS, THE COMPANY, BY
CONDUCTING ITS BUSINESS AS CURRENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED,
HAS NOT INFRINGED AND DOES NOT INFRINGE UPON, AND HAS NOT OTHERWISE UNLAWFULLY
USED, ANY INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY.  NEITHER SELLERS, NOR
THE COMPANY HAVE RECEIVED ANY COMMUNICATION ALLEGING THAT THE COMPANY OR ANY OF
ITS PRODUCTS, SERVICES, ACTIVITIES OR OPERATIONS INFRINGE UPON OR OTHERWISE
UNLAWFULLY USE ANY INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY NOR, TO THE
KNOWLEDGE OF THE SELLERS, IS THERE ANY BASIS THEREFOR.  NO ACTION HAS BEEN
INSTITUTED, OR, TO THE KNOWLEDGE OF THE SELLERS, THREATENED, RELATING TO ANY
INTELLECTUAL PROPERTY FORMERLY OR CURRENTLY USED BY THE COMPANY AND NONE OF THE
COMPANY INTELLECTUAL PROPERTY IS SUBJECT TO ANY OUTSTANDING GOVERNMENTAL ORDER. 
TO THE KNOWLEDGE OF SELLERS, NO PERSON HAS INFRINGED OR IS INFRINGING ANY
INTELLECTUAL PROPERTY RIGHTS OF THE COMPANY OR HAS OTHERWISE MISAPPROPRIATED OR
IS OTHERWISE MISAPPROPRIATING ANY COMPANY INTELLECTUAL PROPERTY.


 


(H)                                 THE PROPRIETARY INFORMATION OF THE COMPANY
(OTHER THAN PROPRIETARY INFORMATION THAT IS COVERED BY AN ISSUED PATENT) IS NOT
PART OF THE PUBLIC KNOWLEDGE AND TO THE KNOWLEDGE OF THE SELLERS HAS NOT BEEN
USED OR DIVULGED FOR THE BENEFIT OF ANY PERSON OTHER THAN THE COMPANY.  ANY
RECEIPT OR USE BY, OR DISCLOSURE TO, A THIRD PARTY OF PROPRIETARY INFORMATION
OWNED BY THE COMPANY HAS BEEN PURSUANT TO THE TERMS OF BINDING WRITTEN
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND SUCH THIRD PARTY


 


24

--------------------------------------------------------------------------------



 


(“NONDISCLOSURE AGREEMENTS”).  THE COMPANY IS, AND TO KNOWLEDGE OF THE COMPANY,
ALL OTHER PARTIES THERETO ARE, IN COMPLIANCE WITH THE PROVISIONS OF THE
NONDISCLOSURE AGREEMENTS.  THE COMPANY IS IN COMPLIANCE WITH THE TERMS OF ALL
AGREEMENTS PURSUANT TO WHICH A THIRD PARTY HAS DISCLOSED TO, OR AUTHORIZED THE
COMPANY TO USE, PROPRIETARY INFORMATION OWNED BY SUCH THIRD PARTY.


 


(I)                                     SECTION 4.10(I) OF THE DISCLOSURE
SCHEDULE INCLUDES A LIST OF (I) CONFIDENTIALITY AND/OR NONDISCLOSURE AGREEMENTS
OR OTHER AGREEMENTS REGARDING THE PROTECTION OF PROPRIETARY INFORMATION
(“CONFIDENTIALITY AGREEMENTS”) (II) AND WRITTEN ASSIGNMENTS OF INTELLECTUAL
PROPERTY CONCEIVED OR DEVELOPED BY EMPLOYEES, CONSULTANTS OR CONTRACTORS IN
CONNECTION WITH THEIR SERVICE TO THE COMPANY (“WORK PRODUCT AGREEMENTS”).  TRUE
AND COMPLETE COPIES OF THE CONFIDENTIALITY AGREEMENTS AND WORK PRODUCT
AGREEMENTS HAVE BEEN PROVIDED TO THE PURCHASER.  TO THE KNOWLEDGE OF THE
SELLERS, NO CURRENT OR FORMER EMPLOYEE, CONSULTANT OR CONTRACTOR OR ANY OTHER
PERSON HAS ANY RIGHT, CLAIM OR INTEREST TO ANY OF THE COMPANY INTELLECTUAL
PROPERTY.


 


(J)                                     TO THE KNOWLEDGE OF THE SELLERS, NO
EMPLOYEE, CONSULTANT OR CONTRACTOR OF THE COMPANY HAS BEEN, IS OR WILL BE, BY
PERFORMING SERVICES FOR THE COMPANY, IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT,
INVENTION DISCLOSURE OR ASSIGNMENT, CONFIDENTIALITY, NONCOMPETITION AGREEMENT OR
OTHER RESTRICTIVE COVENANT OR ANY GOVERNMENTAL ORDER AS A RESULT OF SUCH
EMPLOYEE’S, CONSULTANT’S OR INDEPENDENT CONTRACTOR’S EMPLOYMENT BY THE COMPANY
OR ANY SERVICES RENDERED BY SUCH EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR.


 


(K)                                  THE COMPANY HAS TAKEN ALL REASONABLE
MEASURES TO PROTECT THE SECRECY AND CONFIDENTIALITY OF ALL TRADE SECRETS USED IN
THE CONDUCT OF ITS BUSINESS THE DISCLOSURE OF WHICH WOULD HAVE A MATERIALLY
ADVERSE EFFECT (COLLECTIVELY, “BUSINESS TRADE SECRETS”), INCLUDING, BUT NOT
LIMITED TO, ENTERING INTO APPROPRIATE CONFIDENTIALITY AGREEMENTS LISTED IN
SECTION 4.10(K) OF THE DISCLOSURE SCHEDULE.  NONE OF THE BUSINESS TRADE SECRETS
HAS, TO THE KNOWLEDGE OF THE SELLERS, BEEN DISCLOSED OR HAS BEEN AUTHORIZED TO
BE DISCLOSED TO ANY PERSON OTHER THAN TO EMPLOYEES OR AGENTS OF THE COMPANY FOR
USE IN CONNECTION WITH THE BUSINESS OR PURSUANT TO A CONFIDENTIALITY OR
NON-DISCLOSURE AGREEMENT THAT REASONABLY PROTECTS THE INTERESTS OF THE COMPANY
IN AND TO SUCH MATTERS.  TO THE KNOWLEDGE OF THE COMPANY, NO UNAUTHORIZED
DISCLOSURE OF ANY BUSINESS TRADE SECRETS HAS BEEN MADE.


 


(L)                                     ALL MATERIAL SOFTWARE THAT IS USED IN OR
HELD FOR USE IN THE BUSINESS IS IN MACHINE READABLE FORM AND IS IN GOOD WORKING
CONDITION SUFFICIENT TO PERFORM THE DATA PROCESSING AND TELECOMMUNICATIONS
FUNCTIONS FOR THE OPERATION OF THE BUSINESS IN THE ORDINARY COURSE.  TO THE
KNOWLEDGE OF THE SELLERS, SUCH SOFTWARE (I) CONTAINS NO DISABLING DEVICES;
(II) OTHER THAN THOSE ERRORS AND DEFECTS INHERENT IN SOFTWARE THAT ARE GENERALLY
KNOWN WITHIN THE INFORMATION TECHNOLOGY INDUSTRY, HAS NOT SUFFERED FROM ANY
MATERIAL AND RECURRING MALFUNCTIONS SINCE JANUARY 1, 2006 THAT HAS NOT BEEN
REMEDIED IN ALL MATERIAL RESPECTS; AND (III) DOES NOT CONTAIN ANY OPEN SOURCE
PROGRAMMING CODE.


 


25

--------------------------------------------------------------------------------



 


(M)                               THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SELLERS DOES NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (IN EACH CASE, WITH OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF
TIME, OR BOTH), WILL NOT, DIRECTLY OR INDIRECTLY, RESULT IN THE LOSS OR
IMPAIRMENT OF ANY COMPANY INTELLECTUAL PROPERTY, OR GIVE RISE TO ANY RIGHT OF
ANY THIRD PARTY TO TERMINATE OR REPRISE OR OTHERWISE RENEGOTIATE ANY OF THE
COMPANY’S RIGHTS TO OWN ANY OF ITS INTELLECTUAL PROPERTY OR RIGHTS UNDER ANY
OUT-BOUND LICENSE OR IN-BOUND LICENSE, NOR REQUIRE THE CONSENT OF ANY
GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY IN RESPECT OF ANY SUCH INTELLECTUAL
PROPERTY.


 

Section 4.11                                Real Property.

 


(A)                                  THE COMPANY OWNS NO REAL PROPERTY. 
SECTION 4.11 OF THE DISCLOSURE SCHEDULE LISTS THE STREET ADDRESS OF EACH PARCEL
OF LEASED REAL PROPERTY AND THE IDENTITY OF THE LESSOR, LESSEE AND CURRENT
OCCUPANT (IF DIFFERENT FROM LESSEE) OF EACH SUCH PARCEL OF LEASED REAL
PROPERTY.  THE COMPANY HAS MADE AVAILABLE TO THE PURCHASER, TRUE AND COMPLETE
COPIES OF THE LEASES, SUBLEASES, LICENSES OR ASSIGNMENT AGREEMENTS AND ANY AND
ALL AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, EXHIBITS AND RESTATEMENTS THERETO
AND THEREOF IN EFFECT AS OF THE DATE OF THIS AGREEMENT RELATING TO THE LEASED
REAL PROPERTY.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 4.11 OF THE
DISCLOSURE SCHEDULE, AS TO EACH REAL PROPERTY LEASE: (I) THE TRANSACTIONS
CONTEMPLATED BY THE AGREEMENT DO NOT REQUIRE THE CONSENT OF ANY OTHER PARTY TO
ANY SUCH LEASE, WILL NOT RESULT IN A BREACH OF OR DEFAULT UNDER ANY SUCH LEASE,
DO NOT CREATE A RIGHT TO ACCELERATE THE TERMINATION DATE, TERMINATE SUCH LEASE
OR RECAPTURE THE LEASED PREMISES ON THE PART OF ANY OTHER PARTY TO SUCH LEASE,
OR OTHERWISE CAUSE ANY SUCH LEASE TO CEASE TO BE LEGAL, VALID, BINDING,
ENFORCEABLE AND IN FULL FORCE AND EFFECT ON IDENTICAL TERMS FOLLOWING THE
CLOSING; (II) THE COMPANY IS NOT, AND TO THE KNOWLEDGE OF THE SELLERS, THE
LANDLORD IS NOT IN BREACH OR DEFAULT UNDER ANY SUCH LEASE, AND NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE, THE PASSAGE
OF TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT, OR PERMIT THE
TERMINATION, MODIFICATION OR ACCELERATION OR OFFSET OF RENT UNDER ANY SUCH
LEASE; (III) NO SECURITY DEPOSIT OR PORTION THEREOF DEPOSITED WITH RESPECT TO
ANY SUCH LEASE HAS BEEN APPLIED IN RESPECT OF A BREACH OR DEFAULT UNDER ANY SUCH
LEASE WHICH HAS NOT BEEN REDEPOSITED IN FULL; (IV) THE COMPANY DOES NOT OWE, OR
WILL NOT OWE IN THE FUTURE, ANY BROKERAGE COMMISSIONS OR FINDER’S FEES WITH
RESPECT TO ANY SUCH LEASE; (V) THE OTHER PARTY TO ANY SUCH LEASE IS NOT AN
AFFILIATE OF, AND OTHERWISE DOES NOT HAVE ANY ECONOMIC INTEREST IN, THE SELLERS,
THE COMPANY OR THEIR RESPECTIVE AFFILIATES EXCEPT AS SET FORTH IN THE APPLICABLE
LEASE; (VI) THE COMPANY HAS NOT ASSIGNED, SUBLEASED, LICENSED OR OTHERWISE
GRANTED ANY PERSON THE RIGHT TO USE OR OCCUPY THE PREMISES SUBJECT TO ANY SUCH
LEASE OR ANY PORTION THEREOF; (VII) THE COMPANY HAS NOT COLLATERALLY ASSIGNED OR
GRANTED ANY OTHER SECURITY INTEREST IN ANY SUCH LEASE OR ANY INTEREST THEREIN
AND NO PARTY TO ANY SUCH LEASE HAS A SECURITY INTEREST IN SUCH LEASE OR ANY
PERSONAL PROPERTY OR TRADE FIXTURES LOCATED AT THE LEASED PREMISES; (VIII) NO
SUCH LEASE CONTAINS A CLAUSE PERMITTING THE LANDLORD TO TERMINATE SUCH LEASE
PRIOR TO THE END OF THE STATED LEASE TERM EXCEPT IN THE EVENT OF A DEFAULT;
(IX) THE COMPANY ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER SUCH LEASES;
(X) ALL WORK REQUIRED TO BE DONE UNDER SUCH LEASES TO PREPARE THE SUBJECT
PREMISES FOR


 


26

--------------------------------------------------------------------------------



 


OCCUPANCY HAS BEEN COMPLETED AND PAID FOR; AND (XI) NO SUCH LEASE HAS BEEN
AMENDED OR OTHERWISE MODIFIED.


 


(C)                                  THE LEASED PROPERTIES AND THE LEASEHOLD
IMPROVEMENTS COMPRISE ALL OF THE REAL PROPERTY USED OR INTENDED TO BE USED IN,
OR OTHERWISE RELATED TO, THE BUSINESS AS CURRENTLY CONDUCTED.

 

Section 4.12                                Employee Benefit Matters; Labor.

 


(A)                                  SECTION 4.12(A) OF THE DISCLOSURE SCHEDULE
LISTS EACH “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)), WHETHER
OR NOT SUBJECT TO ERISA, AND EACH EMPLOYMENT, CONSULTING, INDEPENDENT
CONTRACTOR, BONUS, INCENTIVE, EQUITY PURCHASE, OPTION OR OTHER EQUITY-BASED,
DEFERRED COMPENSATION, LOAN, SEVERANCE, TERMINATION, RETENTION, CHANGE OF
CONTROL, COLLECTIVE BARGAINING OR OTHER AGREEMENT WITH ANY WORKS COUNCIL OR
ASSOCIATION, FRINGE BENEFIT AND ANY OTHER EMPLOYEE OR RETIREE BENEFIT OR
COMPENSATION PLAN, FUNDING MECHANISM, AGREEMENT, PROGRAM, POLICY OR OTHER
ARRANGEMENT, WHETHER OR NOT SUBJECT TO ERISA OR WRITTEN OR UNWRITTEN OR LEGALLY
BINDING OR NOT, AND (I) THAT IS MAINTAINED, SPONSORED OR CONTRIBUTED TO BY THE
COMPANY OR ANY ERISA AFFILIATE FOR THE BENEFIT OF ANY CURRENT OR FORMER
EMPLOYEE, OFFICER, DIRECTOR OR INDEPENDENT CONTRACTOR OF THE COMPANY, OR THE
BENEFICIARIES OR DEPENDENTS OF ANY SUCH INDIVIDUAL, OR (II) UNDER WHICH THE
COMPANY MAY HAVE ANY MATERIAL OUTSTANDING LIABILITY.  FOR PURPOSES OF THIS
AGREEMENT, “ERISA AFFILIATE” MEANS ANY TRADE OR BUSINESS, WHETHER OR NOT
INCORPORATED, THAT, TOGETHER WITH THE COMPANY, IS OR WOULD HAVE BEEN AT ANY DATE
OF DETERMINATION OCCURRING WITHIN THE PRECEDING SIX YEARS, TREATED AS A SINGLE
EMPLOYER WITHIN THE MEANING OF SECTION 414 OF THE CODE (COLLECTIVELY, THE
“PLANS”).


 


(B)                                 THE COMPANY HAS MADE AVAILABLE TO THE
PURCHASER A TRUE AND COMPLETE COPY OF EACH PLAN AND, TO THE EXTENT APPLICABLE TO
SUCH PLAN:  ALL TRUST AGREEMENTS, INSURANCE CONTRACTS OR OTHER FUNDING
ARRANGEMENTS; THE THREE MOST RECENT FORMS 5500 REQUIRED TO HAVE BEEN FILED WITH
THE IRS AND ALL SCHEDULES THERETO; THE MOST RECENT IRS DETERMINATION LETTER, ALL
CURRENT SUMMARY PLAN DESCRIPTIONS, ALL MATERIAL COMMUNICATIONS RECEIVED FROM OR
SENT TO THE IRS OR THE DEPARTMENT OF LABOR (INCLUDING A WRITTEN DESCRIPTION OF
ANY ORAL COMMUNICATION); AND ALL AMENDMENTS AND MODIFICATIONS TO ANY SUCH
DOCUMENT.


 


(C)                                  EACH PLAN HAS BEEN OPERATED AND
ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND THE
REQUIREMENTS OF ALL APPLICABLE LAWS.  THE COMPANY HAS PERFORMED ALL MATERIAL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER, IS NOT IN ANY MATERIAL RESPECT
IN DEFAULT UNDER OR IN MATERIAL VIOLATION OF, AND THE SELLERS HAVE NO KNOWLEDGE
OF ANY MATERIAL DEFAULT OR VIOLATION BY ANY PARTY TO, ANY PLAN.  NO ACTION IS
PENDING OR, TO THE KNOWLEDGE OF THE SELLERS, THREATENED WITH RESPECT TO ANY PLAN
OR THE ASSETS OF ANY PLAN (OTHER THAN CLAIMS FOR BENEFITS IN THE ORDINARY COURSE
CONSISTENT WITH PAST PRACTICES), AND NO FACT OR EVENT EXISTS THAT COULD GIVE
RISE TO ANY SUCH ACTION.  NONE OF THE PLANS IS SUBJECT TO SECTION 302 OR TITLE
IV OF ERISA OR SECTION 412 OF THE CODE,


 


27

--------------------------------------------------------------------------------



 


AND NO PLAN IS A “MULTIPLE EMPLOYER PLAN” FOR PURPOSES OF SECTIONS 4063, 4064 OR
4066 OF ERISA, A “MULTIEMPLOYER PLAN” WITHIN THE MEANING OF SECTIONS 3(37) OR
4001(A)(3) OF ERISA, OR A “MULTIPLE EMPLOYER WELFARE ARRANGEMENT” AS DEFINED IN
SECTION 3(40) OF ERISA.  NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS
INCURRED ANY MATERIAL LIABILITY (INCLUDING AS A RESULT OF ANY INDEMNIFICATION
OBLIGATION) UNDER TITLE I OR TITLE IV OF ERISA FOR WHICH THE COMPANY COULD BE
LIABLE, AND NO CONDITION EXISTS THAT WOULD SUBJECT THE COMPANY, EITHER DIRECTLY
OR BY REASON OF AFFILIATION WITH AN ERISA AFFILIATE, TO ANY MATERIAL TAX, FINE,
ENCUMBRANCE, OR OTHER LIABILITY IMPOSED BY ERISA, THE CODE OR OTHER APPLICABLE
LAW.  NO ASSET OF THE COMPANY IS SUBJECT TO ANY LIEN UNDER ERISA OR THE CODE.


 


(D)                                 EACH PLAN THAT IS INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE CODE OR SECTION 401(K) OF THE CODE IS SO QUALIFIED
AND HAS TIMELY RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS COVERING
ALL OF THE PROVISIONS APPLICABLE TO THE PLAN FOR WHICH DETERMINATION LETTERS ARE
CURRENTLY AVAILABLE THAT THE PLAN IS SO QUALIFIED.  EACH TRUST ESTABLISHED IN
CONNECTION WITH ANY PLAN WHICH IS INTENDED TO BE EXEMPT FROM FEDERAL INCOME
TAXATION UNDER SECTION 501(A) OF THE CODE IS SO QUALIFIED AND HAS RECEIVED A
DETERMINATION LETTER FROM THE IRS THAT IT IS SO EXEMPT.  NO FACT OR EVENT HAS
OCCURRED SINCE THE DATE OF SUCH DETERMINATION LETTER OR LETTERS FROM THE IRS
THAT WOULD BE REASONABLY LIKELY TO MATERIALLY AND ADVERSELY AFFECT THE QUALIFIED
STATUS OF ANY SUCH PLAN OR THE EXEMPT STATUS OF ANY SUCH TRUST.  ALL AMENDMENTS
AND ACTIONS REQUIRED TO BRING EACH PLAN INTO CONFORMITY WITH APPLICABLE
PROVISIONS OF ALL APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, ERISA AND THE
CODE HAVE BEEN MADE OR TAKEN, EXCEPT TO THE EXTENT THAT SUCH AMENDMENTS OR
ACTIONS ARE NOT REQUIRED BY LAW TO BE MADE OR TAKEN UNTIL AFTER THE CLOSING
DATE.  ALL CONTRIBUTIONS AND PREMIUMS REQUIRED TO HAVE BEEN PAID BY THE COMPANY
TO ANY PLAN UNDER THE TERMS OF ANY SUCH PLAN OR ITS RELATED TRUST, INSURANCE
CONTRACT OR OTHER FUNDING ARRANGEMENT, OR PURSUANT TO ANY APPLICABLE LAW HAVE
BEEN PAID WITHIN THE TIME PRESCRIBED BY ANY SUCH PLAN, ARRANGEMENT OR APPLICABLE
LAW.


 


(E)                                  EXCEPT AS SET FORTH IN SECTION 4.12(E) OF
THE DISCLOSURE SCHEDULES, ALL OFFICERS, EMPLOYEES, DIRECTORS OR INDEPENDENT
CONTRACTORS OF THE COMPANY ARE TERMINABLE AT WILL BY THE COMPANY WITHOUT COST TO
THE COMPANY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
NOT, EITHER ALONE OR IN COMBINATION WITH ANOTHER EVENT, (I) ENTITLE ANY CURRENT
OR FORMER EMPLOYEE, OFFICER, DIRECTOR OR INDEPENDENT CONTRACTOR OF THE COMPANY
TO SEVERANCE PAY OR ANY OTHER PAYMENT OR (II) ACCELERATE THE TIME OF PAYMENT OR
VESTING, OR INCREASE THE AMOUNT OF COMPENSATION DUE ANY SUCH INDIVIDUAL.  THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (EITHER ALONE OR IN
COMBINATION WITH ANY OTHER EVENT OR EVENTS) WILL NOT GIVE RISE TO ANY PAYMENT
(OR ACCELERATION OF VESTING OF ANY AMOUNTS OR BENEFITS) THAT WILL BE AN “EXCESS
PARACHUTE PAYMENT” AS DEFINED IN SECTION 280G OF THE CODE.


 


(F)                                    THE COMPANY DOES NOT HAVE ANY LEGALLY
BINDING PLAN OR COMMITMENT TO CREATE ANY ADDITIONAL PLAN OR MODIFY OR CHANGE ANY
EXISTING PLAN THAT COULD BE REASONABLY EXPECTED TO RESULT IN MATERIAL
LIABILITIES TO THE COMPANY, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.  NO
CURRENT OR FORMER EMPLOYEE, OFFICER, DIRECTOR OR INDEPENDENT

 

28

--------------------------------------------------------------------------------


 

contractor of the Company is or will become entitled to death or post-employment
medical benefits by reason of service to the Company, other than coverage
mandated by Section 4890B of the Code.


 


(G)           THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER SIMILAR AGREEMENT, AND THERE ARE NO LABOR UNIONS
OR OTHER ORGANIZATIONS REPRESENTING, PURPORTING TO REPRESENT OR ATTEMPTING TO
REPRESENT ANY EMPLOYEES EMPLOYED BY THE COMPANY.  SINCE JANUARY 1, 2006, THERE
HAS NOT OCCURRED OR BEEN THREATENED ANY STRIKE, SLOWDOWN, PICKETING, WORK
STOPPAGE, CONCERTED REFUSAL TO WORK OVERTIME, OR OTHER SIMILAR LABOR ACTIVITY
WITH RESPECT TO ANY EMPLOYEE OF THE COMPANY, NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS THAT MAY PROVIDE THE BASIS OF ANY STRIKE, SLOWDOWN,
PICKETING, WORK STOPPAGE, CONCERTED REFUSAL TO WORK OVERTIME, OR OTHER SIMILAR
LABOR ACTIVITY.  THERE ARE NO MATERIAL EMPLOYMENT DISPUTES CURRENTLY SUBJECT TO
ANY GRIEVANCE PROCEDURE, ARBITRATION, LITIGATION OR OTHER PROCEEDING.  THE
COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS
PERTAINING TO THE EMPLOYMENT OR TERMINATION OF EMPLOYMENT OF ITS EMPLOYEES,
INCLUDING ALL SUCH LAWS RELATING TO LABOR RELATIONS, EQUAL EMPLOYMENT
OPPORTUNITIES, FAIR EMPLOYMENT PRACTICES, PROHIBITED DISCRIMINATION AND OTHER
SIMILAR EMPLOYMENT ACTIVITIES.  EACH CURRENT INDEPENDENT CONTRACTOR OR
CONSULTANT OF THE COMPANY IS AND HAS BEEN PROPERLY CHARACTERIZED AS AN
INDEPENDENT CONTRACTOR OR CONSULTANT BASED ON THE APPLICABLE STANDARDS UNDER
APPLICABLE LAW.


 

Section 4.13           Taxes.

 


(A)           ALL TAX RETURNS REQUIRED TO HAVE BEEN FILED BY OR WITH RESPECT TO
THE COMPANY HAVE BEEN TIMELY FILED (TAKING INTO ACCOUNT ANY EXTENSION OF TIME TO
FILE GRANTED OR OBTAINED); (II) ALL TAXES OF THE COMPANY REQUIRED TO BE PAID
BEFORE THE CLOSING DATE HAVE BEEN PAID OR WILL BE TIMELY PAID; AND (III) NO
DEFICIENCY FOR ANY TAX HAS BEEN ASSERTED OR ASSESSED BY A GOVERNMENTAL AUTHORITY
IN WRITING AGAINST THE COMPANY THAT HAS NOT BEEN SATISFIED BY PAYMENT, SETTLED
OR WITHDRAWN.


 


(B)           ALL TAX RETURNS FILED BY OR WITH RESPECT TO THE COMPANY WERE
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.  THE COMPANY CURRENTLY IS NOT THE
BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX RETURN.


 


(C)           TO THE KNOWLEDGE OF THE SELLERS, NO TAXING AUTHORITY IS EXPECTED
TO ASSESS ANY ADDITIONAL TAXES FOR ANY PERIOD FOR WHICH TAX RETURNS HAVE BEEN
FILED.  THERE IS NO DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF THE COMPANY
EITHER (I) CLAIMED OR RAISED BY ANY AUTHORITY IN WRITING OR (II) AS TO WHICH THE
SELLERS HAVE KNOWLEDGE.


 


(D)           THE COMPANY IS NOT OBLIGATED TO PAY THE TAXES OF ANOTHER PERSON BY
CONTRACT, AS TRANSFEREE, AS SUCCESSOR, OR OTHERWISE.


 


(E)           THE COMPANY (I) IS CURRENTLY TREATED AND PROPERLY CLASSIFIED AS A
PARTNERSHIP FOR ALL RELEVANT INCOME TAX PURPOSES, (II) HAS NEVER FILED, OR HAD
FILED ON ITS


 


29

--------------------------------------------------------------------------------



 


BEHALF, ANY ELECTION TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION
FOR INCOME TAX PURPOSES, (III) HAS NEVER BEEN A “PUBLICLY TRADED PARTNERSHIP”
WITHIN THE MEANING OF SECTION 7704 OF THE CODE, AND (IV) HAS NEVER MADE ANY
ELECTION TO BE EXCLUDED FROM ALL OR ANY PART OF SUBTITLE A, CHAPTER 1,
SUBCHAPTER K OF THE CODE.


 


(F)            NONE OF THE ASSETS OF THE COMPANY IS (I) TREATED AS OWNED BY ANY
OTHER PERSON UNDER SECTION 168 OF THE CODE; (II) TAX EXEMPT USE PROPERTY UNDER
SECTION 168(H) OF THE CODE; (III) LOCATED IN A COUNTRY OUTSIDE THE COMPANY’S
COUNTRY OF INCORPORATION OR FORMATION.


 


(G)           THE COMPANY DOES NOT HAVE A MATERIAL ITEM OF INCOME OR GAIN THAT
IS REQUIRED TO BE INCLUDED IN TAXABLE INCOME FOR A POST-CLOSING PERIOD AND
ARISES FROM EVENTS OR TRANSACTIONS OCCURRING PRIOR TO THE CLOSING, EXCLUDING
ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS.


 


(H)           THE COMPANY HAS NOT WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT
OF TAXES OR AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR
DEFICIENCY.


 


(I)            NO CLAIM HAS EVER BEEN MADE IN WRITING BY A GOVERNMENTAL
AUTHORITY IN A JURISDICTION WHERE THE COMPANY DOES NOT FILE TAX RETURNS THAT THE
COMPANY IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.


 


(J)            THERE ARE NO ENCUMBRANCES ON ANY OF THE ASSETS OF THE COMPANY
THAT AROSE IN CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAX.


 


(K)           THE COMPANY HAS WITHHELD AND PAID ALL TAXES (AND TIMELY FILED
FORMS W-2 AND 1099) REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH
AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR,
STOCKHOLDER, OR OTHER THIRD PARTY.


 


(L)            THE COMPANY IS NOT CURRENTLY A PARTY TO ANY TAX ALLOCATION OR TAX
SHARING AGREEMENT OR HAS AN OBLIGATION TO MAKE A PAYMENT UNDER SUCH AN
AGREEMENT.


 


(M)          THE COMPANY DOES NOT HAVE A PERMANENT ESTABLISHMENT OR OFFICE OR
FIXED PLACE OF BUSINESS OUTSIDE THE COMPANY’S COUNTRY OF FORMATION.


 


(N)           THE UNPAID TAXES OF THE COMPANY (I) DID NOT, AS OF THE DATE OF THE
MOST RECENT BALANCE SHEET, EXCEED THE RESERVE FOR TAX LIABILITY (RATHER THAN ANY
RESERVE FOR DEFERRED TAXES ESTABLISHED TO REFLECT TIMING DIFFERENCES BETWEEN
BOOK AND TAX INCOME) SET FORTH ON THE FACE OF SUCH BALANCE SHEET (RATHER THAN IN
ANY NOTES THERETO) AND (II) DO NOT EXCEED THAT RESERVE AS ADJUSTED FOR THE
PASSAGE OF TIME THROUGH THE CLOSING DATE IN ACCORDANCE WITH THE PAST CUSTOM AND
PRACTICE OF THE COMPANY.


 


(O)           THE COMPANY HAS NOT PARTICIPATED IN A TAX SHELTER OR LISTED
TRANSACTION WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4(C)(3)(I)(A).


 


30

--------------------------------------------------------------------------------



 

Section 4.14                                Material Contracts.

 


(A)           SECTION 4.14(A) OF THE DISCLOSURE SCHEDULE LISTS ALL CONTRACTS OR
AGREEMENTS THAT ARE MATERIAL TO THE COMPANY OR THE BUSINESS (OTHER THAN IN-BOUND
LICENSES AND OUT-BOUND LICENSES LISTED IN SECTION 4.10(C) OF THE DISCLOSURE
SCHEDULE), INCLUDING EACH OF THE FOLLOWING CONTRACTS AND AGREEMENTS, TO WHICH
THE COMPANY IS A PARTY AS OF THE DATE OF THIS AGREEMENT (SUCH CONTRACTS AND
AGREEMENTS BEING “MATERIAL CONTRACTS”):


 

(I)                ALL CONTRACTS AND AGREEMENTS WITH ANY CUSTOMER OF THE
BUSINESS PURSUANT TO WHICH PAYMENTS IN EXCESS OF $50,000 IN THE AGGREGATE WERE
MADE TO THE COMPANY DURING THE YEAR ENDED DECEMBER 31, 2007;

 

(II)               ALL CONTRACTS AND AGREEMENTS FOR THE SUPPLY OF MATERIALS OR
SERVICES TO THE BUSINESS PURSUANT TO WHICH PAYMENTS IN EXCESS OF $50,000 IN THE
AGGREGATE WERE MADE BY THE COMPANY DURING THE YEAR ENDED DECEMBER 31, 2007;

 

(III)              ALL DISTRIBUTOR OR SALES AGENCY CONTRACTS OR AGREEMENTS OF
THE COMPANY;

 

(IV)             ALL MATERIAL MANAGEMENT CONTRACTS AND CONTRACTS WITH
INDEPENDENT CONTRACTORS OR CONSULTANTS (OR SIMILAR ARRANGEMENTS);

 

(V)              ALL CONTRACTS AND AGREEMENTS THAT LIMIT OR PURPORT TO LIMIT THE
ABILITY OF THE COMPANY TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR
IN ANY GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME;

 

(VI)             ALL JOINT VENTURE CONTRACTS OR PARTNERSHIP ARRANGEMENTS BETWEEN
THE COMPANY AND A THIRD PARTY;

 

(VII)            ALL CONTRACTS AND AGREEMENTS REQUIRING PAYMENTS TO OR FROM THE
COMPANY IN EXCESS OF $50,000 IN THE AGGREGATE DURING ANY TWELVE-MONTH PERIOD;

 

(VIII)           ANY CONTRACT OR AGREEMENT FOR THE EMPLOYMENT OF ANY PERSON OR
ENGAGEMENT OF ANY PERSON AS AN INDEPENDENT CONTRACTOR;

 

(IX)              ANY CONTRACT OR AGREEMENT GRANTING REGISTRATION RIGHTS TO ANY
PERSON;

 

(X)               ANY CONFIDENTIALITY OR SIMILAR AGREEMENT OR ANY AGREEMENT OR
CONTRACTS CONTAINING CONFIDENTIALITY PROVISIONS, OTHER THAN SUCH AGREEMENTS OR
CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES;

 

(XI)              ANY CONTRACT OR AGREEMENT FOR THE PURCHASE OR SALE OF REAL
PROPERTY;

 

31

--------------------------------------------------------------------------------


 

(XII)             ANY CONTRACT OR AGREEMENT FOR THE PURCHASE OR SALE OF ANY
EQUITY INTEREST IN ANY PERSON;

 

(XIII)            ANY (A) CONTRACT OR AGREEMENT TO CREATE, INCUR, ASSUME OR
GUARANTEE ANY INDEBTEDNESS FOR BORROWED MONEY OR (B) CAPITALIZED LEASE
OBLIGATION IN EXCESS OF $50,000;

 

(XIV)            ANY CONTRACT OR AGREEMENT TO ADVANCE OR LOAN IN EXCESS OF
$50,000; AND

 

(XV)             ANY OTHER CONTRACT OR AGREEMENT NOT COVERED BY CLAUSES
(I) THROUGH (XIV) ABOVE UNDER WHICH THE CONSEQUENCES OF A DEFAULT OR TERMINATION
COULD HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           EACH MATERIAL CONTRACT (I) IS VALID AND BINDING ON THE COMPANY
AND, TO THE KNOWLEDGE OF THE SELLERS, THE COUNTERPARTIES THERETO, AND IS IN FULL
FORCE AND EFFECT AS OF THE DATE OF THIS AGREEMENT AND (II) UPON CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL CONTINUE IN FULL FORCE
AND EFFECT WITHOUT PENALTY OR OTHER ADVERSE CONSEQUENCE IN ACCORDANCE WITH THEIR
TERMS.  THE COMPANY IS NOT IN BREACH OF, OR DEFAULT UNDER, ANY MATERIAL CONTRACT
TO WHICH IT IS A PARTY WHERE THE CONSEQUENCES OF SUCH BREACH OR DEFAULT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE
OF THE SELLERS, NO OTHER PARTY IS IN BREACH OF OR HAS REPUDIATED ANY MATERIAL
CONTRACT.


 


(C)           WITH RESPECT TO THE MATERIAL CONTRACT SET FORTH IN PARAGRAPH
(109(A)) OF SECTION 4.14 OF THE DISCLOSURE SCHEDULE, THE COMPANY BEGAN
PERFORMING SERVICES UNDER SUCH MATERIAL CONTRACT DURING APRIL 2004 AND STOPPED
PERFORMING SERVICES UNDER SUCH MATERIAL CONTRACT DURING MARCH 2006 AND THE
HOSPITALS SET FORTH IN PARAGRAPH (109(B)) OF SECTION 4.14 OF THE DISCLOSURE
SCHEDULE ARE THE ONLY PERSONS THAT THE COMPANY PROVIDED SERVICES TO UNDER SUCH
MATERIAL CONTRACT.


 

Section 4.15             Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or the Ancillary Agreements
based upon arrangements made by or on behalf of the Company, other than the
Provident Fee.

 

Section 4.16             Title to and Sufficiency of Assets.  The Company has
good title to, or a valid leasehold interest in, the Assets (other than the
Company Intellectual Property, which is addressed in Section 4.10) used by it
and/or shown on the Reference Balance Sheet or acquired after the date thereof,
free and clear of all Encumbrances, except for Assets disposed of in the
ordinary course of business consistent with past practices since the date of the
Reference Balance Sheet and accounts or notes receivable paid in the ordinary
course of business consistent with past practices since the date of the
Reference Balance Sheet.

 

Section 4.17             Notes and Accounts Receivable.  The notes and accounts
receivable of the Company as reflected in the Financial Statements, to the
extent uncollected, and the accounts

 

32

--------------------------------------------------------------------------------


 

receivable reflected on the books of the Company: (i) represent monies due, and
the Company has made reserves, which are reflected in the Financial Statements,
that are reasonably considered adequate (subject to adjustment for operations
and transactions through the Closing Date in the ordinary course of business
consistent with past practices) for receivables not collectible in the ordinary
course of business consistent with past practices; and (ii) are subject to no
refund, defenses, rights of set-off, assignments, restrictions or Encumbrances
other than in the ordinary course of business consistent with past practices, or
other adjustments (other than the aforementioned reserves).

 

Section 4.18             Powers of Attorney.  There are no outstanding powers of
attorney executed on behalf of the Company.

 

Section 4.19             Insurance.  Section 4.19 of the Disclosure Schedule
sets forth a list of all insurance policies covering the property and activities
of the Company.  With respect to each such insurance policy:  (i) the policy is
legal, valid, binding, enforceable, and in full force and effect; (ii) to the
Knowledge of the Sellers the policy will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms through the Closing
Date; (iii) neither the Company, nor, to the Knowledge of the Sellers, any other
party to the policy, is in breach or default (including with respect to the
payment of premiums or the giving of notices), and no event has occurred which,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification, or acceleration, under the policy; and
(iv) neither the Company nor, to the Knowledge of the Sellers, any other party
to the policy has, repudiated any provision thereof.  Section 4.19 of the
Disclosure Schedule describes any self-insurance arrangements of the Company.

 

Section 4.20             Customers.  Section 4.20 of the Disclosure Schedule
lists the ten (10) largest customers of the Company for each of the two most
recent fiscal years and sets forth opposite the name of each such customer the
approximate dollar amounts and percentages of consolidated net sales
attributable to each such customer.

 

Section 4.21             Bank Accounts and Safe Deposit Boxes.  Section 4.21 of
the Disclosure Schedule lists the title of each bank account of the Company, the
bank at which that account is maintained and the names of the persons authorized
to draw against the account or otherwise have access to it.  The Company does
not lease any safe deposit boxes.

 

ARTICLE V

 


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

The Purchaser hereby represents and warrants to the Sellers as follows:

 

Section 5.01             Organization and Authority of the Purchaser.  The
Purchaser is a corporation duly organized, validly existing and in good standing
under the Laws of Delaware and has all necessary power and authority to enter
into this Agreement and the Ancillary Agreements to which it is a party, to
carry out its obligations hereunder and thereunder and to

 

33

--------------------------------------------------------------------------------


 

consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Purchaser of this Agreement and the Ancillary Agreements to
which it is a party, the performance by the Purchaser of its obligations
hereunder and thereunder and the consummation by the Purchaser of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of the Purchaser.  This Agreement has
been, and upon their execution the Ancillary Agreements to which the Purchaser
is a party shall have been, duly executed and delivered by the Purchaser, and
(assuming due authorization, execution and delivery by the Sellers) this
Agreement constitutes, and upon their execution the Ancillary Agreements to
which the Purchaser is a party shall constitute, legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at Law).

 

Section 5.02             No Conflict.  The execution, delivery and performance
by the Purchaser of this Agreement and the Ancillary Agreements to which it is a
party do not and will not (a) violate, conflict with or result in the breach of
any provision of the certificate of incorporation or bylaws (or similar
organizational documents) of the Purchaser, (b) conflict with or violate any Law
or Governmental Order applicable to the Purchaser or its assets, properties or
businesses that is material to the Purchaser or its assets, properties or
businesses or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Purchaser is a party that is material to the Purchaser or its assets, properties
or businesses.

 

Section 5.03             Governmental Consents and Approvals.  The execution,
delivery and performance by the Purchaser of this Agreement and each Ancillary
Agreement to which the Purchaser is a party do not and will not require any
consent, approval, authorization or other order of, action by, filing with, or
notification to, any Governmental Authority except where the failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not prevent or materially delay the consummation by the
Purchaser of the transactions contemplated by this Agreement and the Ancillary
Agreements.

 

Section 5.04             Litigation.  No Action by or against the Purchaser or
any of its Affiliates is pending or, to the best knowledge of the Purchaser,
threatened, which could affect the legality, validity or enforceability of this
Agreement, any Ancillary Agreement or the consummation of the transactions
contemplated hereby or thereby.

 

Section 5.05             Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Purchaser.

 

34

--------------------------------------------------------------------------------



 


ARTICLE VI

 


ADDITIONAL AGREEMENTS


 

Section 6.01      Conduct of Business.

 

(a)          From the date of this Agreement through the Closing Date, except as
otherwise permitted by this Agreement or with the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld, conditioned, or
delayed by the Purchaser), the Sellers shall cause the Company to:


 

(I)            OPERATE THE BUSINESS AS PRESENTLY OPERATED AND ONLY IN THE
ORDINARY COURSE AND IN ACCORDANCE WITH APPLICABLE LAW (OTHER THAN HEALTH CARE
LAWS);

 

(II)           USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN ALL OF THE
TANGIBLE ASSETS OF THE BUSINESS IN GOOD OPERATING CONDITION, REASONABLE WEAR AND
TEAR EXCEPTED, AND TAKE ALL STEPS REASONABLY NECESSARY TO MAINTAIN THE
INTANGIBLE ASSETS OF THE BUSINESS;

 

(III)          USE COMMERCIALLY REASONABLE EFFORTS TO KEEP AVAILABLE THE
SERVICES OF THE COMPANY’S OFFICERS AND EMPLOYEES;

 

(IV)          NOT TAKE ANY ACTION OR ENTER INTO ANY AGREEMENT OF THE TYPE
DESCRIBED IN SECTION 4.06(B); AND

 

(V)           USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN SATISFACTORY
RELATIONSHIPS WITH ITS CUSTOMERS, SUPPLIERS AND OTHERS HAVING COMMERCIALLY
BENEFICIAL RELATIONSHIPS WITH THE BUSINESS.

 

The Purchaser acknowledges that the Sellers intend to cause the Company to
distribute cash and cash equivalents to the Sellers prior to the Closing Date to
the extent not required to meet the Adjusted Working Capital Benchmark and
agrees that any such distribution will not be deemed to violate the covenant set
forth in Section 6.01(a).

 


(B)       THE SELLERS SHALL CAUSE THE COMPANY NOT TO, WITHOUT THE PURCHASER’S
PRIOR WRITTEN CONSENT, (I) MAKE ANY CHANGE (OR FILE ANY SUCH CHANGE) IN ANY
MATERIAL METHOD OF TAX ACCOUNTING, (II) MAKE, CHANGE OR RESCIND ANY MATERIAL TAX
ELECTION, (III) SETTLE OR COMPROMISE ANY MATERIAL TAX LIABILITY, (IV) FILE ANY
MATERIAL AMENDED TAX RETURN, (V) KNOWINGLY SURRENDER ANY RIGHT TO A MATERIAL TAX
REFUND CLAIM, (VI) ENTER INTO ANY CLOSING AGREEMENT RELATING TO A MATERIAL
AMOUNT OF TAXES, OR (VII) WAIVE OR EXTEND THE STATUTE OF LIMITATIONS IN RESPECT
OF ANY MATERIAL AMOUNT OF TAXES (OTHER THAN PURSUANT TO EXTENSIONS OF TIME TO
FILE TAX RETURNS OBTAINED IN THE ORDINARY COURSE OF BUSINESS).


 


(C)       BETWEEN THE DATE HEREOF AND THE CLOSING DATE, TO THE EXTENT THE SELLER
HAS KNOWLEDGE OF THE COMMENCEMENT OR SCHEDULING OF ANY TAX AUDIT, THE ASSESSMENT
OF ANY TAX, THE ISSUANCE OF ANY NOTICE OF TAX DUE OR ANY BILL FOR COLLECTION OF
ANY TAX DUE OR THE


 


35

--------------------------------------------------------------------------------



 


COMMENCEMENT OR SCHEDULING OF ANY OTHER ADMINISTRATIVE OR JUDICIAL PROCEEDING
WITH RESPECT TO THE DETERMINATION, ASSESSMENT OR COLLECTION OF ANY TAX OF THE
COMPANY, THE SELLER SHALL PROVIDE PROMPT NOTICE TO THE PURCHASER OF SUCH MATTER,
SETTING FORTH INFORMATION (TO THE EXTENT KNOWN) DESCRIBING ANY ASSERTED TAX
LIABILITY IN REASONABLE DETAIL AND INCLUDING COPIES OF ANY NOTICE OR OTHER
DOCUMENTATION RECEIVED FROM THE APPLICABLE TAX AUTHORITY WITH RESPECT TO SUCH
MATTER.


 

Section 6.02             Books and Records.  At the Closing, the Sellers shall
cause the Company to deliver to the Purchaser any books and records of the
Company relating to the Business.  The Purchaser shall retain all of those books
and records for a period of at least seven (7) years following the Closing Date
and shall not destroy or discard any of those books or records following such
period without giving the Sellers’ Representative at least thirty (30) days
prior written notice.  Upon prior written request from the Sellers’
Representative, the Purchaser shall provide the Sellers’ Representative
reasonable access to such books and records, provided that such access may not
unreasonably interfere with the business of the Purchaser.  The Sellers and the
Sellers’ Representative shall treat, and shall cause their respective agents,
attorneys, accountants, consultants and other authorized representatives to
treat, all information obtained pursuant to this Section 6.02 as confidential.

 

Section 6.03             Confidentiality.  Each of the Sellers will treat and
hold as confidential all of the Confidential Information and refrain from using
any of the Confidential Information except in connection with this Agreement. 
In the event that any Seller is requested or required pursuant to written or
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process to
disclose any Confidential Information, the Sellers will notify the Purchaser
promptly of the request or requirement so that the Purchaser may seek an
appropriate protective order or waive compliance with the provisions of this
Section 6.03.  If, in the absence of a protective order or the receipt of a
waiver hereunder, any Seller is, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, such Seller may
disclose the Confidential Information to the tribunal; provided, however, that
such Seller shall use commercially reasonable efforts to assist the Purchaser,
at the Purchaser’s sole cost and expense, to obtain an order or other assurance
that confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the Purchaser shall designate. 
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Sellers shall have the right to use Confidential Information
regarding the Company and the Business for tax purposes and for the purpose of
asserting or defending claims, including without limitation malpractice claims.

 

Section 6.04             Further Action.  The parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, to do
or cause to be done all things necessary, proper or advisable under applicable
Law, and to execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement.

 

36

--------------------------------------------------------------------------------


 

Section 6.05           Non-Competition; Non-Solicitation.

 


(A)           EACH SELLER AGREES THAT DURING THE COVENANT PERIOD, HE SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, DIRECTLY OR INDIRECTLY, OWN
AN INTEREST IN, MANAGE, OPERATE, OR CONTROL ANY PERSON THAT IS ENGAGED IN A
COMPETING BUSINESS; PROVIDED THAT THE RESTRICTIONS SET FORTH IN THIS
SECTION 6.05(A) SHALL NOT BE CONSTRUED TO PROHIBIT OR RESTRICT ANY SELLER FROM
OWNING SECURITIES WHICH ARE LISTED ON ANY NATIONAL SECURITIES EXCHANGE HAVING NO
MORE THAN 5% PERCENT OF THE OUTSTANDING VOTING POWER OF ANY PERSON ENGAGED IN A
COMPETING BUSINESS AS LONG AS SUCH SELLER IS NOT AN EMPLOYEE, OFFICER, DIRECTOR,
MANAGER, AGENT, INDEPENDENT CONTRACTOR, OR CONSULTANT OF SUCH COMPETITOR.


 


(B)           SUBJECT TO THE PROVISION OF SECTION 6.05(A), ZARLINGO AGREES THAT
SO LONG AS HE IS AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE PURCHASER, ITS
AFFILIATES OR AN AFFILIATED MEDICAL PRACTICE AND FOR A PERIOD OF TWO (2) YEARS
THEREAFTER HE WILL NOT ENGAGE, DIRECTLY OR INDIRECTLY, IN A COMPETING BUSINESS,
INCLUDING PROVIDING ANY TELERADIOLOGY SERVICES FOR ANY PRACTICE GROUP, HOSPITAL,
OR EDUCATIONAL INSTITUTION; PROVIDED THAT THE FOREGOING RESTRICTIONS SHALL NOT
RESTRICT ZARLINGO FROM (I) PROVIDING TELERADIOLOGY SERVICES TO ANY PRACTICE
GROUP, HOSPITAL OR OTHER IMAGE ORIGINATION SITE THAT IS LOCATED LESS THAN
SEVENTY-FIVE (75) MILES FROM THE SITE WHERE ZARLINGO PERFORMS SUCH TELERADIOLOGY
SERVICES (INCLUDING READING AND INTERPRETING OR ISSUING AN INTERPRETATIVE REPORT
WITH RESPECT TO A MEDICAL IMAGE); (II) PROVIDING TELERADIOLOGY SERVICES
INCIDENTALLY TO ZARLINGO’S FULL TIME EMPLOYMENT BY A RADIOLOGY GROUP OR PRACTICE
THAT IS THE EXCLUSIVE ON-SITE PROVIDER OF RADIOLOGY SERVICES TO, AND MAINTAINS
ON-SITE RADIOLOGY STAFF COVERAGE AT LEAST FIVE DAYS PER WEEK AT, THE MEDICAL
FACILITY ORIGINATING THE MEDICAL IMAGE ZARLINGO REVIEWS REGARDLESS OF THE
LOCATION OF THAT MEDICAL FACILITY; OR; (III) PROVIDING TELERADIOLOGY SERVICES AS
MAY BE INCIDENT TO AN ACADEMIC APPOINTMENT AT A SCHOOL OF MEDICINE PROVIDED THAT
TELERADIOLOGY SERVICES SHALL NOT CONSTITUTE MORE THAN 25% OF PHYSICIAN’S OVERALL
ACTIVITIES IN CONNECTION WITH SUCH APPOINTMENT; OR (IV) PROVIDING TELERADIOLOGY
SERVICES IN CONNECTION WITH ANY ACADEMIC FELLOWSHIP IN WHICH ZARLINGO IS
ENROLLED AND PROVIDED THAT ZARLINGO RECEIVES NO SEPARATE COMPENSATION BEYOND
STANDARD FELLOW SALARY.


 


(C)           EACH SELLER AGREES THAT (I) THE COVENANTS SET FORTH IN THIS
SECTION 6.05 ARE REASONABLE AND (II) THE COVENANTS CONTAINED HEREIN HAVE BEEN
MADE IN ORDER TO INDUCE THE PURCHASER TO ENTER INTO THIS AGREEMENT.  THE
PURCHASER AND THE SELLERS AGREE THAT THE CONSIDERATION PAID TO THE SELLERS IS
ADEQUATE CONSIDERATION FOR THE COVENANTS, AGREEMENTS AND OBLIGATIONS CONTAINED
IN THIS SECTION 6.05.  THE PURCHASER AND THE SELLERS INTEND THAT THE COVENANTS
OF THIS SECTION 6.05 SHALL BE DEEMED TO BE A SERIES OF SEPARATE COVENANTS, ONE
FOR EACH COUNTY OR PROVINCE OF EACH AND EVERY STATE, TERRITORY OR JURISDICTION
WITHIN THE UNITED STATES AND ONE FOR EACH MONTH OF THE APPLICABLE RESTRICTIVE
PERIOD.


 


(D)           IF, AT THE TIME OF ENFORCEMENT OF THIS SECTION 6.05, A COURT SHALL
HOLD THAT THE DURATION OR SCOPE STATED HEREIN ARE UNREASONABLE UNDER
CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE MAXIMUM DURATION OR
SCOPE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION OR
SCOPE AND THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED
HEREIN TO COVER THE MAXIMUM PERIOD AND SCOPE PERMITTED BY LAW.


 


37

--------------------------------------------------------------------------------



 


(E)           EACH SELLER RECOGNIZES AND AFFIRMS THAT IN THE EVENT OF HIS BREACH
OF ANY PROVISION OF THIS SECTION 6.05, MONEY DAMAGES WOULD BE INADEQUATE AND THE
PURCHASER WOULD NOT HAVE ADEQUATE REMEDY AT LAW OR EQUITY.  ACCORDINGLY, EACH
SELLER AGREES THAT IN THE EVENT OF A BREACH OF ANY OF THE PROVISIONS OF THIS
SECTION 6.05, THE PURCHASER, IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND
REMEDIES EXISTING IN ITS FAVOR, MAY APPLY TO ANY COURT OF LAW OR EQUITY OF
COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER
RELIEF IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF.

 

Section 6.06             Litigation Support.  In the event and for so long as
any party hereto actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transactions contemplated under this Agreement or
(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving the Company, the other parties will
reasonably cooperate with such party and its counsel in the contest or defense,
make available its personnel, and provide such testimony and access to their
books and records as shall reasonably be necessary in connection with the
contest or defense, all at the sole cost and expense of the contesting or
defending party including a reasonable hourly fee, which in the case of Zarlingo
shall be $400 per hour (unless the contesting or defending party is entitled to
indemnification therefor pursuant to this Agreement).

 

Section 6.07             Transition.  The Sellers will (i) refer all customer
inquiries relating to the Company to the Purchaser, and (ii) segregate any funds
received by the Sellers that are properly payable to the Company (“Misdirected
Funds”), hold those Misdirected Funds in trust for the benefit of the Company,
immediately notify the Purchaser of the receipt of such Misdirected Funds, and
promptly (but in any event within ten (10) Business Days following receipt
thereof) pay such Misdirected Funds as instructed by the Purchaser.  It is
understood and agreed by the parties hereto that any Misdirected Funds are not
property of any kind of the Sellers or their respective estates.

 

Section 6.08             Access to Properties, Books and Records.  Prior to the
Closing Date, the Sellers shall cause the Company to, at the Purchaser’s
request, afford or cause to be afforded to the agents, attorneys, accountants,
consultants and employees of the Purchaser reasonable access during normal
business hours to all properties, books and records relating to the Company and
permit such persons, at the Purchaser’s expense and subject to the provisions of
Section 6.02, to make copies of such books and records, provided that such
access may not unreasonably interfere with the Business.  The Purchaser shall
not contact any customers or employees of the Company without the Sellers’
Representatives’ prior consent.

 

Section 6.09             Public Announcements.  The Purchaser and the Sellers’
Representative will consult with each other and will mutually agree (the
agreement of each party not to be unreasonably withheld) upon the content and
timing of any press release or other public statements with respect to the
transactions contemplated by this Agreement and the parties hereto shall not and
the Sellers shall cause the Company not to issue any such press release or make
any such public statement prior to such consultation and agreement, except as
may be required by

 

38

--------------------------------------------------------------------------------


 

applicable law; provided, however, that the Person required by law to make such
press release or other public statement will give (or, where it is the Company
required by law to make such press release or other public statement, the
Sellers shall cause the Company to give) prior notice to the Purchaser and the
Sellers’ Representative, as the case may be, of the content and timing of any
such press release or other public statement required by applicable law or by
obligations pursuant to any listing agreement with any securities exchange or
any stock exchange regulations.

 

Section 6.10           Notices and Consents.  The Sellers shall cause the
Company to give any notices to third parties and obtain the third party consents
listed on Section 7.02(b) of the Disclosure Schedule.

 

Section 6.11           Notice of Breach.  The Sellers shall give and the Sellers
shall cause the Company to give the Purchaser prompt written notice if a
material breach of any of the representations and warranties in Article III and
Article IV above is discovered prior to the Closing.  The Sellers shall have
fifteen (15) days following such notice to cure such breach or to cause the
Company to cure such breach.  If the breach remains uncured after such fifteen
(15) day period and the Closing occurs despite such uncured breach, the
Purchaser shall be fully indemnified by the Sellers for any Loss by reason of or
arising out of or in connection with the breach described in such notice,
subject to the limitations on indemnification set forth in Article VIII.  The
Purchaser shall give the Company written notice if it is aware of any breach of
any of the representations and warranties in Article III or IV.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

Section 7.01          Conditions to Obligations of the Sellers.  The obligations
of the Sellers to consummate the transactions contemplated by this Agreement
are, at their option, subject to satisfaction, at or prior to the Closing, of
each of the following conditions:

 

(a)           No Adverse Proceedings.  No order, decree or judgment of any
Governmental Authority, against which there is no right or further right to
appeal, shall have been rendered against the Purchaser to restrain or prohibit
this Agreement or the transactions contemplated by this Agreement.

 

(b)           Representations, Warranties and Covenants.

 

(i)                All the representations and warranties of the Purchaser
contained in this Agreement (A) that are not qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all material respects as
of the Closing and (B) that are qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct as of the Closing, in each case except
to the extent such representations and warranties are made as of another date,
in which case such representations and warranties are true and correct in all
material respects or true and correct, as the case may be, as of such other
date, and the Sellers shall have

 

39

--------------------------------------------------------------------------------


 

received a certificate or certificates to such effect signed on behalf of the
Purchaser by a duly authorized officer or officers of the Purchaser.

 

(ii)               All covenants and agreements contained in this Agreement to
be complied with by the Purchaser on or before the Closing shall have been
complied with in all material respects and the Sellers shall have received a
certificate or certificates to such effect signed on behalf of the Purchaser by
a duly authorized officer or officers of the Purchaser.

 

(c)           Payment of Initial Purchase Price.  The Purchaser shall have paid
the Initial Purchase Price in the amounts and to the Persons set forth in
Section 2.02.

 

(d)           Delivery of Ancillary Agreements.  The Purchaser shall have
delivered executed counterparts of each Ancillary Agreement to which the
Purchaser, an Affiliate Medical Practice or their respective Affiliates are
party.

 

Section 7.02          Conditions to Obligations of Purchaser.  The obligations
of the Purchaser to consummate the transactions contemplated by this Agreement
are, at its option, subject to satisfaction, at or prior to the Closing, of each
of the following conditions:

 

(a)           No Adverse Proceedings.  No order, decree or judgment of any
Governmental Authority, against which there is no right or further right to
appeal, shall have been rendered against the Sellers or any of them to restrain
or prohibit this Agreement or the transactions contemplated by this Agreement.

 

(b)           Contractual Consents.  The parties shall have received consents
from third parties with respect to those agreements listed on Section 7.02(b) of
the Disclosure Schedule.

 

(c)           Executive Services Agreement.  Zarlingo shall have entered into an
Executive Services Agreement with the Purchaser in form and substance acceptable
to the Purchaser (the “Executive Services Agreement”).

 

(d)           Independent Physician Agreement.  Zarlingo shall have entered into
an Independent Physician Agreement with VR Professionals or an Affiliated
Medical Practice in form and substance acceptable to the Purchaser (the
“Independent Physician Agreement”).

 

(e)           Representations, Warranties and Covenants.

 

(i)                All the representations and warranties of the Sellers
contained in this Agreement (A) that are not qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all material respects as
of the Closing and (B) that are qualified as to “materiality” or “Material
Adverse Effect” are true and correct as of the Closing, in each case other than
such representations and warranties that are made as of another date, in which
case such representations

 

40

--------------------------------------------------------------------------------


 

and warranties shall be true and correct in all material respects or true and
correct, as the case may be, as of such other date, and the Purchaser shall have
received a certificate or certificates from the Sellers to such effect signed by
the Sellers.

 

(ii)               All covenants and agreements contained in this Agreement to
be complied with by the Sellers, as the case may be, at or before the Closing
shall have been complied with in all material respects and the Purchaser shall
have received a certificate or certificates from Sellers to such effect signed
by the Sellers.

 

(f)            Good Standing and Foreign Qualification.  Certificates of good
standing of a recent date by the Secretary of State (or other State office)
certifying to (i) the legal existence and good standing of the Company in the
State of Delaware and (ii) the foreign qualification in each jurisdiction in
which the properties owned or leased by the Company or the operation of its
business makes such qualification necessary.

 

(g)           Manager’s Certificate.  A certificate of the Manager or other
appropriate officer of the Company, dated the Closing Date, in form and
substance reasonably satisfactory to the Purchaser (i) attaching copies of the
Company’s certificate of formation and limited liability company agreement and
(ii) certifying that there are no proceedings for the dissolution or liquidation
of the Company.

 

(h)           Instruments of Conveyance and Transfer.  Each Seller shall have
executed and delivered to the Purchaser all applicable instruments of conveyance
and transfer with respect to the sale to Purchaser of such Seller’s Membership
Interests.

 

(i)            Delivery of Ancillary Agreements.  Executed counterparts to each
of the Ancillary Agreement to which each Seller and the Sellers’ Representative
is a party.

 

(j)            Resignations.  The resignations, effective as of the Closing, of
each manager of the Company, other than those specified by the Purchaser.

 

(k)           Change of Control Payments.  At the Closing, the Sellers shall
have delivered to the Purchaser evidence satisfactory to the Purchaser that all
Change of Control Payments have been paid by the Company prior to the Closing or
adequately reserved for in the liabilities of the Estimated Adjusted Working
Capital Report.

 

(l)            Change of Control Escrow Cash; Release and Assumption Agreement. 
At the Closing the Sellers shall have delivered to the Purchaser evidence
satisfactory in form and substance to the Purchaser (the “Release and Assumption
Agreement”) that (i) Ketan C. Davae has released the Company from its
obligations under the Professional Services Agreement, effective as of
October 23, 2006, by and between Ketan C. Davae and the Company (the “Davae
Services Agreement”) to pay the “Change Fee” (as defined in the Davae Services
Agreement) and (ii) Zarlingo has assumed to the obligation to pay such Change
Fee.  In the event that Sellers have not delivered the Release and Assumption

 

41

--------------------------------------------------------------------------------


 

Agreement as provided above, the Change of Control Escrow Cash shall be paid by
Purchaser into an escrow account as provided in Section 2.02 above.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.01           Survival.  The representations and warranties of the
parties hereto contained in this Agreement shall survive for a period of
eighteen (18) months following the Closing Date; provided, however, that (a) the
representations and warranties contained in Sections 3.01 (Authority of the
Sellers and Enforceability), 3.04 (Ownership of Membership Interests), 3.05
(Brokers), 4.01 (Organization, Authority and Qualification of the Company,
exclusive of the second and third sentence thereof), 4.02 (Capitalization), 4.15
(Brokers), 5.01 (Organization and Authority of the Purchaser), and 5.05
(Brokers) shall survive the Closing indefinitely and (b) the representations and
warranties contained in Sections 4.09 (Environmental Matters) 4.12 (Employee
Benefit Matters; Labor) and 4.13 (Taxes) shall survive until three (3) months
after the expiration of the applicable statute of limitations (the
representations and warranties set forth in subclause (a) and (b) of this
Section 8.01 are, collectively, referred to herein as the “Special
Representations and Warranties”); provided, further, that any claim made with
reasonable specificity by the party seeking to be indemnified within the time
periods set forth in this Section 8.01 shall survive until such claim is finally
and fully resolved.  All covenants of the parties hereto shall survive the
Closing indefinitely, or for such shorter period as shall apply in accordance
with their terms.

 

Section 8.02           Indemnification by the Sellers.  The Sellers shall
severally, and Zarlingo shall jointly, indemnify and hold harmless the Purchaser
and its Affiliates (including the Company), and their respective officers,
directors, employees, agents, successors and assigns (each, a “Purchaser
Indemnified Party”) from and against any and all losses, damages, claims, costs
and expenses, interest, awards, judgments and penalties (including reasonable
attorneys’ fees and expenses) actually suffered or incurred by them
(hereinafter, a “Loss”), arising out of or resulting from:  (a) the breach of
any representation or warranty made by any of the Sellers or the Company
contained in this Agreement or any Ancillary Agreement, other than any
representation or warranty contained in Section 4.14 (Taxes), which is the
subject of Article IX; (b) the breach of any covenant or agreement by the
Sellers contained in this Agreement (other than any covenant or agreement
contained in Article IX) or in any Ancillary Agreement, or any covenant or
agreement contained in Section 6.05, with respect to which each Seller shall be
solely liable for any Losses resulting from any breach by such Seller, (c) any
violation of any Health Care Law by the Company occurring on or prior to the
Closing Date or (d) any claim relating to or arising out of any obligation to
pay the Change Fee under the Davae Services Agreement or, if delivered, with
respect to the Release and Assumption Agreement; provided, however, that, in the
case of any representation, warranty, covenant or agreement that is limited by
“material,” “Material Adverse Effect” or by any similar term or limitation, the
occurrence of a breach or inaccuracy of such representation, warranty, covenant
or agreement, as the case may be, and the amount Losses subject to
indemnification hereunder shall be determined as if

 

42

--------------------------------------------------------------------------------


 

“material,” “Material Adverse Effect” or by any similar term or limitation were
not included therein.

 

Section 8.03           Indemnification by the Purchaser.  The Purchaser shall
indemnify and hold harmless the Sellers and their respective Affiliates,
trustees, employees, agents, successors and assigns (each, a “Seller Indemnified
Party”) from and against any and all Losses, arising out of or resulting from: 
(a) the breach of any representation or warranty made by the Purchaser contained
in this Agreement or any Ancillary Agreement; or (b) the breach of any covenant
or agreement by the Purchaser or (after the Closing) the Company contained in
this Agreement or in any Ancillary Agreement; provided, however, that, in the
case of any representation, warranty, covenant or agreement that is limited by
“material,” “Material Adverse Effect” or by any similar term or limitation, the
occurrence of a breach or inaccuracy of such representation, warranty, covenant
or agreement, as the case may be, and the amount Losses subject to
indemnification hereunder shall be determined as if “material,” “Material
Adverse Effect” or by any similar term or limitation were not included therein.

 

Section 8.04           Limits on Indemnification.

 

(a)           No claim may be asserted nor may any Action be commenced against
either party for breach of any representation, warranty, covenant or agreement
contained herein, unless written notice of such claim or action is received by
such party describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or Action on or prior to the date on
which the representation or warranty on which such claim or Action is based
ceases to survive as set forth in Section 8.01, irrespective of whether the
subject matter of such claim or action shall have occurred before or after such
date.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, (i) an Indemnifying Party shall not be liable for any claim for
indemnification pursuant to Sections 8.02(a) or 8.03(a), unless and until the
aggregate amount of indemnifiable Losses that may be recovered from the
Indemnifying Party equals or exceeds the Deductible Amount, after which the
Indemnifying Party shall be liable for all Losses of the Indemnified Party;
(ii) the maximum amount of indemnifiable Losses which may be recovered from an
Indemnifying Party for claims for indemnification pursuant to Sections
8.02(a) or 8.03(a) shall be an amount equal to the Cap Amount; (iii) the maximum
aggregate amount of indemnifiable Losses which may be recovered from an
Indemnifying Party (x) arising out of or resulting from any breach of the
Special Representations and Warranties or any representation or warranty set
forth in Section 4.14(c) pursuant to Sections 8.02(a) or 8.03(a), or (y) for
claims for indemnification pursuant to Sections 8.02(b), 8.02(c) or
8.03(b) shall be an amount not to exceed the Special Cap Amount, less any
amounts previously paid by such Indemnifying Party pursuant to Sections 8.02
(other than for False Claims Act Claims or for breaches of any representation or
warranty contained in Sections 3.04 (Ownership of Membership Interests), 4.02
(Capitalization), or 4.14 (Taxes)) or 8.03; and (iv) no party hereto shall have
any liability under any provision of this Agreement for any punitive,
incidental,

 

43

--------------------------------------------------------------------------------


 

consequential, special or indirect damages, including loss of future revenue or
income or loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement or any Ancillary Agreement, except to the
extent that such punitive, incidental, consequential, special or indirect
damages are awarded by a court of competent jurisdiction to a third party in
connection with a Third Party Claim that is in compliance with the procedures
set forth in Section 8.05; provided that claims made under Section 8.02(d) or
for indemnification for Losses resulting from (x) False Claims Act Claims,
(y) breaches of any representation or warranty contained in Sections 3.04
(Ownership of Membership Interests) and 4.02 (Capitalization), or
(z) Purchaser’s failure to fulfill its obligations to pay Sellers all or any
part of the Purchase Price or Earn-Out Payments as and when due under this
Agreement, shall not be subject to the limitations of clauses (i), (ii),
(iii) or (iv) of this Section 8.04(b); and provided, further, that claims for
indemnification for Losses resulting from fraud or breaches of any
representation or warranty contained in Section 4.14 (Taxes) shall not be
subject to the limitations of clauses (i) or (ii) or (iii) of this
Section 8.04(b) and the maximum aggregate amount of indemnifiable Losses which
may be recovered from an Indemnifying Party for such claims shall not exceed
one-half of the Purchase Price, less any amounts previously paid by the Sellers
under Section 8.02 for claims for indemnification for Losses resulting from
fraud and Article IX for claims for indemnification for Losses described
therein; and provided, further, that breaches of the Special Representations and
Warranties or any representation or warranty set forth in Section 4.14(c) shall
not be subject to the limitations of clauses (i) or (ii) of this
Section 8.04(b).

 

(c)           For all purposes of this Article VIII, Losses shall be calculated
net of any insurance or other recoveries actually received by the Indemnified
Party or its Affiliates in connection with the facts giving rise to the right of
indemnification.

 

Section 8.05           Notice of Loss; Third Party Claims.

 

(a)           An Indemnified Party shall give the Indemnifying Party notice of
any matter which an Indemnified Party has determined has given or could give
rise to a right of indemnification under this Agreement, within sixty (60) days
of such determination, stating the amount of the Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this
Article VIII except to the extent that the Indemnifying Party is materially
prejudiced by such failure.

 

(b)           If an Indemnified Party shall receive notice of any Action, audit,
claim, demand or assessment (each, a “Third Party Claim”) against it which may
give rise to a claim for Loss under this Article VIII, within thirty (30) days
of the receipt of such notice, the Indemnified Party shall give the Indemnifying
Party and the Company notice of such Third Party Claim; provided, however, that
the failure to provide such notice shall not release the Indemnifying Party from
any of its obligations under this Article

 

44

--------------------------------------------------------------------------------


 

VIII except to the extent that the Indemnifying Party is materially prejudiced
by such failure.  The Indemnifying Party shall be entitled to assume and control
the defense of such Third Party Claim at its expense and through counsel of its
choice if (i) it gives notice of its intention to do so to the Indemnified Party
within fifteen (15) days of the receipt of such notice from the Indemnified
Party and agrees in advance that it will indemnify the Indemnified Party from
and against all Losses the Indemnified Party may suffer arising out of or
resulting from the Third Party Claim, and (ii) the Third Party Claim involves
only monetary damages.  If the Indemnifying Party elects to undertake any such
defense against a Third Party Claim, the Indemnified Party may participate in
such defense at its own expense; provided, that, if in the reasonable opinion of
counsel to the Indemnified Party, a conflict exists between the Indemnified
Party and the Indemnifying Party that would make separate representation
advisable, the Indemnified Party may retain separate counsel at the expense of
the Indemnifying Party.  The Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  The Indemnified Party shall not pay, or permit to be paid, any part of
such Third Party Claim unless the Indemnifying Party consents in writing to such
payment or unless a final judgment from which no appeal may be taken by or on
behalf of the Indemnifying Party is entered against the Indemnified Party for
such Third Party Claim.  If the Indemnified Party assumes the defense of any
such claims or proceeding pursuant to this Section 8.05(b) and proposes to
settle such claims or proceeding prior to a final judgment thereon or to forgo
any appeal with respect thereto, then the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof and the Indemnifying Party
shall have the right to participate in the settlement or assume or reassume the
defense of such claims or proceeding.

 

Section 8.06           Remedies.  The Purchaser and the Sellers acknowledge and
agree that following the Closing, the indemnification provisions of Article VIII
and Article IX and the provisions of any Ancillary Document shall be the sole
and exclusive remedies of the Purchaser and the Sellers for any breach by the
other party of the representations and warranties in this Agreement or in any
Ancillary Agreement and for any failure by the other party to perform and comply
with any covenants and agreements in this Agreement or in any Ancillary
Agreement, except that if any of the provisions of this Agreement are not
performed in accordance with their terms or are otherwise breached, the parties
hereto shall be entitled to specific performance of the terms thereof in
addition to any other remedy at law or equity.

 

Section 8.07           Right to Set-Off.  Any indemnification amount payable
under this Article VIII by the Sellers shall be, to the extent permitted by Law,
an adjustment to the Purchase Price.  The indemnification obligations of the
Sellers set forth in this Article VIII and the payment obligations of Seller set
forth in Section 2.04(f) arising at any time shall be satisfied, in whole or in
part, first, from the Escrow Cash, in accordance with the terms of the Escrow
Agreement and, second, at the option of the Purchaser, by offset against any
portion of the Earn-Out Payments

 

45

--------------------------------------------------------------------------------


 

not yet paid to the Sellers at the time such indemnification obligation or
payment obligation becomes due and payable.

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.01           Tax Return Filing.

 

(a)           The Sellers shall prepare, and with the Purchaser’s cooperation,
timely file all Tax Returns of the Company for all taxable periods ending on or
before the Closing Date (“Pre-Closing Periods”) which Tax Returns have not been
filed as of the Closing Date.  The Purchaser shall have a reasonable opportunity
to review all such Pre-Closing Period Tax Returns relating solely to the
Company.  The Sellers shall pay and discharge all Taxes shown to be due on such
Pre-Closing Period Tax Returns before the same shall become delinquent and
before penalties accrue thereon.  The Purchaser shall prepare and timely file
all Tax Returns of the Company for the Straddle Period.  The Sellers shall have
a reasonable opportunity to review and comment upon all such Tax Returns prior
to their filing.  The Purchaser shall pay and discharge all Taxes shown to be
due on such Tax Returns.  No later than ten (10) business days prior to the due
date of such return, the Sellers shall pay to the Company the amount of Taxes
attributable to the pre-Closing portion of the Straddle Period in accordance
with Section 9.03(a).

 

(b)           The Company will not file an amended Tax Return or make an
election with respect to periods or portions thereof ending on or before the
Closing without the written consent of the Purchaser if the amendment or
election adversely affects the Purchaser, the Assets, or the business conducted
by the Company.

 

Section 9.02           Allocation for Straddle Period.  For purposes of this
Agreement, the amount of Taxes of the Company attributable to the pre-Closing
portion of any taxable period beginning before and ending after the Closing Date
(the “Straddle Period”) shall be determined based upon a hypothetical closing of
the taxable year on such Closing Date with the Closing Date being included in
the pre-Closing portion of such Straddle Period; provided, however, real and
personal property Taxes (which are not based on income) shall be determined by
reference to the relative number of days in the pre-Closing and post-Closing
portions of such Straddle Period.

 

Section 9.03           Indemnification.  Zarlingo, jointly and severally, and
the other Sellers, severally, agree to indemnify, defend and hold harmless the
Purchaser, its Affiliates (including the Company) and the successors to the
foregoing (and their respective shareholders, officers, directors, employees and
agents) against (i) all Taxes imposed on the Company or asserted against the
properties, income or operations of the Company for any taxable period of the
Company or portion thereof ending on or prior to the Closing Date including the
pre-Closing portion of any Straddle Period; (ii) Taxes of any member of a
consolidated group of which the Company (or any predecessor of any of the
foregoing) is or was a member on or prior to the

 

46

--------------------------------------------------------------------------------


 

Closing Date pursuant to Treasury Regulation Section 1.1502-6 or any similar
state, local, or foreign law; (iii) Taxes of any Person (other than the Company)
imposed on the Company as a transferee, successor, by contract, or otherwise;
and (iv) any Losses arising out of or resulting from a breach of any
representation or warranty contained in Section 4.13; provided, however, the
Sellers shall not be liable to the extent of Taxes specifically identified and
included in the Final Working Capital, and provided, further, that the maximum
aggregate amount which may be recovered from the Sellers under this Article IX
shall not exceed one-half of the Purchase Price, less any amounts previously
paid by the Sellers under this Article IX or under Section 8.02 for claims for
indemnification for Losses resulting from fraud.

 

Section 9.04           Survival.  This Article IX shall survive until three
(3) months after the expiration of the statute of limitations with respect to
the applicable Tax.

 

Section 9.05           Transfer Taxes.  The Sellers shall be responsible for the
preparation of Tax Returns (including any documentation) with respect to all
transfer, documentation, sales, use, stamp, registration, and similar Taxes
incurred in connection with this Agreement or any transaction contemplated
thereby and shall be responsible for the payment of such Taxes.  The Sellers
shall file with the Purchaser’s cooperation all necessary documentation and Tax
Returns with respect to such Taxes.

 

Section 9.06           Character of Payments.  To the extent permitted by
applicable law, the parties agree that any indemnification payments (and/or
payments or adjustments) made with respect to this Agreement shall be treated
for all Tax purposes as an adjustment to the Purchase Price.

 

Section 9.07           Termination of Existing Tax-Sharing Agreements.  All
Tax-sharing agreements or similar arrangements with respect to or involving the
Company shall be terminated with respect to the Company diaries prior to the
Closing Date, and, after the Closing Date, neither the Sellers and their
Affiliates, on the one hand, nor the Company, on the other, shall be bound
thereby or have any liability thereunder to the other party for amounts due in
respect of such agreements and arrangements.

 

Section 9.08           Tax Treatment; Allocation.  Except as otherwise provided
by Law, the parties intend to treat the transactions contemplated by this
Agreement as a transaction described by Situation Two of IRS Revenue Ruling
99-6, 1999-1 C.B. 432.  The parties acknowledge that the Purchase Price shall be
allocated among the assets of the Company (the “Purchase Price Allocation”) as
agreed by the Purchaser and the Sellers’ Representative in writing after
Closing, provided that such allocation shall be consistent with the principles
set forth in Section 9.08 of the Disclosure Schedule.  Each of the parties
hereto will not take a position on any Tax Return, before any governmental
agency charged with the collection of any Tax, or in any judicial proceeding,
that is in any way inconsistent with the Purchase Price Allocation. 
Notwithstanding the tax treatment of the transactions contemplated by this
Agreement under such IRS Revenue Ruling, the Parties each agree that the
transaction contemplated by this Agreement constitutes a sale of membership
interests by the Sellers to the Purchaser.

 

47

--------------------------------------------------------------------------------


 

Section 9.09           Sole Tax Provision.  This Article IX shall be the sole
provision governing indemnities for Taxes under this Agreement.

 

ARTICLE X

 

TERMINATION

 

Section 10.01         Right of Parties to Terminate.  This Agreement may be
terminated:

 

(a)           by mutual written agreement of the Purchaser and the Sellers; or

 

(b)           by the Purchaser, if any of the Sellers shall have breached any of
their representations and warranties hereunder and shall not have cured such
breach within fifteen (15) days following notice of such breach by the
Purchaser, provided that such breach would reasonably be expected to result in
damages in excess of $100,000; or

 

(c)           by the Purchaser, if any of the Sellers shall have breached any of
their covenants or agreements hereunder in any material respect and shall not
have cured such breach within fifteen (15) days following notice of such breach
by the Purchaser; or

 

(d)           by the Sellers, if the Purchaser shall have breached any of its
representations and warranties hereunder in any material respect and shall not
have cured such breach within fifteen (15) days following notice of such breach
by the Sellers; or

 

(e)           by the Sellers, if the Purchaser shall have breached any of its
covenants or agreements hereunder in any material respect and shall not have
cured such breach within fifteen (15) days following notice of such breach by
the Sellers; or

 

(f)            by either the Purchaser or the Sellers, by written notice to the
other party, if the Closing shall not have occurred on or prior to May 14, 2008;
provided, however, that the right to terminate this Agreement under this
Section 10.01(f) shall not be available to any party whose failure to fulfill or
perform any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before such date.

 

Section 10.02         Effect of Termination.  If either the Purchaser or the
Sellers decide to terminate this Agreement pursuant to Section 10.01, such party
shall promptly give written notice to the other party of such decision.  In the
event of a proper termination pursuant to Section 10.01, the parties hereto
shall be released from all liabilities and obligations arising under this
Agreement with respect to the matters contemplated by this Agreement, except
that nothing in this Section 10.02 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.

 

48

--------------------------------------------------------------------------------


 

ARTICLE XI

 

GENERAL PROVISIONS


 

Section 11.01         Dispute Resolution.Anything else in this Agreement, or any
other document or instrument to the contrary notwithstanding and with the
exception of any dispute(s) which may arise under Sections 2.03 and 2.04 (which
disputes, if any, shall be resolved in the manner set forth therein), any
controversy, claim, dispute, question or disagreement arising out of or relating
to this Agreement or the breach thereof, or any Ancillary Agreement or other
agreements or instruments relating hereto or delivered in connection herewith,
including but not limited to a claim based on or arising from an alleged tort
(any of the foregoing, a “Dispute Subject to Resolution”), shall be settled by
use of the dispute resolution process set forth in this Section 11.01.  In the
event of a Dispute Subject to Resolution, the parties shall use their best
efforts to settle the same.  To this effect, they shall consult and negotiate
with each other in good faith and, recognizing their mutual interests, attempt
to reach a solution satisfactory to all parties.

 


(A)           MEDIATION.  THE COMPLAINING PARTY SHALL HAVE THE OPTION OF
PURSUING NON-BINDING MEDIATION OR ARBITRATION.  IN THE EVENT THE COMPLAINING
PARTY CHOOSES THE OPTION OF NON-BINDING MEDIATION, THE COMPLAINING PARTY SHALL
SEND A WRITTEN NOTICE IN ACCORDANCE WITH SECTION 11.03 TO THE OTHER PARTY
REQUESTING MEDIATION OF THE MATTER TO BE ADMINISTERED BY JAMS IN A PROCEEDING
HELD IN CHICAGO, ILLINOIS (“REQUEST FOR MEDIATION”).  IN SUCH REQUEST, THE
COMPLAINING PARTY MAY PROPOSE A TIMEFRAME FOR THE MEDIATION.  WITHIN SEVEN
(7) BUSINESS DAYS AFTER THE DATE OF THE REQUEST FOR MEDIATION, THE RESPONDING
PARTY SHALL ADVISE THE COMPLAINING PARTY IN WRITING WHETHER OR NOT THE
RESPONDING PARTY WOULD AGREE TO SUBMIT THE DISPUTE FOR NON-BINDING MEDIATION. 
THE PARTIES AGREE THAT THE SENDING OF THE REQUEST FOR MEDIATION AS SET FORTH
ABOVE SHALL CONSTITUTE SUBMISSION OF THE CLAIMS FOR MEDIATION, AND THAT SUCH
SUBMISSION OF CLAIMS TO A MEDIATOR APPOINTED MUTUALLY BY THE PARTIES; PROVIDED
THAT SUCH MEDIATOR SHALL HAVE SIGNIFICANT EXPERIENCE AS PROFESSIONAL IN THE
BUSINESS OR SIMILAR FIELD.  IN THE EVENT THE PARTIES DECIDE NOT TO ENGAGE IN
MEDIATION OR ARE UNABLE TO RESOLVE THEIR DISPUTES THROUGH SUCH NON-BINDING
MEDIATION, EITHER PARTY SHALL HAVE THE RIGHT TO INITIATE ARBITRATION OF THE
MATTER.


 


(B)           ARBITRATION (WHICH MAY INCLUDE MEDIATION DURING THE ARBITRATION). 
IF THE PARTIES ARE UNABLE TO REACH AGREEMENT THROUGH VOLUNTARY NON-BINDING
MEDIATION OR IF THE PARTIES HAVE NOT AGREED TO SUBMIT THE MATTER TO MEDIATION
BEFORE ARBITRATION, UPON NOTICE BY EITHER PARTY TO THE OTHER, ALL DISPUTES
SUBJECT TO RESOLUTION SHALL BE FINALLY SETTLED BY ARBITRATION ADMINISTERED BY
JAMS IN ACCORDANCE WITH ITS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES.  THE
ARBITRATION PROCEEDING SHALL BE HELD IN CHICAGO, ILLINOIS BEFORE A SINGLE
ARBITRATOR KNOWLEDGEABLE IN HEALTH CARE MATTERS MUTUALLY AGREEABLE TO THE
SELLERS’ REPRESENTATIVE AND THE PURCHASER, OR IF THE SELLERS’ REPRESENTATIVE AND
THE PURCHASER ARE UNABLE TO AGREE ON A SINGLE ARBITRATOR, BY A PANEL OF THREE
ARBITRATORS, ONE SELECTED BY EACH PARTY AND THE OTHER CHOSEN BY AGREEMENT OF THE
OTHER TWO ARBITRATORS OR FAILING SUCH SELECTION APPOINTMENT BY JAMS.  ANY PARTY
MAY SEEK A PRELIMINARY INJUNCTION OR OTHER PRELIMINARY JUDICIAL RELIEF OR ANY
INTERIM OR PROVISIONAL RELIEF IN ANY


 


49

--------------------------------------------------------------------------------



 


FEDERAL COURT SITTING IN THE CITY OF CHICAGO, ILLINOIS (OR IF SUCH FEDERAL COURT
DOES NOT HAVE JURISDICTION OVER SUCH ACTION, SUCH ACTION SHALL BE HEARD AND
DETERMINED EXCLUSIVELY IN ANY ILLINOIS STATE COURT SITTING IN THE CITY OF
CHICAGO, ILLINOIS) THAT SUCH PARTY BELIEVES IS NECESSARY TO PROTECT THE RIGHTS
OR PROPERTY OF SUCH PARTY, PENDING THE ARBITRAL TRIBUNAL’S DETERMINATION OF THE
MERITS OF THE CONTROVERSY, AND THE PARTIES EACH HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH ACTION.  THE INSTITUTION
AND MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR PURSUIT OF A PROVISIONAL OR
ANCILLARY REMEDY SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE PLAINTIFF/CLAIMANT, TO SUBMIT THE CONTROVERSY OR CLAIM TO
ARBITRATION IF THE OTHER PARTY CONTESTS SUCH ACTION FOR JUDICIAL RELIEF.  THE
FEDERAL RULES OF CIVIL PROCEDURE AND NOT JAMS’ COMPREHENSIVE ARBITRATION
RULES AND PROCEDURES, SHALL GOVERN THE DISCOVERY PROCESS.  ALL DISCOVERY SHALL
BE COMPLETED NO LATER THAN FIFTEEN (15) DAYS PRIOR TO THE FINAL ARBITRATION
HEARING.  UNLESS OTHERWISE AGREED BY THE PARTIES, THE FINAL ARBITRATION HEARING
SHALL BE HELD WITHIN SIXTY (60) DAYS FOLLOWING THE APPOINTMENT OF THE
ARBITRATORS.  THE ARBITRATORS MAY GRANT ANY REMEDY OR RELIEF THAT THE ARBITRATOR
DEEMS JUST AND EQUITABLE.  THE AWARD SHALL BE IN WRITING, ACCOMPANIED BY WRITTEN
CONCLUSIONS AND FINDINGS, AND SHALL BE SIGNED BY A MAJORITY OF THE ARBITRATORS. 
THE ARBITRATORS MAY, IN THE AWARD, ALLOCATE ALL OR PART OF THE COSTS OF THE
ARBITRATION, INCLUDING THE FEES OF THE ARBITRATOR AND THE REASONABLE ATTORNEYS’
FEES OF THE PREVAILING PARTY.  JUDGMENT ON THE AWARD MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION.  THE NON-PREVAILING PARTY SHALL BE ENTITLED TO APPEAL SUCH
AWARD IN ANY FEDERAL DISTRICT COURT SITTING IN THE CITY OF CHICAGO, ILLINOIS (OR
IF SUCH FEDERAL COURT DOES NOT HAVE JURISDICTION OVER SUCH ACTION, SUCH ACTION
SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN ANY ILLINOIS STATE COURT SITTING IN
THE CITY OF CHICAGO, ILLINOIS).


 

Section 11.02         Expenses.  Except as otherwise specified in this Agreement
and the Company’s legal counsel which shall be borne by the Company and paid in
full on or prior to the Closing, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
borne by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

 

Section 11.03         Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 11.03):

 


(A)           IF TO THE SELLERS’ REPRESENTATIVE:


 

Monte Zarlingo, M.D.

700 West 7th Avenue, Unit 808

Spokane, WA  99204

Telecopy: (415) 366-1930

 

50

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Krendl Krendl Sachnoff & Way, Professional Corporation

370 17th Street, Suite 5350

Denver, CO 80202

Telecopy: (303) 629-2606

Attention: Sherri D. Way, Esq.

 


(B)           IF TO A SELLER, THEN TO SUCH SELLER:


 

c/o Monte Zarlingo, M.D.

700 West 7th Avenue, Unit 808

Spokane, WA  99204

Telecopy: (415) 366-1930

 

with a copy (which shall not constitute notice) to:

 

Krendl Krendl Sachnoff & Way, Professional Corporation

370 17th Street, Suite 5350

Denver, CO 80202

Telecopy: (303) 629-2606

Attention: Sherri D. Way, Esq.

 


(C)           IF TO THE PURCHASER:


 

Virtual Radiologic Corporation

5995 Opus Parkway, Suite 200

Minnetonka, MN  55343

Telecopy:  (952) 938-1662

Attention:  Sean Casey, M.D., Chief Executive Officer

 George H. Frisch, Secretary and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Morrison Cohen LLP

909 Third Avenue

New York, NY  10022

Telecopy:  (212) 735-8708

Attention:  David A. Scherl, Esq.

                  Jack Levy, Esq.

 

Section 11.04         Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any

 

51

--------------------------------------------------------------------------------


 

manner materially adverse to either party hereto.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

 

Section 11.05         Entire Agreement.  This Agreement and the Ancillary
Agreements constitute the entire agreement of the parties hereto and their
respective Affiliates with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, among
the Company, the Sellers, the Purchaser, and their respective Affiliates with
respect to the subject matter hereof and thereof.

 

Section 11.06         Assignment.  This Agreement may not be assigned without
the express written consent of the Sellers’ Representative and the Purchaser
(which consent may be granted or withheld in the sole discretion of the Sellers’
Representative or the Purchaser), as the case may be; provided, that the
Purchaser may assign all of its rights and interests hereunder (i) to one or
more of its Affiliates or Affiliated Medical Practices, (ii) to any bank or
lender of the Purchaser or the Company for collateral purposes, or (iii) in
connection with the merger or consolidation of, or sale, transfer or other
disposition of all or substantially all of the equity interests or assets of the
Purchaser or the Company; provided, that in the case of clauses (i) and
(iii) such assignee agrees to assume the obligations of the Purchaser under this
Agreement and provided, further, that no assignment shall relieve Purchaser of
its obligations hereunder unless Sellers’ Representative agrees to release
Purchaser in writing.

 

Section 11.07         Amendment.  This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Company,
the Sellers and the Purchaser or (b) by a waiver in accordance with
Section 11.08.

 

Section 11.08         Waiver.  Any party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of another
party, (b) waive any inaccuracies in the representations and warranties of
another party contained herein or in any document delivered by such other party
pursuant hereto or (c) waive compliance with any of the agreements of another
party or conditions to such party’s obligations contained herein.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby.  Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement.  The failure of any party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.

 

Section 11.09         No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied (including the provisions of Articles VIII and IX relating to
indemnified parties), is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, including
any rights of employment for any specified period, under or by reason of this
Agreement.

 

52

--------------------------------------------------------------------------------


 

Section 11.10         Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware.  Subject to the
provisions of Section 11.01, all Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Minnesota federal
court sitting in the city of Minneapolis, Minnesota; provided, however, that if
such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any Minnesota state court sitting
in the city of Minneapolis, Minnesota.  Consistent with the preceding sentence
and subject to provisions of Section 11.01, the parties hereto hereby (a) submit
to the exclusive jurisdiction of any federal or state court sitting in the city
of Minneapolis, Minnesota for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.

 

Section 11.11         [Reserved]

 

Section 11.12         Counterparts.  This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

[Signatures to follow on next page]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Sellers, the Sellers’ Representative and
the Purchaser have caused this Agreement to be duly executed as of the date
first written above.

 

 

COMPANY

 

 

 

Diagna Radiology, LLC

 

 

 

 

 

By:

/s/ Monte Zarlingo, M.D.

 

 

Monte Zarlingo, M.D., Manager

 

 

 

 

 

SELLERS

 

 

 

 

 

/s/ Monte Zarlingo, M.D.

 

Monte Zarlingo, M.D.

 

 

 

 

 

/s/ Jon Schadow

 

Jon Schadow

 

 

 

 

 

/s/ Steve Sipprell

 

Steve Sipprell

 

 

 

 

 

SELLERS’ REPRESENTATIVE

 

 

 

 

 

/s/ Monte Zarlingo, M.D.

 

Monte Zarlingo, M.D.

 

 

 

PURCHASER

 

 

 

Virtual Radiologic Corporation

 

 

 

 

 

By:

/s/ Rob Kill

 

Rob Kill, President and Chief Operating Officer

 

[Signature page to Membership Interest Purchase Agreement]

 

54

--------------------------------------------------------------------------------


 

ANNEX I

 

MEMBERS OF THE COMPANY

 

Name of Member

 

Applicable Percentage

 

 

 

 

 

Monte Zarlingo, M.D.

 

86.48

%

 

 

 

 

Jon Schadow

 

8.19

%

 

 

 

 

Steve Sipprell

 

5.33

%

 

--------------------------------------------------------------------------------


 

ANNEX II

 

ADJUSTED WORKING CAPITAL BENCHMARK CALCULATION

 

See attached

 

--------------------------------------------------------------------------------


 

ANNEX III

 

2009 EARN-OUT PAYMENT

 

The 2009 Earn-Out Payment, if any, shall be an amount equal to (i) the 2009 Base
Earn-Out Payment set forth opposite the 2009 Gross Profit Range that includes
the Gross Profit set forth in the 2009 Final Earn-Out Statement plus (ii) an
amount equal to $11,000 multiplied by a fraction, the numerator of which is the
amount by which the Gross Profit set forth in the 2009 Final Earn-Out Statement
exceeds the amount stated in the “Equal to or More Than” column for the
applicable 2009 Gross Profit Range and the denominator of which is $4,999.

 

2009 Gross Profit Range

 

2009 Base Earn-Out 

 

Equal to or More Than

 

But Less Than

 

Payment

 

$

0.00

 

$

2,399,999.00

 

$

0.00

 

$

2,400,000.00

 

$

2,404,999.00

 

$

220,000.00

 

$

2,405,000.00

 

$

2,409,999.00

 

$

231,000.00

 

$

2,410,000.00

 

$

2,414,999.00

 

$

242,000.00

 

$

2,415,000.00

 

$

2,419,999.00

 

$

253,000.00

 

$

2,420,000.00

 

$

2,424,999.00

 

$

264,000.00

 

$

2,425,000.00

 

$

2,429,999.00

 

$

275,000.00

 

$

2,430,000.00

 

$

2,434,999.00

 

$

286,000.00

 

$

2,435,000.00

 

$

2,439,999.00

 

$

297,000.00

 

$

2,440,000.00

 

$

2,444,999.00

 

$

308,000.00

 

$

2,445,000.00

 

$

2,449,999.00

 

$

319,000.00

 

$

2,450,000.00

 

$

2,454,999.00

 

$

330,000.00

 

$

2,455,000.00

 

$

2,459,999.00

 

$

341,000.00

 

$

2,460,000.00

 

$

2,464,999.00

 

$

352,000.00

 

$

2,465,000.00

 

$

2,469,999.00

 

$

363,000.00

 

$

2,470,000.00

 

$

2,474,999.00

 

$

374,000.00

 

$

2,475,000.00

 

$

2,479,999.00

 

$

385,000.00

 

$

2,480,000.00

 

$

2,484,999.00

 

$

396,000.00

 

$

2,485,000.00

 

$

2,489,999.00

 

$

407,000.00

 

$

2,490,000.00

 

$

2,494,999.00

 

$

418,000.00

 

$

2,495,000.00

 

$

2,499,999.00

 

$

429,000.00

 

$

2,500,000.00

 

$

2,504,999.00

 

$

440,000.00

 

$

2,505,000.00

 

$

2,509,999.00

 

$

451,000.00

 

$

2,510,000.00

 

$

2,514,999.00

 

$

462,000.00

 

$

2,515,000.00

 

$

2,519,999.00

 

$

473,000.00

 

$

2,520,000.00

 

$

2,524,999.00

 

$

484,000.00

 

$

2,525,000.00

 

$

2,529,999.00

 

$

495,000.00

 

$

2,530,000.00

 

$

2,534,999.00

 

$

506,000.00

 

$

2,535,000.00

 

$

2,539,999.00

 

$

517,000.00

 

$

2,540,000.00

 

$

2,544,999.00

 

$

528,000.00

 

$

2,545,000.00

 

$

2,549,999.00

 

$

539,000.00

 

$

2,550,000.00

 

$

2,554,999.00

 

$

550,000.00

 

$

2,555,000.00

 

$

2,559,999.00

 

$

561,000.00

 

$

2,560,000.00

 

$

2,564,999.00

 

$

572,000.00

 

$

2,565,000.00

 

$

2,569,999.00

 

$

583,000.00

 

$

2,570,000.00

 

$

2,574,999.00

 

$

594,000.00

 

 

--------------------------------------------------------------------------------


 

2009 Gross Profit Range

 

2009 Base Earn-Out 

 

Equal to or More Than

 

But Less Than

 

Payment

 

$

2,575,000.00

 

$

2,579,999.00

 

$

605,000.00

 

$

2,580,000.00

 

$

2,584,999.00

 

$

616,000.00

 

$

2,585,000.00

 

$

2,589,999.00

 

$

627,000.00

 

$

2,590,000.00

 

$

2,594,999.00

 

$

638,000.00

 

$

2,595,000.00

 

$

2,599,999.00

 

$

649,000.00

 

$

2,600,000.00

 

$

2,604,999.00

 

$

660,000.00

 

$

2,605,000.00

 

$

2,609,999.00

 

$

671,000.00

 

$

2,610,000.00

 

$

2,614,999.00

 

$

682,000.00

 

$

2,615,000.00

 

$

2,619,999.00

 

$

693,000.00

 

$

2,620,000.00

 

$

2,624,999.00

 

$

704,000.00

 

$

2,625,000.00

 

$

2,629,999.00

 

$

715,000.00

 

$

2,630,000.00

 

$

2,634,999.00

 

$

726,000.00

 

$

2,635,000.00

 

$

2,639,999.00

 

$

737,000.00

 

$

2,640,000.00

 

$

2,644,999.00

 

$

748,000.00

 

$

2,645,000.00

 

$

2,649,999.00

 

$

759,000.00

 

$

2,650,000.00

 

$

2,654,999.00

 

$

770,000.00

 

$

2,655,000.00

 

$

2,659,999.00

 

$

781,000.00

 

$

2,660,000.00

 

$

2,664,999.00

 

$

792,000.00

 

$

2,665,000.00

 

$

2,669,999.00

 

$

803,000.00

 

$

2,670,000.00

 

$

2,674,999.00

 

$

814,000.00

 

$

2,675,000.00

 

$

2,679,999.00

 

$

825,000.00

 

$

2,680,000.00

 

$

2,684,999.00

 

$

836,000.00

 

$

2,685,000.00

 

$

2,689,999.00

 

$

847,000.00

 

$

2,690,000.00

 

$

2,694,999.00

 

$

858,000.00

 

$

2,695,000.00

 

$

2,699,999.00

 

$

869,000.00

 

$

2,700,000.00

 

$

2,704,999.00

 

$

880,000.00

 

$

2,705,000.00

 

$

2,709,999.00

 

$

891,000.00

 

$

2,710,000.00

 

$

2,714,999.00

 

$

902,000.00

 

$

2,715,000.00

 

$

2,719,999.00

 

$

913,000.00

 

$

2,720,000.00

 

$

2,724,999.00

 

$

924,000.00

 

$

2,725,000.00

 

$

2,729,999.00

 

$

935,000.00

 

$

2,730,000.00

 

$

2,734,999.00

 

$

946,000.00

 

$

2,735,000.00

 

$

2,739,999.00

 

$

957,000.00

 

$

2,740,000.00

 

$

2,744,999.00

 

$

968,000.00

 

$

2,745,000.00

 

$

2,749,999.00

 

$

979,000.00

 

$

2,750,000.00

 

$

2,754,999.00

 

$

990,000.00

 

$

2,755,000.00

 

$

2,759,999.00

 

$

1,001,000.00

 

$

2,760,000.00

 

$

2,764,999.00

 

$

1,012,000.00

 

$

2,765,000.00

 

$

2,769,999.00

 

$

1,023,000.00

 

$

2,770,000.00

 

$

2,774,999.00

 

$

1,034,000.00

 

$

2,775,000.00

 

$

2,779,999.00

 

$

1,045,000.00

 

$

2,780,000.00

 

$

2,784,999.00

 

$

1,056,000.00

 

$

2,785,000.00

 

$

2,789,999.00

 

$

1,067,000.00

 

$

2,790,000.00

 

$

2,794,999.00

 

$

1,078,000.00

 

$

2,795,000.00

 

$

2,799,999.00

 

$

1,089,000.00

 

$

2,800,000.00

 

$

 

 

1,100,000.00

 

 

2

--------------------------------------------------------------------------------


 

ANNEX IV

 

2010 EARN-OUT PAYMENT

 

The 2010 Earn-Out Payment, if any, shall be an amount equal to (i) the 2010 Base
Earn-Out Payment set forth opposite the 2010 Gross Profit Range that includes
the Gross Profit set forth in the 2010 Final Earn-Out Statement plus (ii) an
amount equal to $11,000 multiplied by a fraction, the numerator of which is the
amount by which the Gross Profit set forth in the 2010 Final Earn-Out Statement
exceeds the amount stated in the “Equal to or More Than” column for the
applicable 2010 Gross Profit Range and the denominator of which is $4,999.

 

2010 Gross Profit Range

 

2010 Base Earn-Out

 

Equal to or More Than

 

But Less Than

 

Payment

 

$

0.00

 

$

2,599,999.00

 

$

0.00

 

$

2,600,000.00

 

$

2,604,999.00

 

$

220,000.00

 

$

2,605,000.00

 

$

2,609,999.00

 

$

231,000.00

 

$

2,610,000.00

 

$

2,614,999.00

 

$

242,000.00

 

$

2,615,000.00

 

$

2,619,999.00

 

$

253,000.00

 

$

2,620,000.00

 

$

2,624,999.00

 

$

264,000.00

 

$

2,625,000.00

 

$

2,629,999.00

 

$

275,000.00

 

$

2,630,000.00

 

$

2,634,999.00

 

$

286,000.00

 

$

2,635,000.00

 

$

2,639,999.00

 

$

297,000.00

 

$

2,640,000.00

 

$

2,644,999.00

 

$

308,000.00

 

$

2,645,000.00

 

$

2,649,999.00

 

$

319,000.00

 

$

2,650,000.00

 

$

2,654,999.00

 

$

330,000.00

 

$

2,655,000.00

 

$

2,659,999.00

 

$

341,000.00

 

$

2,660,000.00

 

$

2,664,999.00

 

$

352,000.00

 

$

2,665,000.00

 

$

2,669,999.00

 

$

363,000.00

 

$

2,670,000.00

 

$

2,674,999.00

 

$

374,000.00

 

$

2,675,000.00

 

$

2,679,999.00

 

$

385,000.00

 

$

2,680,000.00

 

$

2,684,999.00

 

$

396,000.00

 

$

2,685,000.00

 

$

2,689,999.00

 

$

407,000.00

 

$

2,690,000.00

 

$

2,694,999.00

 

$

418,000.00

 

$

2,695,000.00

 

$

2,699,999.00

 

$

429,000.00

 

$

2,700,000.00

 

$

2,704,999.00

 

$

440,000.00

 

$

2,705,000.00

 

$

2,709,999.00

 

$

451,000.00

 

$

2,710,000.00

 

$

2,714,999.00

 

$

462,000.00

 

$

2,715,000.00

 

$

2,719,999.00

 

$

473,000.00

 

$

2,720,000.00

 

$

2,724,999.00

 

$

484,000.00

 

$

2,725,000.00

 

$

2,729,999.00

 

$

495,000.00

 

$

2,730,000.00

 

$

2,734,999.00

 

$

506,000.00

 

$

2,735,000.00

 

$

2,739,999.00

 

$

517,000.00

 

$

2,740,000.00

 

$

2,744,999.00

 

$

528,000.00

 

$

2,745,000.00

 

$

2,749,999.00

 

$

539,000.00

 

$

2,750,000.00

 

$

2,754,999.00

 

$

550,000.00

 

$

2,755,000.00

 

$

2,759,999.00

 

$

561,000.00

 

$

2,760,000.00

 

$

2,764,999.00

 

$

572,000.00

 

$

2,765,000.00

 

$

2,769,999.00

 

$

583,000.00

 

$

2,770,000.00

 

$

2,774,999.00

 

$

594,000.00

 

 

--------------------------------------------------------------------------------


 

2010 Gross Profit Range

 

2010 Base Earn-Out

 

Equal to or More Than

 

But Less Than

 

Payment

 

$

2,775,000.00

 

$

2,779,999.00

 

$

605,000.00

 

$

2,780,000.00

 

$

2,784,999.00

 

$

616,000.00

 

$

2,785,000.00

 

$

2,789,999.00

 

$

627,000.00

 

$

2,790,000.00

 

$

2,794,999.00

 

$

638,000.00

 

$

2,795,000.00

 

$

2,799,999.00

 

$

649,000.00

 

$

2,800,000.00

 

$

2,804,999.00

 

$

660,000.00

 

$

2,805,000.00

 

$

2,809,999.00

 

$

671,000.00

 

$

2,810,000.00

 

$

2,814,999.00

 

$

682,000.00

 

$

2,815,000.00

 

$

2,819,999.00

 

$

693,000.00

 

$

2,820,000.00

 

$

2,824,999.00

 

$

704,000.00

 

$

2,825,000.00

 

$

2,829,999.00

 

$

715,000.00

 

$

2,830,000.00

 

$

2,834,999.00

 

$

726,000.00

 

$

2,835,000.00

 

$

2,839,999.00

 

$

737,000.00

 

$

2,840,000.00

 

$

2,844,999.00

 

$

748,000.00

 

$

2,845,000.00

 

$

2,849,999.00

 

$

759,000.00

 

$

2,850,000.00

 

$

2,854,999.00

 

$

770,000.00

 

$

2,855,000.00

 

$

2,859,999.00

 

$

781,000.00

 

$

2,860,000.00

 

$

2,864,999.00

 

$

792,000.00

 

$

2,865,000.00

 

$

2,869,999.00

 

$

803,000.00

 

$

2,870,000.00

 

$

2,874,999.00

 

$

814,000.00

 

$

2,875,000.00

 

$

2,879,999.00

 

$

825,000.00

 

$

2,880,000.00

 

$

2,884,999.00

 

$

836,000.00

 

$

2,885,000.00

 

$

2,889,999.00

 

$

847,000.00

 

$

2,890,000.00

 

$

2,894,999.00

 

$

858,000.00

 

$

2,895,000.00

 

$

2,899,999.00

 

$

869,000.00

 

$

2,900,000.00

 

$

2,904,999.00

 

$

880,000.00

 

$

2,905,000.00

 

$

2,909,999.00

 

$

891,000.00

 

$

2,910,000.00

 

$

2,914,999.00

 

$

902,000.00

 

$

2,915,000.00

 

$

2,919,999.00

 

$

913,000.00

 

$

2,920,000.00

 

$

2,924,999.00

 

$

924,000.00

 

$

2,925,000.00

 

$

2,929,999.00

 

$

935,000.00

 

$

2,930,000.00

 

$

2,934,999.00

 

$

946,000.00

 

$

2,935,000.00

 

$

2,939,999.00

 

$

957,000.00

 

$

2,940,000.00

 

$

2,944,999.00

 

$

968,000.00

 

$

2,945,000.00

 

$

2,949,999.00

 

$

979,000.00

 

$

2,950,000.00

 

$

2,954,999.00

 

$

990,000.00

 

$

2,955,000.00

 

$

2,959,999.00

 

$

1,001,000.00

 

$

2,960,000.00

 

$

2,964,999.00

 

$

1,012,000.00

 

$

2,965,000.00

 

$

2,969,999.00

 

$

1,023,000.00

 

$

2,970,000.00

 

$

2,974,999.00

 

$

1,034,000.00

 

$

2,975,000.00

 

$

2,979,999.00

 

$

1,045,000.00

 

$

2,980,000.00

 

$

2,984,999.00

 

$

1,056,000.00

 

$

2,985,000.00

 

$

2,989,999.00

 

$

1,067,000.00

 

$

2,990,000.00

 

$

2,994,999.00

 

$

1,078,000.00

 

$

2,995,000.00

 

$

2,999,999.00

 

$

1,089,000.00

 

$

3,000,000.00

 

 

 

$

1,100,000.00

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIAGNA RADIOLOGISTS

 

 

Steven Archibald, M.D.

 

Ketan C. Davae, M.D.

 

Jon Foral, M.D.

 

Julia Lee, M.D.

 

Anna Morales, M.D.

 

Virginia Schreiner, M.D.

 

Monte Zarlingo, M.D.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ESCROW AGREEMENT

 

See attached.

 

B-1

--------------------------------------------------------------------------------


 

ESCROW AGREEMENT

 

                This Escrow Agreement (this “Escrow Agreement”) dated this 14th
day of April, 2008 (the “Effective Date”), is entered into by and among Monte
Zarlingo, M.D., as the Sellers’ Representative, and Virtual Radiologic
Corporation, a Delaware  corporation (the “Purchaser”) (collectively, the
“Parties”), and Wells Fargo Bank, National Association (the “Escrow Agent”).

 

RECITALS

 

                A.            The Parties, Diagna Radiology, LLC, a Delaware
limited liability company (the “Company”) and Monte Zarlingo, M.D., Jon Schadow,
and Steve Sipprell (collectively, the “Sellers”), have entered into that certain
Membership Interest Purchase Agreement dated as of the Effective Date (the
“Purchase Agreement”).  Terms not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement.

 

                B.            Pursuant to the Purchase Agreement, the Parties
agreed to place in escrow a portion of the Purchase Price, and the Escrow Agent
agrees to hold and distribute such funds in accordance with the terms of this
Escrow Agreement.

 

                C.  Pursuant to the Purchase Agreement, the Sellers appointed
the Sellers’ Representative to represent the Sellers with respect to matters
under and in connection with this Escrow Agreement and the Purchase Agreement.

 

                In consideration of the foregoing promises and agreements of the
Parties and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties and the Escrow Agent
agree as follows:

 

ARTICLE 1

ESCROW DEPOSIT

 

                Section 1.01 Receipt of Escrow Property.  At the Closing, in
accordance with Section 2.02 of the Purchase Agreement, the Purchaser shall
deliver to the Escrow Agent the aggregate sum of Seven Hundred Fifty Thousand &
00/100 Dollars ($750,000) (the “Escrow Property”), consisting of Six Hundred
Thousand & 00/100 Dollars ($600,000) (the “General Indemnity and Working Capital
Escrow Amount”) and One Hundred Fifty Thousand & 00/100 Dollars ($150,000) (the
“Change Fee Payment Escrow Amount”).  Escrow Agent shall hold these amounts in
separate subaccounts within the escrow account, as further described in Sections
1.02 and 1.03(d) below.

 

                Section 1.02 Investments.  The Escrow Agent shall be permitted,
and is hereby directed to deposit, transfer, hold, and invest all funds received
under this Escrow Agreement, including principal and interest, in such
investment funds set forth on Exhibit A hereto or successor funds comparable to
the foregoing (the “Permitted Investments”).  The Escrow Agent shall invest the
Escrow Property in the Permitted Investments in accordance with the written
instructions of the Sellers’ Representative substantially in the form of
Exhibit A, attached hereto, as may from time

 

B-2

--------------------------------------------------------------------------------


 

to time be provided to the Escrow Agent.  In the absence of such direction, the
Escrow Agent is hereby directed to invest the Escrow Property in the Wells Fargo
Advantage Funds, Government Money Market Fund, Service Class Shares.  Any
interest or investment earnings on the Escrow Property shall become part of the
Escrow Property and added to the applicable deposits into the subaccounts based
on the purposes in Section 1.01 and 1.03(d), and shall be disbursed in
accordance with Section 1.03 of this Escrow Agreement.

 

                The Escrow Agent shall be entitled to sell or redeem any such
investments as necessary to make any payments or distributions required under
this Escrow Agreement.  The Escrow Agent shall have no responsibility or
liability for any loss which may result from any investment made pursuant to
this Escrow Agreement, or for any loss resulting from the sale of such
investment.  The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations, or advice.

 

                Investments in the Permitted Investments are not obligations of,
or endorsed or guaranteed by, the Escrow Agent or its affiliates and are not
insured by the Federal Deposit Insurance Corporation.  The Escrow Agent and its
affiliates provide various services for the Permitted Investments and are paid
fees for such services.  Proceeds of the sale of investments will be delivered
on the Business Day on which the appropriate instructions are received by the
Escrow Agent if received prior to the deadline for same day sale of such
Permitted Investments.  If such instructions are received after the applicable
deadline, proceeds will be delivered on the next succeeding Business Day.

 

                Investments will be made promptly following the delivery of the
Escrow Property to the Escrow Agent taking into consideration the regulations
and requirements (including investment cut-off times) of the Federal Reserve
wire system, any investment provider and the Escrow Agent.

 

Section 1.03  Disbursement of Escrow Property.  The Escrow Agent shall disburse
the Escrow Property as provided in this Section 1.03.

 

(a)           Disbursement of General Indemnity and Working Capital Escrow
Amount For Indemnification Purposes.  The General Indemnity and Working Capital
Escrow Amount, including the Income and Investment Proceeds (as defined in
Section 1.03(d) below) attributable thereto, shall be disbursed as set forth in
this Section 1.03(a) or in Section 1.03(b) below.  The Purchaser may, from time
to time, deliver to the Sellers’ Representative and the Escrow Agent a written
notice of a claim for indemnification under Article VIII of the Purchase
Agreement (an “Indemnity Claim Notice”), including a description and the amount
of the claim and a request for disbursement from the General Indemnity and
Working Capital Escrow Amount in the amount claimed.  On or before the twentieth
(20th) Business Day after receipt by the Escrow Agent of the Indemnity Claim
Notice, the Sellers’ Representative may provide the Escrow Agent and the
Purchaser with written notice that the Sellers’ Representative disputes all or a
portion of the claim as set forth in the Indemnity Claim Notice (“Indemnity
Claim Dispute Notice”), which shall set forth a description and the amount of
the claim in dispute (a “Disputed Claim Amount”) and the amount of the claim, if
any, that is not disputed by Sellers’ Representative (the “Undisputed Claim
Amount”).

 

B-3

--------------------------------------------------------------------------------


 

(i)            If the Escrow Agent receives an Indemnity Claim Notice from the
Purchaser and (A) the Sellers’ Representative timely notifies the Escrow Agent
that it does not dispute the claim set forth in the Indemnity Claim Notice or
(B) the Sellers’ Representative fails to provide the Escrow Agent with a timely
Indemnity Claim Dispute Notice, then the Escrow Agent shall disburse to the
Purchaser the amount stated in the Indemnity Claim Notice in accordance with the
instructions contained in the Indemnity Claim Notice.

 

(ii)           If the Escrow Agent receives an Indemnity Claim Notice from the
Purchaser and the Sellers’ Representative provides Escrow Agent with a timely
Indemnity Claim Dispute Notice, then the Escrow Agent shall (A) retain the
Disputed Claim Amount in escrow and (B) disburse to the Purchaser from the
General Indemnity and Working Capital Escrow Amount an amount equal to the
Undisputed Claim Amount, if any.  The Escrow Agent shall not disburse a Disputed
Claim Amount until the earliest to occur of the following:  (X) the Sellers’
Representative provides Escrow Agent with written notice stating it has
withdrawn its Indemnity Claim Dispute Notice, in which case Escrow Agent will
disburse to the Purchaser the Disputed Claim Amount in accordance with the
instructions provided in the Indemnity Claim Notice, (Y) the Purchaser and the
Sellers’ Representative execute and deliver to Escrow Agent joint written
instructions specifying the amount of any disbursement to be made with respect
to the Indemnity Claim Notice, in which case Escrow Agent shall make a
disbursement from the General Indemnity and Working Capital Escrow Amount as
directed in such joint written instructions; or (Z) the Purchaser or the
Sellers’ Representative provides to the Escrow Agent either a final certified
copy of an order from JAMS or a final judgment from a court of competent
jurisdiction setting forth the amount, if any, to be disbursed in satisfaction
of the claim described in the Indemnity Claim Notice, in which case the Escrow
Agent shall make a disbursement to the Purchaser from the General Indemnity and
Working Capital Escrow Amount in the amount specified in such order or final
judgment; less any Undisputed Claim Amount previously distributed to Purchaser
with respect to the applicable claim.

 

(iii)          The Escrow Agent shall distribute the General Indemnity and
Working Capital Escrow Amount to the Seller’s Representative as follows:

 

                                                                (A)          On
the six (6) month anniversary of the Effective Date, Escrow Agent will disburse
to Seller’s Representative an amount equal to One Hundred Twenty-Five Thousand &
00/100 Dollars ($125,000) of the General Indemnity and Working Capital Escrow
Amount (or if less, the General Indemnity and Working Capital Escrow Amount then
remaining) including all Income and Investment Proceeds attributable thereto
through the date of distribution less an amount sufficient to fully satisfy any
pending claims set forth in an Indemnity Claim Notice which was delivered prior
to the date of distribution;

 

                                                                (B)           On
the twelve (12) month anniversary of the Effective Date, Escrow Agent will
disburse to Seller’s Representative an amount equal to Two Hundred Thousand &
00/100 Dollars ($200,000) of the General Indemnity and Working Capital Escrow
Amount (or if less, the General Indemnity and Working Capital Escrow Amount then
remaining) including all Income and Investment Proceeds attributable thereto
through the date of distribution less an amount sufficient to fully satisfy any
pending claims set forth in an Indemnity Claim Notice(s) which were

 

B-4

--------------------------------------------------------------------------------


 

delivered prior to the date of distribution (reduced by any amounts previously
retained under Section 1.03(a)(iii)(A) above); and

 

                                                                (C)           On
the eighteen (18) month anniversary of the Effective Date, Escrow Agent will
disburse to Seller’s Representative the remaining balance of the General
Indemnity and Working Capital Escrow Amount including all Income and Investment
Proceeds attributable thereto through the date of distribution less an amount
sufficient to fully satisfy any pending claims set forth in an Indemnity Claim
Notice(s) which were delivered prior to the date of distribution (reduced by any
amounts previously retained under Sections 1.03(a)(iii)(A) or (B) above).

 

Any amounts retained pursuant to Sections 1.03(a)(iii)(A), (B), or (C) above
with respect to any timely Indemnity Claim Notice(s) received by Escrow Agent
(collectively, the  “Pending Dispute Reserve”) will be retained by the Escrow
Agent until instructions to disburse the Pending Dispute Reserve are delivered
to the Escrow Agent in accordance with the procedures set forth in
Section 1.03(a)(ii) above.

 

(iv)          Notwithstanding the above, Escrow Agent shall not make any
distributions of the Change Fee Payment Escrow Amount to a party, except
pursuant to the terms of Section 1.03(c) below.  In addition, the Parties may
cause the distribution at any time of all or a portion of the General Indemnity
and Working Capital Escrow Amount pursuant to joint written instructions of the
Purchaser and the Sellers’ Representative.

 

(b)           Disbursement of General Indemnity and Working Capital Escrow
Amount for Adjusted Working Capital Adjustment.  In addition to the purpose set
forth in Section 1.03(a) above, the Purchase Agreement requires the General
Indemnity and Working Capital Escrow Amount to be held as security for any
adjustment based on the Company’s Adjusted Working Capital, as set forth in
Section 2.04 of the Purchase Agreement.  Accordingly, in addition to the terms
of Section 1.03(a) above, the General Indemnity and Working Capital Escrow
Amount shall be distributed in accordance with the joint written instructions of
the Sellers’ Representative and the Purchaser.  Promptly following the
determination of the Final Adjusted Working Capital, if any amounts are payable
to Purchaser under Section 2.04(f) of the Purchase Agreement, the Sellers’
Representative and the Purchaser agree to deliver joint written instructions to
the Escrow Agent, in accordance with Section 2.04(e) of the Purchase Agreement
and clearly marked as such, to cause the timely delivery of an amount of the
General Indemnity and Working Capital Escrow Amount equal to the amount payable
to the Purchaser under Section 2.04(f) of the Purchase Agreement.

 

(c)           Disbursement of Change Fee Payment Escrow Amount.

 

                                                (i)            The Parties
acknowledge that Ketan Davae, M.D. (“Dr. Davae”) may become entitled to a
“Change Fee”, as defined in, and pursuant to the terms of that certain
Professional Services Agreement dated October 23, 2006, between the Company and
Dr. Davae (“Services Agreement”) in the amount of One Hundred Fifty Thousand &
00/100 Dollars ($150,000) (the “Change Fee Amount”) and that the Change Fee
Payment Escrow Amount is intended to provide funds to satisfy any claim made by
Dr. Davae with respect thereto.

 

B-5

--------------------------------------------------------------------------------


 

                                                (ii)           At any time after
the Effective Date, including following the delivery of a Change Fee Dispute and
Indemnity Notice (as defined below) pursuant to Section 1.03(c)(iii), upon
delivery by the Sellers’ Representative to the Purchaser of an agreement
executed by Dr. Davae releasing the Company and the Purchaser of all obligations
under the Services Agreement relating to the Change Fee Amount, such agreement
to be in form and substance satisfactory to the Purchaser, then the Sellers’
Representative and the Purchaser agree to give joint written instructions for
the distribution of the Change Fee Amount to the Sellers’ Representative.

 

                                                (iii)          Following a
demand from Dr. Davae for payment of the Change Fee under the Services
Agreement, the Purchaser may deliver to the Sellers’ Representative and the
Escrow Agent a written request to disburse the Change Fee Amount (or portion
thereof) to the Company for payment to Dr. Davae (a “Change Fee Disbursement
Request”).  On or before the fifteenth (15th) Business Day after receipt by the
Escrow Agent of the Change Fee Disbursement Request, the Sellers’ Representative
may provide the Escrow Agent and the Purchaser with written notice that the
Sellers’ Representative disputes Dr. Davae’s right to receive the Change Fee (or
portion thereof) and that Sellers’ Representative acknowledges and confirms the
indemnification obligations with respect to any claim by Dr. Davae as set forth
in the Purchase Agreement (a “Change Fee Dispute and Indemnity Notice”).

 

                                                                (A)          If
the Escrow Agent receives a Change Fee Disbursement Request from the Purchaser
and (1) the Sellers’ Representative timely  notifies the Escrow Agent that it
does not dispute Dr. Davae’s right to receive the Change Fee (or portion
thereof) or (2) the Sellers’ Representative fails to provide the Escrow Agent
with a timely Change Fee Dispute and Indemnity Notice, then the Escrow Agent
shall disburse the Change Fee Escrow Payment Amount (or portion thereof) (but
not any Interest and Investment Fees accrued with respect thereto) and to the
Company in accordance with the instructions contained in the Change Fee
Disbursement Request, and the Purchaser shall cause the amount so distributed to
be paid to Dr. Davae.

 

                                                                (B)           If
the Escrow Agent receives a Change Fee Disbursement Request from the Purchaser
and the Sellers’ Representative provides Escrow Agent with a timely Change Fee
Dispute and Indemnity Notice, then the Escrow Agent shall retain the Change Fee
Escrow Payment Amount in escrow until it may be disbursed in accordance with the
provisions set forth below in this Section 1.03(c)(iii)(B).  The Parties agree
that following receipt of any timely Change Fee Dispute and Indemnity Notice,
the Escrow Agent shall release all or a portion of the Change Fee Payment Escrow
Amount (1) in accordance with the joint written instructions of the Sellers’
Representative and Purchaser, as they may deliver from time to time; (2) in
accordance with the terms of a final non-appealable written order from a court
of competent jurisdiction directing the Escrow Agent to disburse all or a
portion of the Change Fee Escrow Payment Amount, accompanied by a legal opinion,
reasonably satisfactory to the Escrow Agent and the Purchaser, to the effect
that the order is final and non-appealable or that the time for appeal has
lapsed, or (2) in accordance with the terms of any settlement agreement executed
by Dr. Davae settling the dispute that may be delivered by the Sellers’
Representative.  For purposes of clarity, the settlement referenced in clause
(2) of the preceding sentence shall mean a settlement agreement with respect to
the dispute that includes a full release of the Company and the Purchaser with
respect to the dispute.  Upon settlement of all outstanding matters relating to
the dispute, any portion of Change Fee Payment Escrow Amount not used to satisfy
Change Fee

 

B-6

--------------------------------------------------------------------------------


 

Dispute Losses shall be distributed to the Sellers’ Representative, and the
Sellers’ Representative and the Purchaser agree to promptly deliver joint
written instructions to the Escrow Agent to cause the distribution to the
Sellers’ Representative of such excess amount.

 

                                                (iv)          If the Change Fee
Escrow Payment Amount has not been previously distributed pursuant to this
Section 1.03(c), on the nine (9) month anniversary of the Effective Date, the
Escrow Agent shall distribute to the Sellers’ Representative the Change Fee
Payment Escrow Amount.

 

                                                (v)           The Parties agree
that the indemnification obligation of the Sellers pursuant to
Section 8.02(d) of the Purchase Agreement shall remain in full force and effect
notwithstanding any release of the Change Fee Amount in accordance with the
provisions of this Agreement.

 

                                                (vi)          Simultaneously
with the disbursement of any portion of the Change Fee Payment Escrow Amount to
the Purchaser or the Sellers’ Representative pursuant to this Section 1.03(c),
the Escrow Agent shall disburse to the Sellers’ Representative all accrued
Income and Investment Proceeds attributable to the Change Fee Payment Escrow
Amount pursuant to Section 1.03(d) below.

 

                                                (vi)          Notwithstanding
the foregoing, the Change Fee Payment Escrow Amount may otherwise be
distributed:  (i) in accordance with any joint written instructions of the
Sellers’ Representative and the Purchaser with respect to the Change Fee Payment
Escrow Amount; or (ii) in accordance with either a final certified copy of an
order from JAMS or a final non-appealable order of a court of competent
jurisdiction.

 

                                (d)           Income and Investment Proceeds. 
As used herein, the term “Income and Investment Proceeds” shall mean the
aggregate amount of dividends or interest paid and/or gain realized on the
investments made with respect to the Escrow Property.  The Parties agree that
all of the Escrow Property shall be invested in the same manner and that the
General Indemnity and Working Capital Escrow Amount and the Change Fee Payment
Escrow Amount shall be deposited in separate accounts, but shall not be
allocated to different investments and that any Income and Investment Proceeds
shall be respectively allocated to (and treated as part of and additions to) the
General Indemnity and Working Capital Escrow Amount and the Change Fee Payment
Escrow Amount, as applicable, consistent with the terms of this Section 1.03(d).

 

Section 1.04 Income Tax Allocation and Reporting.

 

                                (a)           Tax Allocation and Reporting.  The
Parties agree that, for tax reporting purposes, all interest or other income
from investment of the Escrow Property shall, as of the end of each calendar
year and to the extent required by the Internal Revenue Service be reported as
having been earned by the Sellers, in accordance with their respective
Applicable Percentage as set forth on Exhibit D, whether or not income was
disbursed during a particular year.

 

(b)           Certification of Tax Identification Number.  Prior to closing, the
Parties and the Sellers shall provide the Escrow Agent with certified tax
identification numbers by

 

B-7

--------------------------------------------------------------------------------


 

furnishing appropriate forms W-9 or W-8 and such other forms and documents that
the Escrow Agent may request.   The Parties understand that if such tax
reporting documentation is not provided and certified to the Escrow Agent, the
Escrow Agent may be required by the Internal Revenue Code of 1986, as amended,
and the Regulations promulgated thereunder, to withhold a portion of any
interest or other income earned on the investment of monies or other property
held by the Escrow Agent pursuant to this Escrow Agreement.

 

                (c)           Tax Liability of the Escrow Agent.  To the extent
that the Escrow Agent becomes liable for the payment of any taxes in respect of
income derived from the investment of the Escrow Property, the Escrow Agent
shall satisfy such liability to the extent possible from the Escrow Property. 
The Parties agree, jointly and severally, to indemnify, defend and hold the
Escrow Agent harmless from and against any tax, late payment, interest, penalty
or other cost or expense that may be assessed against the Escrow Agent on or
with respect to the Escrow Property and the investment thereof unless any such
tax, late payment, interest, penalty or other expense was caused by the gross
negligence or willful misconduct of the Escrow Agent.  The indemnification
provided by this Section 1.04(c) is in addition to the indemnification provided
in Section 3.01 and shall survive the resignation or removal of the Escrow Agent
and the termination of this Escrow Agreement.

 

Section 1.05  Termination.  Upon the disbursement of all of the Escrow Property,
including any Income and Investment Proceeds, this Escrow Agreement shall
terminate and be of no further force and effect except that the obligations of
Sections 1.04(c), 3.01 and 3.02 hereof shall survive termination.

 

ARTICLE 2

DUTIES OF THE ESCROW AGENT

 

Section 2.01 Standard of Care.  The Escrow Agent shall be obligated only to
perform the duties specifically set forth in this Escrow Agreement, which shall
be deemed purely ministerial in nature, and shall under no circumstances be
deemed to be a fiduciary to any Party or any other person.  The Parties agree
that the Escrow Agent shall not assume any responsibility for the failure of the
Parties to perform in accordance with this Escrow Agreement, the Purchase
Agreement or any other agreement.  This Escrow Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Agent shall be inferred from the terms of this Escrow Agreement or
any other agreement.  In no event shall the escrow agent be liable, directly or
indirectly, for any (i) damages or expenses arising out of the services provided
hereunder, other than damages which result from the Escrow Agent’s gross
negligence or willful misconduct, or (ii) special or consequential damages, even
if the Escrow Agent has been advised of the possibility of such damages.

 

Section 2.02 Attorneys and Agents.   The Escrow Agent shall have the right, but
not the obligation, to consult with counsel or other such professionals of
choice and shall not be liable for action taken or omitted to be taken by Escrow
Agent in accordance with the advice of such counsel or other such
professionals.  The Escrow Agent may in all cases pay such compensation to such
counsel and shall be entitled to reimbursement as set forth in Section 3.01 for
all such

 

B-8

--------------------------------------------------------------------------------


 

compensation paid.  The Escrow Agent may perform its duties through its agents,
attorneys, custodians or nominees.

 

Section 2.03 Reliance. The Escrow Agent shall be protected in acting or
refraining from acting upon any notice, request, consent, direction,
requisition, certificate, order, affidavit, letter, or other paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons.  Concurrent with the execution of this Escrow
Agreement, the Purchaser shall deliver to the Escrow Agent an authorized signers
form in the form of Exhibit B hereto.

 

Section 2.04 Right Not Duty Undertaken.  The permissive right of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.

 

Section 2.05 No Financial Obligation.  No provision of this Escrow Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability in the performance of its duties or the exercise
of its rights under this Escrow Agreement.

 

Section 2.06 No Liability for Directions.  The Escrow Agent will not be liable
for any action taken or not taken by it in accordance with the direction or
consent of the Purchaser and Sellers’ Representative, or their respective
successors and/or assigns.

 

ARTICLE 3

PROVISIONS CONCERNING THE ESCROW AGENT

 

Section 3.01  Indemnification.  The Purchaser and Sellers’ Representative
jointly and severally, hereby agree to indemnify and hold harmless the Escrow
Agent from and against, any and all loss, liability, cost, damage and expense,
including, without limitation, counsel fees, which the Escrow Agent may suffer
or incur by reason of any action, claim or proceeding brought against the Escrow
Agent arising out of or relating in any way to this Escrow Agreement or any
transaction to which this Escrow Agreement relates unless such losses,
liabilities, costs damages and expenses shall have been finally adjudicated to
have resulted from the willful misconduct or gross negligence of the Escrow
Agent.  The Escrow Agent may consult counsel of its choice with respect to any
question arising under this Escrow Agreement, and the Escrow Agent shall not be
liable for any action taken or omitted in good faith upon advice of such
counsel.  The provisions of this Section 3.01 shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

Section 3.02  Limitation of Liability.  The Escrow Agent shall not be liable for
any act or omission unless the Escrow Agent shall have been finally adjudicated
to have been guilty of willful misconduct or gross negligence.   The Escrow
Agent shall not be liable for the alteration, modification or elimination of any
right permitted or given under any instructions and/or in any document deposited
under this Escrow Agreement due to any delay, any statute of limitations or due
to any other reason.  The Escrow Agent shall have no further responsibility or
liability whatsoever to the Purchaser and/or Sellers’ Representative following a
partial or complete distribution of the Escrow Property pursuant to this Escrow
Agreement.  The Escrow Agent shall

 

B-9

--------------------------------------------------------------------------------


 

not incur any liability with respect to any act or omission in reliance upon any
document, including any written notice or instruction, provided for in this
Escrow Agreement. In performing its obligations hereunder, the Escrow Agent
shall be entitled to presume, without investigation or inquiry, the due
execution, validity, effectiveness and enforceability of all documents it
receives and shall be entitled to rely upon the genuineness of the signatures of
the signatories of such documents, and also the truth and accuracy of any
information contained therein.  The Escrow Agent assumes no responsibility for
the validity or sufficiency of any instrument held as Escrow Property.

 

                Section 3.03 Resignation or Removal of the Escrow Agent.  The
Escrow Agent may resign at any time by furnishing written notice of its
resignation to the Purchaser and Sellers’ Representative.  The Purchaser and
Sellers’ Representative may remove the Escrow Agent at any time by furnishing to
the Escrow Agent a joint written notice of its removal along with payment of all
fees and expenses to which it is entitled through the date of termination.  Such
resignation or removal, as the case may be, shall be effective on the date
specified in such notice and the Escrow Agent’s sole responsibility thereafter
shall be to safely keep the Escrow Property and to deliver the same to a
successor escrow agent as shall be appointed by the Purchaser and/or Sellers’
Representative as evidenced by a joint written notice filed with the Escrow
Agent or in accordance with a court order.  If the Purchaser and Sellers’
Representative have failed to appoint a successor prior to the expiration of
thirty (30) days following receipt of the notice of resignation or removal, the
Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor Escrow Agent or for other appropriate relief, and any
such resulting appointment shall be binding upon all of the Parties.

 

                Section 3.04 Compensation.  The Escrow Agent shall be entitled
to compensation for its services as stated in the fee schedule attached hereto
as Exhibit C, which compensation shall be paid 50% by Purchaser and 50% by
Sellers’ Representative.  The fee agreed upon for the services rendered
hereunder is intended as full compensation for the Escrow Agent’s services as
contemplated by this Escrow Agreement; provided, however, that in the event that
the conditions for the disbursement of funds under this Escrow Agreement are not
fulfilled, or the Escrow Agent renders any material service not contemplated in
this Escrow Agreement, or there is any assignment of interest in the subject
matter of this Escrow Agreement, or any material modification hereof, or if any
material controversy arises hereunder, or the Escrow Agent is made a party to
any litigation pertaining to this Escrow Agreement, or the subject matter
hereof, then the Escrow Agent shall be reasonably compensated for such
extraordinary services and reimbursed for all reasonable out-of-pocket costs and
expenses, including reasonable attorney’s fees, occasioned by any delay,
controversy, litigation or event, and the same shall be recoverable from 50%
from the Purchaser and 50% by the Sellers’ Representative.  If the fees
described above are not paid within 30 days of the date due pursuant to an
invoice sent to the Parties, the Escrow Agent in its sole discretion may deduct
the amount owed it without any further notice to the Parties, all pursuant to
this Section 3.04.  The Escrow Agent shall have, and is hereby granted, a prior
lien upon the Escrow Property, with respect to its unpaid fees, non-reimbursed
expenses and unsatisfied indemnification rights described above, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

 

B-10

--------------------------------------------------------------------------------


 

                Section 3.05  Disagreements.  If any disagreement or dispute
arises between the Purchaser and Sellers’ Representative, concerning the meaning
or validity of any provision hereunder or concerning any other matter relating
to this Escrow Agreement, the Escrow Agent:

 

                (a)           shall be under no obligation to act, except under
process or order of court or JAMS, or until it has been adequately indemnified
and held harmless to its full satisfaction, and shall sustain no liability for
its failure to act pending such process, order or indemnification; and

 

                (b)           may, in its sole and absolute discretion,
interplead any portion of Escrow Property it then holds with any court of
competent jurisdiction, and name the Purchaser and Sellers’ Representative as
parties in such interpleader action.  Upon filing the interpleader action, the
Escrow Agent shall be relieved of all liability as to the Escrow Property and
shall be entitled to recover from the Purchaser and Sellers’ Representative its
reasonable attorneys’ fees and other costs incurred in commencing and
maintaining such action.  In no event shall the institution of such interpleader
action impair the rights of the Escrow Agent described elsewhere in this Escrow
Agreement.

 

The Parties other than the Escrow Agent further agree to pursue any redress or
recourse in connection with such a dispute, without making the Escrow Agent a
party to same.

 

                Section 3.06         Authority of Parties.  The Escrow Agent
shall be under no duty or obligation to ascertain the identity, authority,
and/or rights of the Purchaser or Sellers’ Representative, or their agents. 
Should it be necessary for the Escrow Agent to act upon any instructions,
directions, documents or instruments issued or signed by or on behalf of any
corporation, partnership, fiduciary or individual acting on behalf of another
party hereto, it shall not be necessary for the Escrow Agent to inquire into
such corporation’s, partnership’s, fiduciary’s or individual’s authority.  The
Escrow Agent is also relieved from the necessity of satisfying itself as to the
authority of the persons executing this Escrow Agreement in a representative
capacity on behalf of any of the Parties.

 

 

                Section 3.07         Other Agreements.  The Escrow Agent shall
neither be responsible for, nor chargeable with, knowledge of the terms and
conditions of any other agreement, instrument or document other than this Escrow
Agreement, including specifically but not limited to the Purchase Agreement
whether or not a copy and/or original of such agreement is held as Escrow
Property, and the Escrow Agent shall have no duty to know or inquire as to the
performance or nonperformance of any provision of any such agreement, instrument
or document.  This Escrow Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be inferred from the terms of this Escrow Agreement or any other
agreement, instrument or document.  All references in this Escrow Agreement to
any other agreement are for the convenience of the Parties other than the Escrow
Agent, and the Escrow Agent has no duties or obligations with respect thereto

 

                Section 3.08  Merger or Consolidation.  Any corporation or
association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets as a whole or

 

B-11

--------------------------------------------------------------------------------


 

substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor Escrow Agent under this
Escrow Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance any further act.

 

                Section 3.09  Attachment of Escrow Property; Compliance with
Legal Orders.  In the event that any Escrow Property shall be attached,
garnished or levied upon by any order issued by JAMS or a court, or the delivery
thereof shall be stayed or enjoined by an order of a court, or any order,
judgment or decree shall be made or entered by any order by JAMS or a court
affecting the property deposited under this Escrow Agreement, the Escrow Agent
is hereby expressly authorized, in its sole discretion, to obey and comply with
all writs, orders or decrees so entered or issued, which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ, order or decree it shall not be liable to any of the Parties or to
any other person, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

ARTICLE 4

MISCELLANEOUS

 

                Section 4.01 Successors and Assigns.   This Escrow Agreement
shall be binding on and inure to the benefit of the Parties and their respective
successors and assigns. No other persons shall have any rights under this Escrow
Agreement.  No assignment of the interest of any of the Parties shall be binding
upon the Escrow Agent unless and until written evidence of such assignment in
form satisfactory to the Escrow Agent shall be filed and accepted by the Escrow
Agent.

 

                Section 4.02  [Reserved]

 

                Section 4.03 Notices.   All notices, requests, demands, and
other communications required under this Escrow Agreement shall be in writing
and shall be deemed to have been duly given if delivered personally by facsimile
transmission immediately followed by a written or verbal confirmation of receipt
from the receiving Party(s), by electronic image via electronic mail immediately
followed by written or verbal confirmation of receipt from the receiving
Party(s), courier delivery service, by mail or by certified mail, return receipt
requested, and postage prepaid.  If any notice is mailed, it shall be deemed
given on the date such notice is deposited in the United States mail.  If any
notice is personally delivered, it shall be deemed given upon the date of such
delivery.  If any notice is sent by facsimile or by courier delivery service, it
shall be deemed given upon the date of such delivery.  If notice is given to a
party, it shall be mailed or delivered to the addresses set forth below,
provided that notice will be deemed to have been given to the Escrow Agent only
on the actual date received.  It shall be the responsibility of the Purchaser
and Sellers’ Representative to notify the Escrow Agent and the other Parties in
writing of any name or address changes.

 

B-12

--------------------------------------------------------------------------------


 

If to the Sellers’ Representative:

 

Monte Zarlingo, M.D.

700 West 7th Avenue, Unit 808

Spokane, WA  99204

Telecopy: (415) 366-1930

 

with a courtesy copy to:

 

Krendl Krendl Sachnoff & Way, P.C.

370 17th Street, Suite 5350

Denver, Colorado  80202

Attn:  Sherri D. Way, Esq.

Phone:  303.629.2600

Fax:  303.629.2606

Email:  sdw@krendl.com

 

If to the Purchaser:

 

Virtual Radiologic Corporation

5995 Opus Parkway, Suite 200

Minnetonka, MN  55343

Telecopy:  (952) 938-1662

Attention:  Sean Casey, M.D., Chief Executive Officer

                 George H. Frisch, Secretary and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Morrison Cohen LLP

909 Third Avenue

New York, NY  10022

Telecopy:  (212) 735-8708

Attention:  David A. Scherl, Esq.

                  Jack Levy, Esq.

 

B-13

--------------------------------------------------------------------------------


 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

Corporate Trust & Escrow Services

Attn: Bruce F. Lewis

1700 Broadway, 10th floor

MAC C7300-107

Denver, CO 80203-4500

Phone:  303-863-4944

Fax: 303-863-5645

Email: bruce.f.lewis@wellsfargo.com

 

                Section 4.04         Governing Law.  This Escrow Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware.

 

                Section 4.05         Entire Agreement.  This Escrow Agreement
sets forth the entire agreement and understanding of the Parties related to the
escrow of the Escrow Property.

 

                Section 4.06         Amendment.  This Escrow Agreement may be
amended, modified, superseded, rescinded, or canceled only by a written
instrument executed by the Purchaser and Sellers’ Representative, and the Escrow
Agent.

 

                Section 4.07         Waivers.  The failure on any party to this
Escrow Agreement at any time or times to require performance of any provision
under this Escrow Agreement shall in no manner affect the right at a later time
to enforce the same performance.  A waiver by any party to this Escrow Agreement
of any such condition or breach of any term, covenant, representation, or
warranty contained in this Escrow Agreement, in any one or more instances, shall
neither be construed as a further or continuing waiver of any such condition or
breach nor a waiver of any other condition or breach of any other term,
covenant, representation, or warranty contained in this Escrow Agreement.

 

                Section 4.08         Headings.  Section headings of this Escrow
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions of this Escrow
Agreement.

 

                Section 4.09         Counterparts. This Escrow Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original, and such counterparts shall together constitute one
and the same instrument.

 

                Section 4.10  Business Days.  As used in this Escrow Agreement,
the term “Business Day” shall mean any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of Colorado or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close.  Any actions, including
disbursements by the Escrow Agent, that are scheduled for or fall on a day that
is not a Business Day shall be made on the next succeeding day that is a
Business Day.

 

B-14

--------------------------------------------------------------------------------


 

[Signature Page Follows.]

 

B-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

 

 

SELLERS’ REPRESENTATIVE

 

 

 

 

 

 

 

 

 

Monte Zarlingo, M.D.

 

 

 

 

 

PURCHASER

 

 

 

VIRTUAL RADIOLOGIC CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Agency and Custody Account Direction

For Cash Balances

 

Direction to use Wells Fargo Advantage Funds for Cash Balances for the following
account(s):

 

Account Name:

 

Account Number(s):

 

You are hereby directed to invest, as indicated below or as I shall direct
further from time to time, all cash in the Account in the following money market
portfolio of Wells Fargo Advantage Funds (the “Fund”) or another permitted
investment described below of my choice (Check One):

 

o Wells Fargo Advantage Funds, Government Money Market Fund

o Wells Fargo Advantage Funds, Cash Investment Money Market Fund

o Wells Fargo Advantage Funds, Prime Investment Money Market Fund

o Wells Fargo Advantage Funds, Treasury Plus Money Market Fund

 

I acknowledge that I have received, at my request, and reviewed the Fund’s
prospectus and have determined that the Fund is an appropriate investment for
the Account.  Each Fund’s prospectus can be downloaded from the Wells Fargo
website at
http://www.wellsfargo.com/funds/fmg_fund/fund_type/fundtype.jhtml?fundType=MoneyMarket&tab=literature

 

I understand from reading the Fund’s prospectus that Wells Fargo Funds
Management, LLC, (“Wells Fargo Bank”), a wholly-owned subsidiary of Wells
Fargo & Company, provides investment advisory and other administrative services
for the Wells Fargo Advantage Funds.  Other affiliates of Wells Fargo & Company
provide sub-advisory and other services for the Funds.  Boston Financial Data
Services serves as transfer agent for the Funds.  The Funds are distributed by
Stephens Inc., Member NYSE/SIPC.  Wells Fargo & Company and its affiliates are
not affiliated with Stephens Inc.  I also understand that Wells Fargo & Company
will be paid, and its bank affiliates may be paid, fees for services to the
Funds and that those fees may include Processing Organization fees as described
in the Fund’s prospectus.

 

I understand that you will not exclude amounts invested in the Fund from Account
assets subject to fees under the Account agreement between us.

 

I understand that investments in the Fund are not obligations of, or endorsed or
guaranteed by, Wells Fargo Bank or its affiliates and are not insured by the
Federal Deposit Insurance Corporation.

 

I acknowledge that I have full power to direct investments of the Account.

 

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

I understand that if I choose to communicate this investment direction solely
via facsimile, then the investment direction will be understood to be
enforceable and binding.

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

B-17

--------------------------------------------------------------------------------


 

EXHIBIT B

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

      Account Name:

 

      Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Virtual
Radiologic Corporation and are authorized to initiate and approve transactions
of all types for the above-mentioned account on behalf of Virtual Radiologic
Corporation.

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

B-18

--------------------------------------------------------------------------------


 

EXHIBIT C

FEES OF ESCROW AGENT

 

WELLS FARGO BANK,  N.A.

Schedule of Fees for Services as

Escrow Agent

DIAGNA RADIOLOGY, LLC/VIRTUAL RADIOLOGIC CORPORATION ESCROW

 

ACCEPTANCE FEE:

$500.00

A one-time charge covering review and negotiation of documents with various
parties to the agreement(s) and account(s) set up. Payable upon execution of
final agreement. Assumes normal Agent duties under the final agreement. Our
acceptance of the appointment of Escrow Agent is subject to the terms of the
final agreement and our duties and responsibilities therein.

 

 

 

 

ADMINISTRATION FEE:

$2,500.00

Compensates Wells Fargo Bank for normal agent administrative duties including
daily routine account management, monitoring of claim notices; disbursement of
funds in accordance with the agreement; delivery of trust statements. Payable at
closing and annually thereafter on each anniversary of execution of the
agreement; not prorated in the case of early termination.

 

 

 

 

TRANSACTION FEES (if applicable — waived if funds invested in Wells Fargo
Advantage

 

 

Funds or MMDA):

 

 

Open Market Investment Trades (each):

$25.00

 

 

Disbursement in excess of one per month (each):

$25.00

 

 

Tax Reporting, if required (each):

$25.00

 

 

 

Out-of-Pocket Expense:

AT COST

Wells Fargo Bank reserves the right to bill at cost for out-of-pocket expenses
such as express mail, wire charges or additional postage, if deemed excessive.
Fees for extraordinary service, such as amendments to the documents or default
administration, will be billed at our then-current rate.  Fees are subject to
periodic review and adjustment

 

 

NOTE:   The transaction underlying this proposal, and all related legal
documentation, is subject to review and acceptance by Wells Fargo Bank in
accordance with industry standards.  Should the actual transaction materially
differ from the assumptions used herein, Wells Fargo Bank reserves the right to
modify this proposal.  This fee schedule is specifically based on the assumption
that all funds are invested in the Wells Fargo Advantage Funds (Service Class)
or Money Market Demand Account; if invested otherwise, we reserve the right to
adjust this fee. Acceptance of the appointment as Escrow Agent is subject to the
receipt of requested Due Diligence information on each of the signing parties to
the agreement as required by the USA Patriot Act.  All funds will be received
from or distributed to a domestic or an approved foreign entity.  If the account
does not open within three (3) months of the date shown below, this fee proposal
will be deemed to be null and void.

 

B-19

--------------------------------------------------------------------------------


 

EXHIBIT D

SELLERS’ APPLICABLE PERCENTAGE

 

Seller

 

Applicable
Percentage

 

Monte Zarlingo, M.D.

 

86.48

%

Jon Schadow

 

8.19

%

Steve Sipprell

 

5.33

%

Total

 

100.00

%

 

B-20

--------------------------------------------------------------------------------